


Exhibit 10.44


AMENDED AND RESTATED LEASE
By and Among
CLAUDINE PROPCO LLC,
a Delaware limited liability company,
together with its permitted successors and assigns)
as “Landlord”
and
HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company,
together with its permitted successors and assigns)
as “Tenant”
dated
December 22, 2017
for
Harrah’s Las Vegas





--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
Page
ARTICLE I DEMISE; TERM
2
1.1 Leased Property
2
1.2 Single, Indivisible Lease
2
1.3 Term
3
1.4 Renewal Terms
3
ARTICLE II DEFINITIONS
3
ARTICLE III RENT
29
3.1 Rent
29
3.2 Variable Rent Determination
29
3.3 Late Payment of Rent or Additional Charges
30
3.4 Method of Payment of Rent
31
3.5 Net Lease
31
ARTICLE IV ADDITIONAL CHARGES
31
4.1 Impositions
31
4.2 Utilities and Other Matters
32
4.3 Compliance Certificate
32
4.4 Impound Account
33
ARTICLE V NO TERMINATION, ABATEMENT, ETC.
33
ARTICLE VI OWNERSHIP OF REAL AND PERSONAL PROPERTY
34
6.1 Ownership of the Leased Property
34
6.2 Ownership of Tenant’s Property
35
ARTICLE VII PRESENT CONDITION & PERMITTED USE
35
7.1 Condition of the Leased Property
35
7.2 Use of the Leased Property
36
7.3 Ground Leases
37
7.4 Third-Party Reports
37
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
37
ARTICLE IX MAINTENANCE AND REPAIR
38
9.1 Tenant Obligations
38
9.2 No Landlord Obligations
38
9.3 Landlord’s Estate
38
9.4 End of Term
38
ARTICLE X ALTERATIONS
39
10.1 Alterations, Capital Improvements and Material Capital Improvements
39
10.2 Landlord Approval of Certain Alterations and Capital Improvements
39
10.3 Construction Requirements for Alterations and Capital Improvements
40
10.4 Landlord’s Right of First Offer to Fund Material Capital Improvements
41
10.5 Minimum Capital Expenditures
44
ARTICLE XI LIENS
46
ARTICLE XII PERMITTED CONTESTS
47
ARTICLE XIII INSURANCE
48
13.1 General Insurance Requirements
48
13.2 Name of Insureds
50
13.3 Deductibles or Self-Insured Retentions
50
13.4 Waivers of Subrogation
50
13.5 Limits of Liability and Blanket Policies
50






--------------------------------------------------------------------------------





13.6 Future Changes in Insurance Requirements
50
13.7 Notice of Cancellation or Non-Renewal
51
13.8 Copies of Documents
51
13.9 Certificates of Insurance
52
13.10 Other Requirements
52
ARTICLE XIV CASUALTY
52
14.1 Property Insurance Proceeds
52
14.2 Tenant’s Obligations Following Casualty
53
14.3 No Abatement of Rent
54
14.4 Waiver
54
14.5 Insurance Proceeds and Fee Mortgagee
54
ARTICLE XV EMINENT DOMAIN
54
15.1 Condemnation
54
15.2 Award Distribution
55
15.3 Temporary Taking
55
15.4 Condemnation Awards and Fee Mortgagee
55
ARTICLE XVI DEFAULTS & REMEDIES
55
16.1 Tenant Events of Default
55
16.2 Landlord Remedies
57
16.3 Damages
57
16.4 Receiver
58
16.5 Waiver
58
16.6 Application of Funds
59
16.7 Landlord’s Right to Cure Tenant’s Default
59
16.8 Miscellaneous
59
ARTICLE XVII TENANT FINANCING
60
17.1 Permitted Leasehold Mortgagees
60
17.2 Landlord Cooperation with Permitted Leasehold Mortgage
65
ARTICLE XVIII TRANSFERS BY LANDLORD
66
18.1 Sale of the Leased Property
66
18.2 Transfers to Tenant Competitors
67
18.3 Specific Performance
69
ARTICLE XIX HOLDING OVER
69
ARTICLE XX RISK OF LOSS
70
ARTICLE XXI INDEMNIFICATION
70
21.1 General Indemnification
70
21.2 Encroachments, Restrictions, Mineral Leases, etc.
71
ARTICLE XXII TRANSFERS BY TENANT
72
22.1 Subletting and Assignment
72
22.2 Permitted Assignments and Transfers
72
22.3 Permitted Sublease Agreements
74
22.4 Required Subletting and Assignment Provisions
75
22.5 Costs
76
22.6 No Release of Tenant’s Obligations; Exception
76
22.7 Bookings
77
ARTICLE XXIII REPORTING
77
23.1 Estoppel Certificates and Financial Statements
77
23.2 SEC Filings; Offering Information
81
23.3 Landlord Obligations
82






--------------------------------------------------------------------------------





ARTICLE XXIV LANDLORD’S RIGHT TO INSPECT
82
ARTICLE XXV NO WAIVER
83
ARTICLE XXVI REMEDIES CUMULATIVE
83
ARTICLE XXVII ACCEPTANCE OF SURRENDER
83
ARTICLE XXVIII NO MERGER
83
ARTICLE XXIX INTENTIONALLY OMITTED
83
ARTICLE XXX QUIET ENJOYMENT
83
ARTICLE XXXI LANDLORD FINANCING
84
31.1 Landlord’s Financing
84
31.2 Attornment
85
31.3 Compliance with Fee Mortgage Documents
85
ARTICLE XXXII ENVIRONMENTAL COMPLIANCE
86
32.1 Hazardous Substances
86
32.2 Notices
87
32.3 Remediation
87
32.4 Indemnity
87
32.5 Environmental Inspections
88
ARTICLE XXXIII MEMORANDUM OF LEASE
88
ARTICLE XXXIV DISPUTE RESOLUTION
89
34.1 Expert Valuation Process
89
34.2 Arbitration
90
ARTICLE XXXV NOTICES
91
ARTICLE XXXVI END OF TERM SUCCESSOR ASSET TRANSFER
92
36.1 Transfer of Tenant’s Property and Operational Control of the Facility
92
36.2 [Reserved]
92
36.3 Determination of Successor Lessee and Successor Assets FMV
92
36.4 Operation Transfer
94
ARTICLE XXXVII ATTORNEYS’ FEES
94
ARTICLE XXXVIII BROKERS
94
ARTICLE XXXIX ANTI-TERRORISM REPRESENTATIONS
95
ARTICLE XL LANDLORD REIT PROTECTIONS
95
ARTICLE XLI MISCELLANEOUS
96
41.1 Survival
96
41.2 Severability
96
41.3 Non-Recourse
96
41.4 Successors and Assigns
97
41.5 Governing Law
97
41.6 Waiver of Trial by Jury
97
41.7 Entire Agreement
98
41.8 Headings
98
41.9 Counterparts
98
41.10 Interpretation
98
41.11 Deemed Consent
98
41.12 Further Assurances
98
41.13 Gaming Regulations
99
41.14 Certain Provisions of Nevada Law
99
41.15 Confidential Information
99
41.16 Time of Essence
100
41.17 Consents, Approvals and Notices
100






--------------------------------------------------------------------------------





41.18 Reserved
100
41.19 Amendments
101








--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES
EXHIBIT A
—
FACILITY
EXHIBIT B
—
LEGAL DESCRIPTION OF LAND
EXHIBIT C
—
CAPITAL EXPENDITURES REPORT
EXHIBIT D
—
FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY FIXED ASSETS
CONSTITUTING LEASED PROPERTY
EXHIBIT E
—
INTENTIONALLY OMITTED
EXHIBIT F
—
FORM OF GUARANTY
EXHIBIT G
—
INTENTIONALLY OMITTED
EXHIBIT H
—
FORM OF REIT COMPLIANCE CERTIFICATE
EXHIBIT I
—
FORM OF PACE REPORT
SCHEDULE 1
—
GAMING LICENSE
SCHEDULE 2
—
PERMITTED TITLE EXCEPTIONS
SCHEDULE 3
—
INTENTIONALLY OMITTED
SCHEDULE 4
—
SPECIFIED SUBLEASES
SCHEDULE 5
—
INTENTIONALLY OMITTED
SCHEDULE 6
—
DESCRIPTION OF TITLE POLICY(IES)
SCHEDULE 7
—
PROPERTY SPECIFIC MARKS









v



--------------------------------------------------------------------------------






AMENDED AND RESTATED LEASE
THIS AMENDED AND RESTATED LEASE (this “Lease”) is entered into as of December
22, 2017, by and among Claudine Propco LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “Landlord”), and Harrah’s
Las Vegas, LLC, a Nevada limited liability company (together with its permitted
successors and assigns, “Tenant”).
RECITALS
A.    On December 18, 2017, Tenant formed Landlord as a wholly owned subsidiary
of Tenant.
B.    On December 22, 2017, Landlord acquired from Tenant all of the real estate
comprising the property commonly known as Harrah’s Las Vegas which is covered by
this Lease and more particularly described on Exhibit A.
C.    On December 22, 2017, Landlord and Tenant entered into that certain Lease
(the “Original Lease”), whereby Landlord leased to Tenant the property described
in Recital B above.
D.    Immediately prior to the execution hereof, Claudine Property Owner LLC, a
Delaware limited liability company acquired from Tenant one hundred percent
(100%) of the membership interests in Landlord.
E.    Landlord and Tenant wish to amend and restate the Original Lease in its
entirety.
F.     Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Original Lease is hereby amended and
restated in its entirety and the Parties agree as follows:









--------------------------------------------------------------------------------






ARTICLE I
DEMISE; TERM

1.1    Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord demises and leases to Tenant and Tenant accepts and leases
from Landlord all of Landlord’s rights and interest in and to the following
(collectively, the “Leased Property”):
(a)    the real property described in Exhibit B attached hereto, together with
any ownership interests in adjoining roadways, alleyways, strips, gores and the
like appurtenant thereto (collectively, the “Land”);
(b)    all buildings, structures, Fixtures and improvements of every kind now or
hereafter located on the Land or the improvements located thereon or permanently
affixed to the Land or the improvements located thereon, including, but not
limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines appurtenant to such buildings and structures (collectively, the
“Leased Improvements”), provided, however, that the foregoing shall not affect
or contradict the provisions of this Lease which specify that Tenant shall be
entitled to certain rights with respect to or benefits of the Tenant Capital
Improvements as expressly set forth herein; and
(c)    all easements, development rights and other rights appurtenant to the
Land or the Leased Improvements. The Leased Property is leased subject to all
covenants, conditions, restrictions, easements and other matters of any nature
affecting the Leased Property or any portion thereof as of the Commencement Date
and such subsequent covenants, conditions, restrictions, easements and other
matters as may hereafter arise in accordance with the terms of this Lease or as
may otherwise be agreed to in writing by Landlord and Tenant, whether or not of
record, including any matters which would be disclosed by an inspection or
accurate survey of the Leased Property or any portion thereof.
Except as more specifically provided in the following paragraph, to the extent
Landlord’s ownership of any Leased Property or any portion thereof (including
any improvement (including any Capital Improvement) or other property) that does
not constitute “real property” within the meaning of Treasury Regulation Section
1.856-3(d), which would otherwise be owned by Landlord and leased to Tenant
pursuant to this Lease, could cause Landlord REIT to fail to qualify as a “real
estate investment trust” (within the meaning of Section 856(a) of the Code, or
any similar or successor provision thereto), then a portion of such property
shall automatically instead be owned by PropCo TRS LLC, a Delaware limited
liability company, which is a “taxable REIT subsidiary” (within the meaning of
Section 856(l) of the Code, or any similar or successor provision thereto) of
Landlord REIT (the “Propco TRS”), to the extent necessary such that Landlord’s
ownership of such Leased Property does not cause Landlord REIT to fail to
qualify as a real estate investment trust, provided, there shall be no
adjustment in the Rent as a result of the foregoing. In such event, Landlord
shall cause the Propco TRS to make such property available to Tenant in
accordance with the terms hereof; however, Landlord shall remain fully liable
for all obligations of Landlord under this Lease and shall retain sole
decision-making authority for any matters for which Landlord’s consent or
approval is required or permitted to be given and for which Landlord’s
discretion may be exercised under this Lease.

1.2    Single, Indivisible Lease. This Lease constitutes one indivisible lease
of the Leased Property and not separate leases governed by similar terms. The
Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed upon based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Lease for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all components of the
Leased Property collectively as one unit. The Parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C. Section
365, or any successor or replacement thereof or any analogous state law, this is
one indivisible and non-severable lease and executory contract dealing with one
legal and economic unit and that this Lease must be assumed, rejected or
assigned as a whole with respect to all (and only as to all) of the Leased
Property. The Parties may elect to amend this Lease from time to time to modify
the boundaries of the Land, to exclude one or more components or portions
thereof, and/or to include one or more additional components as part of the
Leased


2

--------------------------------------------------------------------------------





Property, and any such future addition to the Leased Property shall not in any
way change the indivisible and nonseverable nature of this Lease and all of the
foregoing provisions shall continue to apply in full force.

1.3    Term. The “Term” of this Lease shall commence on the Commencement Date
and expire on the Expiration Date (i.e., the Term shall consist of the Initial
Term plus all Renewal Terms, to the extent exercised as set forth in Section 1.4
below, subject to any earlier termination of the Term pursuant to the terms
hereof). The initial stated term of this Lease (the “Initial Term”) shall
commence on December 22, 2017 (the “Commencement Date”) and expire on December
31, 2032 (the “Initial Stated Expiration Date”). The “Stated Expiration Date”
means the Initial Stated Expiration Date or the expiration date of the most
recently exercised Renewal Term, as the case may be.

1.4    Renewal Terms. The Term of this Lease may be extended for four (4)
separate “Renewal Terms” of five (5) years each if (a) at least twelve (12), but
not more than eighteen (18), months prior to the then current Stated Expiration
Date, Tenant (or, pursuant to Section 17.1(e), a Permitted Leasehold Mortgagee)
delivers to Landlord a “Renewal Notice” stating that it is irrevocably
exercising its right to extend this Lease for one (1) Renewal Term; and (b) no
Tenant Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice or on the last day of the then current Term
(other than a Tenant Event of Default that is in the process of being cured by a
Permitted Leasehold Mortgagee in compliance in all respects with Section 17.1(d)
and Section 17.1(e)). Subject to the provisions, terms and conditions of this
Lease, upon Tenant’s timely delivery to Landlord of a Renewal Notice, the Term
of this Lease shall be extended for the then applicable Renewal Term. During any
such Renewal Term, except as specifically provided for herein, all of the
provisions, terms and conditions of this Lease shall remain in full force and
effect. After the last Renewal Term, Tenant shall have no further right to renew
or extend the Term. If Tenant fails to validly and timely exercise any right to
extend this Lease, then all subsequent rights to extend the Term shall
terminate.

ARTICLE II
DEFINITIONS
For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article II have
the meanings assigned to them in this Article and include the plural as well as
the singular and any gender as the context requires; (ii) all accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with GAAP; (iii) all references in this Lease to designated “Articles,”
“Sections,” “Exhibits” and other subdivisions are to the designated Articles,
Sections, Exhibits and other subdivisions of this Lease; (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision; (vi) all Exhibits,
Schedules and other attachments annexed to the body of this Lease are hereby
deemed to be incorporated into and made an integral part of this Lease;
(vii) all references to a range of Sections, paragraphs or other similar
references, or to a range of dates or other range (e.g., indicated by “-” or
“through”) shall be deemed inclusive of the entire range so referenced; and
(viii) for the calculation of any financial ratios or tests referenced in this
Lease, this Lease, regardless of its treatment under GAAP, shall be deemed to be
an operating lease and the Rent payable hereunder shall be treated as an
operating expense and shall not constitute indebtedness or interest expense.
“AAA”: As defined in the definition of Appointing Authority.
“Accepted MCI Financing Proposal”: As defined in Section 10.4(b).
“Accountant”: Either (i) a firm of independent public accountants designated by
Tenant, or Guarantor, as applicable and reasonably acceptable to Landlord, or
(ii) a “big four” accounting firm designated by Tenant.
“Accounts”: All Tenant’s accounts, including deposit accounts (but excluding any
impound account established pursuant to Section 4.4 and any Fee Mortgage Reserve
Account), all rents, profits, income, revenues or rights to payment or
reimbursement derived from Tenant’s use of any space within the Leased Property
or any portion thereof and/or from goods sold or leased or services rendered by
Tenant from the Leased Property or any portion thereof (including, without
limitation, from goods sold or leased or services rendered from the Leased
Property or any portion thereof by the Affiliated property manager or Affiliated
Subtenants) and all Tenant’s accounts receivable derived from


3

--------------------------------------------------------------------------------





the use of the Leased Property or goods or services provided from the Leased
Property, in each case whether or not evidenced by a contract, document,
instrument or chattel paper and whether or not earned by performance, including
without limitation, the right to payment of management fees and all proceeds of
the foregoing.
“Acquirer”: As defined in Article XVIII.
“Additional Charges”: All Impositions and all other amounts, liabilities and
obligations (excluding Rent) which Tenant assumes or agrees or is obligated to
pay under this Lease and, in the event of any failure on the part of Tenant to
pay any of those items, except where such failure is due to the wrongful acts or
omissions of Landlord, every fine, penalty, interest and cost which may be added
for non-payment or late payment of such items pursuant to the terms hereof or
under applicable law.
“Additional Fee Mortgagee Requirements”: As defined in Section 31.3.
“Additional Fee Mortgagee Requirements Period”: As defined in Section 31.3.
“Affiliate”: When used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall Tenant or any of its Affiliates be deemed to be an Affiliate of Landlord
or any of Landlord’s Affiliates.
“Alteration”: Any construction, demolition, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
in, on or to the Leased Improvements that is not a Capital Improvement.
“Annual Minimum Building and Improvement Cap Ex Amount”: As defined in Section
10.5(a)(ii).
“Applicable Deadline”: As defined in Section 23.1(b)(i).
“Applicable Landlord Financing” A financing obtained by Landlord or any one or
more of its Affiliates that is secured by this Lease or the Leased Property.
“Applicable Standards”: The standards generally and customarily applicable from
time to time during the Term to (i) large-scale, integrated
gaming-hotel-entertainment facilities and (ii) if and when the Lease is amended
to include the Convention Center Property pursuant to the Put-Call Agreement, a
convention and exhibition center, as the case may be, that are located in Las
Vegas, that are similar to the Hotel/Casino Facility or Convention Center
Facility, as applicable, in size and quality of operation, that have annual
capital expenditures and are of an age comparable to the age and quality of the
Leased Improvements existing at the time this standard is being applied.
“Appointing Authority”: Either (i) the Institute for Conflict Prevention and
Resolution (also known as, and shall be defined herein as, the “CPR Institute”),
unless it is unable to serve, in which case the Appointing Authority shall be
(ii) the American Arbitration Association (“AAA”) under its Arbitrator Select
Program for non-administered arbitrations or whatever AAA process is in effect
at the time for the appointment of arbitrators in cases not administered by the
AAA, unless it is unable to serve, in which case (iii) the Parties shall have
the right to apply to any court of competent jurisdiction to appoint an
Appointing Authority in accordance with the court’s power to appoint
arbitrators. The CPR Institute and the AAA shall each be considered unable to
serve if it no longer exists, or if it no longer provides neutral appointment
services, or if it does not confirm (in form or substance) that it will serve as
the Appointing Authority within thirty (30) days after receiving a written
request to serve as the Appointing Authority, or if, despite agreeing to serve
as the Appointing Authority, it does not confirm appointment within sixty (60)
days after receiving such written request.
“Arbitration Provision”: Each of the following: the calculation of the Minimum
Cap Ex Amount; the determination of whether a Capital Improvement constitutes a
Material Capital Improvement; the calculation of Net Revenue; the calculation of
Rent (without limitation of the procedures set forth in Section 3.2); without
limitation of the EBITDAR Calculation Procedures, any EBITDAR calculation made
pursuant to this Lease or any determination


4

--------------------------------------------------------------------------------





or calculation made pursuant to this Lease for which EBITDAR is a necessary
component of such determination or calculation and the calculation of any
amounts under Sections 10.1(a), 10.3, 10.5(a) and 10.5(b).
“Architect”: As defined in Section 10.2(b).
“Award”: All compensation, sums or anything of value awarded, paid or received
from the applicable authority on a total or partial Taking or Condemnation,
including any and all interest thereon.
“Base Net Revenue Amount”: $356,900,000, which amount Landlord and Tenant agree
represents Net Revenue for the Fiscal Period immediately preceding the first
(1st) Lease Year.
“Base Rent”: The Base Rent component of Rent, as defined in more detail in
clauses (b) and (c) of the definition of “Rent.”
“Beginning CPI”: As defined in the definition of CPI Increase.
“Bookings”: Reservations, bookings and short-term arrangements with conventions,
conferences, hotel guests, tours, vendors and other groups or individuals (it
being understood that whether or not such arrangements or agreements are
short-term or temporary shall be determined without regard to how long in
advance such arrangements or agreements are entered into), in each case entered
into in the ordinary course consistent with past practices.
“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which national banks in Las Vegas, Nevada or New York, New York are
authorized, or obligated, by law or executive order, to close.
“Cap Ex Reserve”: As defined in Section 10.5(b)(ii).
“Cap Ex Reserve Funds”: As defined in Section 10.5(b)(ii).
“Capital Expenditures”: The sum of all expenditures actually paid by or on
behalf of Tenant, on a consolidated basis, to the extent capitalized in
accordance with GAAP and in a manner consistent with Tenant’s annual Financial
Statements.
“Capital Improvement”: Any construction, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
(excluding maintenance, repair and replacement in the ordinary course) in, on,
or to the Leased Improvements, including, without limitation, structural
alterations, modifications or improvements of one or more additional structures
annexed to any portion of the Leased Improvements or the expansion of existing
Leased Improvements, in each case, to the extent that the costs of such activity
are or would be capitalized in accordance with GAAP and in a manner consistent
with Tenant’s Financial Statements, and any demolition in connection therewith.
“Capital Lease Obligations”: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations have been or should be classified and
accounted for as capital leases on a balance sheet of such person under GAAP (as
in effect on the date hereof) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect on the date hereof).
“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.
“Casualty Event”: Any loss, damage or destruction with respect to the Leased
Property or any portion thereof.


5

--------------------------------------------------------------------------------





“CEC”: Caesars Entertainment Corporation, a Delaware corporation.
“Change of Control”: With respect to any party, the occurrence of any of the
following: (a) the direct or indirect sale, exchange or other transfer (other
than by way of merger, consolidation or amalgamation), in one or a series of
related transactions, of all or substantially all the assets of such party and
its Subsidiaries, taken as a whole, to one or more Persons; (b) an officer of
such party becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the consummation of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or amalgamation), the
result of which is that any “person” or “group” (as used in Section 13(d)(3) of
the Exchange Act or any successor provision), other than, in the case of Tenant,
CRC, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act or any successor provision), directly or indirectly, of more than
fifty percent (50%) of the Voting Stock of such party or other Voting Stock into
which such party’s Voting Stock is reclassified, consolidated, exchanged or
changed, measured by voting power rather than number of securities or other
ownership interests; (c) the occurrence of a “change of control”, “change in
control” (or similar definition) as defined in any indenture, credit agreement
or similar debt instrument under which such party is an issuer, a borrower or
other obligor, in each case representing outstanding indebtedness in excess of
One Hundred Million and No/100 Dollars ($100,000,000.00); or (d) such party
consolidates with, or merges or amalgamates with or into, any other Person (or
any other Person consolidates with, or merges or amalgamates with or into, such
party), in any such event pursuant to a transaction in which any of such party’s
outstanding Voting Stock or any of the Voting Stock of such other Person is
converted into or exchanged for cash, securities or other property, other than
any such transaction where such party’s Voting Stock outstanding immediately
prior to such transaction constitutes, or is converted into or exchanged for, a
majority of the outstanding Voting Stock of the surviving Person or any direct
or indirect Parent Entity of the surviving Person immediately after giving
effect to such transaction measured by voting power rather than number of
securities or other ownership interests. For purposes of the foregoing
definition: (x) a party shall include any Parent Entity of such party; and (y)
“Voting Stock” shall mean the securities or other ownership interests of any
class or classes having general voting power under ordinary circumstances, in
the absence of contingencies, to elect the directors, managers or trustees (or
other similar governing body) of a Person. Notwithstanding the foregoing: (A)
the transfer of assets between or among a party’s wholly owned subsidiaries and
such party shall not itself constitute a Change of Control; (B) the term “Change
of Control” shall not include a merger, consolidation or amalgamation of such
party with, or the sale, assignment, conveyance, transfer or other disposition
of all or substantially all of such party’s assets to, an Affiliate of such
party (1) incorporated or organized solely for the purpose of reincorporating
such party in another jurisdiction, and (2) the owners of which and the number
and type of securities or other ownership interests in such party, measured by
voting power and number of securities or other ownership interests, owned by
each of them immediately before and immediately following such transaction, are
materially unchanged; (C) a “person” or “group” shall not be deemed to have
beneficial ownership of securities subject to a stock or asset purchase
agreement, merger agreement or similar agreement (or voting or option or similar
agreement related thereto) prior to the consummation of the transactions
contemplated by such agreement; (D) a transaction will not be deemed to involve
a Change of Control in respect of a party if (1) such party becomes a direct or
indirect wholly owned subsidiary of a holding company, and (2) the direct or
indirect owners of such holding company immediately following that transaction
are the same as the owners of such party immediately prior to that transaction
and the number and type of securities or other ownership interests owned by each
such direct and indirect holder immediately following such transaction are
materially unchanged from the number and type of securities or other ownership
interests owned by such direct and indirect holder in such party immediately
prior to that transaction; and (E) no Change of Control shall be deemed to exist
for so long as CRC controls Tenant.
“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.
“Commencement Date”: As defined in Section 1.3.
“Commission”: As defined in Section 41.15.
“Condemnation”: The exercise of any governmental power, whether by legal
proceedings or otherwise, by any public or quasi-public authority, or private
corporation or individual, having such power under Legal Requirements, either
under threat of condemnation or while legal proceedings for condemnation are
pending.


6

--------------------------------------------------------------------------------





“Confidential Information”: In addition to information described in Section
41.22, any information or compilation of information relating to a business,
procedures, techniques, methods, concepts, ideas, affairs, products, processes
or services, including source code, information relating to distribution,
marketing, merchandising, selling, research, development, manufacturing,
purchasing, accounting, engineering, financing, costs, pricing and pricing
strategies and methods, customers, suppliers, creditors, employees, contractors,
agents, consultants, plans, billing, needs of customers and products and
services used by customers, all lists of suppliers, distributors and customers
and their addresses, prospects, sales calls, products, services, prices and the
like, as well as any specifications, formulas, plans, drawings, accounts or
sales records, sales brochures, catalogs, code books, manuals, trade secrets,
knowledge, know-how, operating costs, sales margins, methods of operations,
invoices or statements and the like.
“Continuously Operated”: With respect to the Facility, the Facility is
continuously used and operated for its Primary Intended Use and open for
business to the public during all business hours usual and customary for such
use for comparable properties in Las Vegas, Nevada.
“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests or any other Equity
Interests or by contract, and “Controlling” and “Controlled” shall have meanings
correlative thereto.
“Convention Center”: The “Eastside Convention Center”, as such term is defined
in the Put-Call Agreement.
“Convention Center Facility”: As defined in the definition of Facility.
“Convention Center Property”: The Eastside Convention Center Property, as
defined in the Put Call Agreement
“CPI”: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, then the
index designated by such Department as the successor to such index, and if there
is no index so designated, an index for an area in the United States that most
closely corresponds to the entire United States, published by such Department,
or if none, by any other instrumentality of the United States, all as reasonably
determined by Landlord and Tenant.
“CPI Increase”: The greater of (a) zero and (b) a fraction, expressed as a
decimal, determined as of each Escalator Adjustment Date, (x) the numerator of
which shall be the difference between (i) the average CPI for the three (3) most
recent calendar months (the “Prior Months”) ending prior to such Escalator
Adjustment Date (for which the CPI has been published as of such Escalator
Adjustment Date) and (ii) the average CPI for the three (3) corresponding
calendar months occurring one (1) year prior to the Prior Months (such average
CPI, the “Beginning CPI”), and (y) the denominator of which shall be the
Beginning CPI.
“CPR Institute”: As defined in the definition of Appointing Authority.
“CRC”: Caesars Resort Collection, LLC, a Delaware limited liability company.
“Dollars” and “$”: The lawful money of the United States.
“EBITDA”: The same meaning as “EBITDAR” as defined herein but without giving
effect to clause (xi) in the definition thereof.
“EBITDAR”: For any applicable twelve (12) month period, the consolidated net
income or loss of a Person on a consolidated basis for such period, determined
in accordance with GAAP, provided, however, that without duplication and in each
case to the extent included in calculating net income (calculated in accordance
with GAAP): (i) income tax expense shall be excluded; (ii) interest expense
shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded; (v) 
write-downs and reserves for


7

--------------------------------------------------------------------------------





non-recurring restructuring-related items (net of recoveries) shall be excluded;
(vi) reorganization items shall be excluded; (vii) any impairment charges or
asset write-offs, non-cash gains, losses, income and expenses resulting from
fair value accounting required by the applicable standard under GAAP and related
interpretations, and non-cash charges for deferred tax asset valuation
allowances, shall be excluded; (viii) any effect of a change in accounting
principles or policies shall be excluded; (ix) any non-cash costs or expense
incurred pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement shall be excluded; (x) any nonrecurring gains or losses
(less all fees and expenses relating thereto) shall be excluded; (xi) rent
expense shall be excluded; and (xii) the impact of any deferred proceeds
resulting from failed sale accounting shall be excluded. In connection with any
EBITDAR calculation made pursuant to this Lease or any determination or
calculation made pursuant to this Lease for which EBITDAR is a necessary
component of such determination or calculation, (1) promptly following request
therefor, Tenant shall provide Landlord with all supporting documentation and
backup information with respect thereto as may be reasonably requested by
Landlord, (2) such calculation shall be as reasonably agreed upon between
Landlord and Tenant, and (3) if Landlord and Tenant do not agree within twenty
(20) days of either party seeking to commence discussions, the same may be
determined by an Expert in accordance with and pursuant to the process set forth
in Section 34.2 hereof (clauses (1) through (3), collectively, the “EBITDAR
Calculation Procedures”).
“EBITDAR Calculation Procedures”: As defined in the definition of EBITDAR.
“EBITDAR to Rent Ratio”: For any applicable Lease Year, as determined as of the
Escalator Adjustment Date for such Lease year after giving effect to the
proposed escalation on such date, the ratio of EBITDAR of Tenant for the
applicable Trailing Test Period to Rent for such Lease Year. For purposes of
calculating the EBITDAR to Rent Ratio, EBITDAR shall be calculated on a pro
forma basis to give effect to any material acquisitions and material asset sales
consummated by Tenant during any Trailing Test Period of Tenant as if each such
material acquisition had been effected on the first day of such Trailing Test
Period and as if each such material asset sale had been consummated on the day
prior to the first day of such Trailing Test Period.
“Eligible Account”: A separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution”: Either (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of Letters of Credit and accounts in which
funds are held for more than thirty (30) days, the long-term unsecured debt
obligations of which are rated at least “A+” by S&P and “Aa3” by Moody’s), or
(b) Wells Fargo Bank, National Association, provided that the rating by S&P and
Moody’s for the short term unsecured debt obligations or commercial paper and
long term unsecured debt obligations of the same does not decrease below the
ratings set forth in subclause (a) hereof.
“Embargoed Person”: Any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti‑terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the applicable
transaction is prohibited by law or in violation of law.
“Encroachment”: As defined in Section 21.2(i).


8

--------------------------------------------------------------------------------





“End of Term Asset Transfer Notice”: As defined in Section 36.1.
“Environmental Costs”: As defined in Section 32.4.
“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, orders, decrees or judgments, whether
statutory or common law, as amended from time to time, now or hereafter in
effect, or promulgated, pertaining to the environment, public health and safety
and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and relevant provisions of the Occupational Safety and Health
Act.
“Equity Interests”: With respect to any Person, any and all shares, interests,
participations, equity interests, voting interests or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profit, and losses of, or distributions of assets of, such partnership.
“Escalator”:  (a) During the initial five (5) Lease Years, one (1.0) plus one
one-hundredth (0.01), and (b) from and after the commencement of the sixth (6th)
Lease Year, one (1.0) plus the greater of (I) two one-hundredths (0.02) and (II)
the CPI Increase; provided, however, with respect to clause (b), in the event in
any such Lease Year from and after the commencement of the sixth (6th) Lease
Year, the Rent calculated pursuant hereto (after giving effect to increases
resulting from the Escalator) will cause the EBITDAR to Rent Ratio to be less
than 1.6:1, the Escalator will be reduced to such amount (but not less than one
(1.0)) that would result in a 1:6.1 EBITDAR to Rent Ratio for such Lease Year. 
“Escalator Adjustment Date”: The first day of each Lease Year, excluding the
first Lease Year of the Initial Term, and the first Lease Year of each Renewal
Term.
“Estoppel Certificate”: As defined in Section 23.1(a).
“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.
“Excluded Items”: As defined in Section 36.1.
“Exercise Notice”: As defined in Section 18.2(a)(i).
“Existing Fee Mortgage”: The Fee Mortgages as in effect on the Commencement Date
(if any), together with any amendments, modifications, and/or supplements
thereto after the Commencement Date.
“Existing Leases”: Collectively, (i) that certain Lease (CPLV), dated October 6,
2017, by and between various Affiliates of Landlord, as “Landlord,” and various
Affiliates of Tenant, as “Tenant,” with respect to various other Gaming
Facilities and other real property assets, as amended, restated or otherwise
modified from time to time, (ii) that certain Lease (Non-CPLV), dated October 6,
2017, by and between various Affiliates of Landlord, as “Landlord,” and various
Affiliates of Tenant, as “Tenant,” with respect to various other Gaming
Facilities and other real property assets, as amended, restated or otherwise
modified from time to time, and (iii) that certain Lease (Joliet), dated October
6, 2017, by and between Harrah’s Joliet Landco LLC, as “Landlord,” and Des
Plaines Development Limited Partnership, as “Tenant,” with respect to the Gaming
Facility known as Harrah’s Joliet, located in Joliet, Illinois, as amended,
restated or otherwise modified from time to time.


9

--------------------------------------------------------------------------------





“Expert”: An independent third party professional, with expertise in respect of
a matter at issue, appointed by the agreement of Landlord and Tenant or
otherwise in accordance with Article XXXIV hereof.
“Expert Valuation Notice”: As defined in Section 34.1.
“Expiration Date”: The Stated Expiration Date, or such earlier date as this
Lease is terminated pursuant to its terms.
“Facility”: Collectively, (a) the assets comprising (i) the Leased Property as
listed on Exhibit A attached hereto, including the respective Leased
Improvements, easements, development rights, and other tangible rights (if any)
forming a part thereof or appurtenant thereto, including any and all Capital
Improvements (including any Tenant Material Capital Improvements), and (ii) all
of Tenant’s Property located, or used in connection with the operation of the
business conducted, on or about the Leased Property, and (b) the business
operated by Tenant on or about the Leased Property or Tenant’s Property or any
portion thereof or in connection therewith. If and when this Lease is amended to
include the East Side Convention Center Property pursuant to the Put Call
Agreement, (I) the term “Hotel/Casino Facility” shall be used to refer to the
Facility as in effect immediately prior to effectuation of such amendment, (II)
the term “Convention Center Facility” shall refer, collectively, to (a) the
assets comprising (i) the Convention Center Property, including easements,
development rights, and other tangible rights (if any) forming a part thereof or
appurtenant thereto, including any and all Capital Improvements (including any
Tenant Material Capital Improvements) with respect thereto, and (ii) all of
Tenant’s Property located, or used in connection with the operation of the
business conducted, on or about the Convention Center Property, and (b) the
business operated by Tenant on or about the Convention Center Property or such
Tenant’s Property or any portion thereof or in connection therewith, and (III)
the term “Facility” shall refer, collectively, to the Hotel/Casino Facility and
the Convention Center Facility.
“Fair Market Base Rental Value”: The Fair Market Rental Value, as determined
with respect to Base Rent only (and not Variable Rent nor Additional Charges),
assuming and taking into account that Variable Rent and Additional Charges shall
continue to be paid hereunder during any period in which such Fair Market Base
Rental Value shall be paid.
“Fair Market Ownership Value”: The fair market purchase price of the Leased
Property, Facility or any applicable part thereof, as the context requires, as
of the estimated transfer date, in its then-condition, that a willing purchaser
would pay to a willing seller for Cash on arm’s-length terms (assuming (1)
neither such purchaser nor seller is under any compulsion to sell or purchase
and that both have reasonable knowledge of all relevant facts, are acting
prudently and knowledgeably in a competitive and open market, and assuming price
is not affected by undue stimulus and (2) neither party is paying any broker a
commission in connection with the transaction), taking into account the
provisions of Section 34.1(f) if applicable, and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party) and subject to the further factors, as applicable, that are set forth in
the definition of “Fair Market Rental Value” herein below as applicable, either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease.
“Fair Market Property Value”: The fair market purchase price of the applicable
personal property, as the context requires, as of the estimated transfer date,
in its then-condition, that a willing purchaser would pay to a willing seller
for Cash on arm’s-length terms (assuming (1) neither such purchaser nor seller
is under any compulsion to sell or purchase and that both have reasonable
knowledge of all relevant facts, are acting prudently and knowledgeably in a
competitive and open market, and assuming price is not affected by undue
stimulus and (2) neither party is paying any broker a commission in connection
with the transaction), and otherwise taking all then-relevant factors into
account (whether favorable to one, both or neither Party) either (i) as agreed
in writing by Tenant and either Landlord or Successor Tenant (as applicable), or
(ii) if not agreed upon in accordance with clause (i) above, as determined in
accordance with the procedure specified in Section 34.1.
“Fair Market Rental Value”: The annual fixed fair market rental value for the
Leased Property or any applicable part thereof (excluding Tenant Material
Capital Improvements), as the context requires, as of the first day of the
period for which the Fair Market Rental Value is being determined, in its
then-condition, that a willing tenant would pay to a willing landlord on arm’s
length terms (assuming (1) neither such tenant nor landlord is under any


10

--------------------------------------------------------------------------------





compulsion to lease and that both have reasonable knowledge of all relevant
facts, are acting prudently and knowledgeably in a competitive and open market,
and assuming price is not affected by undue stimulus, (2) such lease contained
terms and conditions identical to the terms and conditions of this Lease, other
than with respect to the length of term and payment of Rent, (3) neither party
is paying any broker a commission in connection with the transaction, and
(4) that the tenant thereunder will pay such Fair Market Rental Value for the
entire term of such demise (i.e., no early termination)), taking into account
the provisions of Section 34.1(g), and otherwise taking all then-relevant
factors into account (whether favorable to one, both or neither Party), either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease. In all
cases, for purposes of determining the Fair Market Ownership Value or the Fair
Market Rental Value, as the case may be, (A) the Leased Property (or Facility,
as applicable) to be valued pursuant hereto (as improved by all then existing
Leased Improvements, and all Capital Improvements thereto, but excluding any
Tenant Material Capital Improvements), shall be valued as (or as part of) a
fully-permitted Facility operated in accordance with the provisions of this
Lease for the Primary Intended Use, free and clear of any lien or encumbrance
evidencing a debt (including any Permitted Leasehold Indebtedness) or judgment
(including any mortgage, security interest, tax lien, or judgment lien)
(provided, however, for purposes of determining Fair Market Ownership Value of
any applicable Tenant Material Capital Improvements pursuant to Section 10.4(e),
the same shall be valued on the basis of the then-applicable status of any
applicable permits, free and clear of only such liens and encumbrances that will
be removed if and when conveyed to Landlord pursuant to said Section 10.4(e)),
(B) in determining the Fair Market Ownership Value or Fair Market Rental Value
with respect to damaged or destroyed Leased Property, such value shall be
determined as if such Leased Property had not been so damaged or destroyed
(unless otherwise expressly provided herein), except that such value with
respect to damaged or destroyed Tenant Material Capital Improvements shall only
be determined as if such Tenant Material Capital Improvements had been restored
if and to the extent Tenant is required to repair, restore or replace such
Tenant Material Capital Improvements under this Lease (provided, however, for
purposes of determining Fair Market Ownership Value pursuant to Section 10.4(e),
the same shall be valued taking into account any then-existing damage), and (C)
the price shall represent the normal consideration for the property sold (or
leased) unaffected by sales (or leasing) concessions granted by anyone
associated with the transaction. In addition, the following specific matters
shall be factored in or out, as appropriate, in determining Fair Market
Ownership Value or Fair Market Rental Value as the case may be: (i) the negative
value of (x) any deferred maintenance or other items of repair or replacement of
the Leased Property to the extent arising from breach or failure of Tenant to
perform or observe its obligations hereunder, (y) any then current or prior
Gaming or other licensure violations by Tenant, Guarantor or any of their
Affiliates, and (z) any breach or failure of Tenant to perform or observe its
obligations hereunder (in each case with respect to the foregoing clauses (x),
(y) and (z), without giving effect to any applicable cure periods hereunder),
shall, in each case, when determining Fair Market Ownership Value or Fair Market
Rental Value, as the case may be, not be taken into account; rather, the Leased
Property and every part thereof shall be deemed to be in the condition required
by this Lease and Tenant shall at all times be deemed to have operated the
Facility in compliance with and to have performed all obligations of Tenant
under this Lease (provided, however, for purposes of determining Fair Market
Ownership Value under Section 10.4(e), the negative value of the items described
in clauses (x), (y) and (z) shall be taken into account); and (ii) in the case
of a determination of Fair Market Rental Value, such determination shall be
without reference to any savings Landlord may realize as a result of any
extension of the Term of this Lease, such as savings in free rent and tenant
concessions, and without reference to any “start-up” costs a new tenant would
incur were it to replace the existing Tenant for any Renewal Term or otherwise.
The determination of Fair Market Rental Value shall be of Base Rent and Variable
Rent (but not Additional Charges), and shall assume and take into account that
Additional Charges shall continue to be paid hereunder during any period in
which such Fair Market Rental Value shall be paid. For the avoidance of doubt,
the annual Fair Market Rental Value shall be calculated and evaluated as a whole
for the entire term in question, and may reflect increases in one or more years
during the applicable term in question (i.e., the annual Fair Market Rental
Value need not be identical for each year of the term in question).
“Fee Mortgage”: Any mortgage, pledge agreement, security agreement, assignment
of leases and rents, fixture filing or similar document creating or evidencing a
lien on Landlord’s interest in the Leased Property or any portion thereof (or an
indirect interest therein, including without limitation, a lien on direct or
indirect interests in Landlord) in accordance with the provisions of Article
XXXI hereof.
“Fee Mortgage Documents”: With respect to each Fee Mortgage and Fee Mortgagee,
the applicable Fee Mortgage, loan agreement, pledge agreement, debt agreement,
credit agreement or indenture, lease, note, collateral


11

--------------------------------------------------------------------------------





assignment instruments, guarantees, indemnity agreements and other documents or
instruments evidencing, securing or otherwise relating to the loan made, credit
extended, or lease or other financing vehicle entered into pursuant thereto.
“Fee Mortgagee”: The holder(s) or lender(s) under any Fee Mortgage or the agent
or trustee acting on behalf of any such holder(s) or lender(s).
“Fee Mortgage Reserve Account”: Any impound, escrow or other reserve or similar
account that relates to any operating expenses of the Leased Property, including
any fixture, furniture and equipment, capital repair or replacement reserves
and/or impounds or escrow accounts for taxes, ground rent and/or insurance
premiums.
“FF&E”: Collectively, furnishings, fixtures, inventory, and equipment located in
the guest rooms, hallways, lobbies, restaurants, lounges, meeting and banquet
rooms, parking facilities, public areas or otherwise in any portion of the
Facility, including (without limitation) all beds, chairs, bookcases, tables,
carpeting, drapes, couches, luggage carts, luggage racks, bars, bar fixtures,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, stoves, ranges, refrigerators, laundry machines, tools, machinery,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, cabinets, lockers,
shelving, dishwashers, garbage disposals, washer and dryers, gaming equipment
and other casino equipment and all other hotel and casino resort equipment,
supplies and other tangible property owned by Tenant, or in which Tenant has or
shall have an interest, now or hereafter located at the Leased Property or used
or held for use in connection with the present or future operation and occupancy
of the Facility; provided, however, that FF&E shall not include items owned by
subtenants that are neither Tenant nor Affiliates of Tenant, by guests or by
other third parties.
“Financial Statements”: (i) For a Fiscal Year, consolidated statements of a
Person’s and its Reporting Subsidiaries’, if any, income, stockholders’ equity
and comprehensive income and cash flows for such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a Fiscal Quarter,
consolidated statements of a Person’s and its Reporting Subsidiaries’, if any,
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning of the Fiscal Year to the end of
such period and the related consolidated balance sheet as at the end of such
period, together with the notes thereto, all in reasonable detail and setting
forth in comparative form the corresponding figures for the corresponding period
in the preceding Fiscal Year or Fiscal Quarter, as the case may be, and prepared
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes).
“First Variable Rent Period”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”
“First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A)(x) of the
definition of “Rent.”
“Fiscal Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive Fiscal Quarters of such
Person for which Financial Statements are available.
“Fiscal Quarter”: With respect to any Person, for any date of determination, a
fiscal quarter for each Fiscal Year of such Person. In the case of each of
Tenant and CRC, “Fiscal Quarter” means each calendar quarter ending on March 31,
June 30, September 30 and December 31, for each Fiscal Year of Tenant.
“Fiscal Year”: The annual period commencing January 1 and terminating December
31 of each year.
“Fixtures”: All equipment, machinery, fixtures and other items of property,
including all components thereof, that are now or hereafter located in or on, or
used in connection with, and permanently affixed to or otherwise incorporated
into the Leased Improvements or the Land.
“Foreclosure Purchaser”: As defined in Section 31.1.


12

--------------------------------------------------------------------------------





“Foreclosure Successor Tenant”: Either (i) any assignee pursuant to Sections
22.2(ii)(b) or (c), or (ii) any Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee that enters into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.
“GAAP”: Generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.
“Gaming”: Casino, racetrack, racino, video lottery terminal or other gaming
activities, including, but not limited to, the operation of slot machines, video
lottery terminals, table games, pari-mutuel wagering or other applicable types
of wagering (including, but not limited to, sports wagering).
“Gaming Authorities”: Any gaming regulatory body or any agency or governmental
authority which has, or may at any time after the Commencement Date have,
jurisdiction over the gaming activities at an applicable Leased Property or any
successor to such authority.
“Gaming Facility”: A facility at which there are operations of slot machines,
video lottery terminals, blackjack, baccarat, keno operation, table games, any
other mechanical or computerized gaming devices, pari-mutuel wagering or other
applicable types of wagering (including, but not limited to, sports wagering),
or which is otherwise operated for purposes of Gaming, and all related or
ancillary real property.
“Gaming License”: Any license, qualification, registration, accreditation,
permit, approval, finding of suitability or other authorization issued by a
state or other governmental regulatory agency (including any Native American
tribal gaming or governmental authority) or Gaming Authority to operate, carry
on or conduct any gaming, gaming device, slot machine, video lottery terminal,
table game, race book or sports pool on the Leased Property or any portion
thereof, or to operate a casino at the Leased Property required by any Gaming
Regulation, including each of the licenses, permits or other authorizations set
forth on Schedule 1, and including those related to the Leased Property that may
be added to this Lease after the Commencement Date.
“Gaming Regulation(s)”: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law, and all other rules, regulations, orders, ordinances
and legal requirements of any Gaming Authority.
“Gaming Revenues”: As defined in the definition of “Net Revenue.”
“Government List”: (1) any list or annex to Presidential Executive Order 13224
issued on September 24, 2001 (“EO13224”), including any list of Persons who are
determined to be subject to the provisions of EO13224 or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (2) the Specially Designated Nationals and Blocked Persons Lists
maintained by OFAC, (3) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC, or (4) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other governmental
authority or pursuant to any Executive Order of the President of the United
States of America.
“Ground Lease”: Any lease with respect to the Leased Property or any portion
thereof pursuant to which Landlord is a tenant that, subject to Section 7.3, is
entered into by Landlord.
“Guarantor”: CRC, together with its successors and permitted assigns, in its
capacity as “Guarantor” under the Guaranty, and any other Person that becomes a
party to the Guaranty by executing a joinder or replacement Guaranty in
accordance with the Guaranty or the applicable provisions hereof, until, in the
case of each such Guarantor,


13

--------------------------------------------------------------------------------





such Guarantor is released from its obligations if and to the extent provided
under the express provisions of such Guaranty (or replacement Guaranty, as
applicable).
“Guaranty”: That certain Guaranty of Lease dated as of the date hereof, a form
of which is attached as Exhibit F hereto, as the same may be amended,
supplemented or replaced from time to time, by and between Guarantor and
Landlord.
“Handling”: As defined in Section 32.4.
“Hazardous Substances”: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated pursuant to any
Environmental Law.
“Impositions”: Collectively, all taxes, including ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments, including assessments for public improvements or benefits, whether
or not commenced or completed prior to the Commencement Date and whether or not
to be completed within the Term; ground rents pursuant to Ground Leases (in
effect as of the Commencement Date or otherwise entered into in accordance with
this Lease); water, sewer and other utility levies and charges; excise tax
levies; license, permit, inspection, authorization and similar fees; bonds and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character to the
extent in respect of the Leased Property or any portion thereof and/or the Rent
and Additional Charges (but not, for the avoidance of doubt, in respect of
Landlord’s income (as specified in clause (a) below)) and all interest and
penalties thereon attributable to any failure in payment by Tenant, which at any
time prior to or during the Term may be assessed or imposed on or in respect of
or be a lien upon (i) Landlord or Landlord’s interest in the Leased Property or
any portion thereof, (ii) the Leased Property or any portion thereof or any rent
therefrom or any estate, right, title or interest therein, or (iii) any
occupancy, operation, use or possession of, or sales from or activity conducted
on or in connection with the Leased Property or any portion thereof or the
leasing or use of the Leased Property or any portion thereof; provided, however
that nothing contained in this Lease shall be construed to require Tenant to pay
(a) any tax, fee or other charge based on net income (whether denominated as a
franchise or capital stock or other tax) imposed on Landlord or any other Person
(except Tenant and its successors), (b) any transfer, or net revenue tax of
Landlord or any other Person (except Tenant and its successors and Affiliates),
(c) any tax imposed with respect to the sale, exchange or other disposition by
Landlord of any Leased Property or any portion thereof or the proceeds thereof,
(d) any principal or interest on or other amount in respect of any indebtedness
on or secured by the Leased Property or any portion thereof for which Landlord
(or any of its Affiliates) is the obligor, or (e) any principal or interest on
or other amount in respect of any indebtedness of Landlord or its Affiliates
that is not otherwise included as “Impositions” hereunder; provided, further,
however, that Impositions shall include (and Tenant shall be required to pay in
accordance with the provisions of this Lease) (x) any tax, assessment, tax levy
or charge set forth in clause (a) or (b) of the preceding proviso that is
levied, assessed or imposed in lieu of, or as a substitute for, any Imposition
(and, without limitation, if at any time during the Term the method of taxation
prevailing at the Commencement Date shall be altered so that any new,
non-income-based tax, assessment, levy (including, but not limited to, any city,
state or federal levy), imposition or charge, or any part thereof, shall be
measured by or be based in whole or in part upon the Leased Property, or any
part thereof, and shall be imposed upon Landlord, then all such new taxes,
assessments, levies, impositions or charges, or the part thereof to the extent
that they are so measured or based, shall be deemed to be included within the
term “Impositions” for the purposes hereof, to the extent that such Impositions
would be payable if the Leased Property were the only property of Landlord
subject to such Impositions, and Tenant shall pay and discharge the same as
herein provided in respect of the payment of Impositions), (y) any transfer
taxes or other levy or assessment imposed by reason of any assignment of this
Lease or any interest therein subsequent to the execution and delivery hereof,
or any transfer or Sublease or termination thereof (other than assignment of
this Lease or the sale, transfer or conveyance of the Leased Property or any
interest therein made by Landlord) and (z) any mortgage tax or mortgage
recording tax imposed by reason of any Permitted Leasehold Mortgage or any other
instrument creating or evidencing a lien in respect of indebtedness of Tenant or
its Affiliates (but not any mortgage tax or mortgage recording tax imposed by
reason of a Fee Mortgage or any other instrument creating or evidencing a lien
in respect of indebtedness of Landlord or its Affiliates).
“Incurable Default”: Collectively or individually, as the context may require,
any defaults not reasonably susceptible to being cured by a Permitted Leasehold
Mortgagee or a subsequent owner of the Leasehold


14

--------------------------------------------------------------------------------





Estate through foreclosure thereof, including the defaults referred to in
Sections 16.1(c), 16.1(d), 16.1(e), 16(f), 16.1(g), 16.1(h) and 16.1(l).
“Indebtedness”: Of any Person, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
capital leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such Person, (f) all obligations under any agreement with respect to any swap,
forward, future or derivative transaction or option or similar arrangement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or combination of transactions, (g) all guarantees by
such Person of any of the foregoing and (h) all indebtedness of the nature
described in the foregoing clauses (a)-(g) of any partnership of which such
Person is a general partner.
“Initial Minimum Cap Ex Amount”: An amount equal to One Hundred Seventy-One
Million and No/100 Dollars ($171,000,000.00).
“Initial Minimum Cap Ex Period”: The period commencing on January 1, 2017 and
ending on December 31, 2021.
“Initial Stated Expiration Date”: As defined in Section 1.3.
“Initial Term”: As defined in Section 1.3.
“Insurance Requirements”: The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.
“Intellectual Property” or “IP”: All rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof, (ii)
all inventions (whether or not patentable), invention disclosures, improvements,
business information, Confidential Information, Software, formulas, drawings,
research and development, business and marketing plans and proposals, tangible
and intangible proprietary information, and all documentation relating to any of
the foregoing, (iii) all copyrights, works of authorship, copyrightable works,
copyright registrations and applications therefor, and all other rights
corresponding thereto, (iv) all industrial designs and any registrations and
applications therefor, (v) all trademarks, service marks, trade dress, logos,
trade names, assumed names and corporate names, Internet domain names and other
numbers, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith (“Trademarks”),
(vi) all databases and data collections (including all guest data) and all
rights therein, (vii) all moral and economic rights of authors and inventors,
however denominated, (viii) all Internet addresses, sites and domain names,
numbers, and social media user names and accounts, (ix) any other similar
intellectual property and proprietary rights of any kind, nature or description;
and (x) any copies of tangible embodiments thereof (in whatever form or medium).
“Land”: As defined in clause (a) of the first sentence of Section 1.1.
“Landlord”: As defined in the preamble.
“Landlord Indemnified Parties”: As defined in Section 21.1(i).


15

--------------------------------------------------------------------------------





“Landlord MCI Financing”: As defined in Section 10.4(b).
“Landlord Prohibited Person”: Any Person that, in the capacity it is proposed to
be acting (but not in any other capacity), is more likely than not to jeopardize
Landlord’s or any of its Affiliates’ ability to hold a Gaming License or to be
associated with a Gaming licensee under any applicable Gaming Regulations (other
than any Gaming Authority established by any Native American tribe).
“Landlord REIT”: VICI Properties Inc., a Maryland corporation, the indirect
parent of Landlord.
“Landlord Tax Returns”: As defined in Section 4.1(a).
“Landlord Work”: As defined in Section 10.5(e).
“Landlord’s MCI Financing Proposal”: As defined in Section 10.4(a).
“Lease”: As defined in the preamble.
“Lease Assumption Agreement”: As defined in Section 22.2(i).
“Lease Foreclosure Transaction”: Either (i) an assignment pursuant to Section
22.2(ii)(b) or (c), or (ii) entry by any Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.
“Lease Year”: The first Lease Year of the Term shall be the period commencing on
the Commencement Date and ending on the last day of the calendar month in which
the first (1st) anniversary of the Commencement Date occurs, and each subsequent
Lease Year shall be each period of twelve (12) full calendar months after the
last day of the prior Lease Year, except that the final Lease Year of the Term
shall end on the Expiration Date.
“Leased Improvements”: As defined in clause (c) of the first sentence of
Section 1.1.
“Leased Property”: As defined in Section 1.1. For the avoidance of doubt, the
Leased Property includes all Alterations and Capital Improvements, provided,
however, that the foregoing shall not affect or contradict the provisions of
this Lease which specify that Tenant shall be entitled to certain rights with
respect to or benefits of the Tenant Capital Improvements as expressly set forth
herein. Notwithstanding the foregoing, provisions of this Lease that provide for
certain benefits or rights to Tenant with respect to Tenant Material Capital
Improvements, such as, by way of example only and not by way of limitation, the
payment of the applicable insurance proceeds to Tenant due to a loss or damage
of such Tenant Material Capital Improvements pursuant to Section 14.1, shall
remain in effect notwithstanding the preceding sentence.
“Leasehold Estate”: As defined in Section 17.1(a).
“Legal Requirements”: All applicable federal, state, county, municipal and other
governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to the Facility,
including those (a) that affect either the Leased Property or any portion
thereof and/or Tenant’s Property, all Capital Improvements and Alterations
(including any Material Capital Improvements) or the construction, use or
alteration thereof, or otherwise in any way affecting the business operated or
conducted thereat, as the context requires, and (b) which may (i) require
repairs, modifications or alterations in or to the Leased Property or any
portion thereof and/or any of Tenant’s Property, (ii) without limitation of the
preceding clause (i), require repairs, modifications or alterations in or to any
portion of any Capital Improvements (including any Material Capital
Improvements), (iii) in any way adversely affect the use and enjoyment of any of
the foregoing, or (iv) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.


16

--------------------------------------------------------------------------------





“Letter of Credit”: An irrevocable, unconditional, clean sight draft letter of
credit reasonably acceptable to Landlord and Fee Mortgagee (as applicable) in
favor of Landlord or, at Landlord’s direction, Fee Mortgagee and entitling
Landlord or Fee Mortgagee (as applicable) to draw thereon based solely on a
statement executed by an officer of Landlord or Fee Mortgagee (as applicable)
stating that it has the right to draw thereon under this Lease in a location in
the United States reasonably acceptable to Landlord or Fee Mortgagee (as
applicable), issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution, and upon which letter of credit
Landlord or Fee Mortgagee (as applicable) shall have the right to draw in full:
(a) if Landlord or Fee Mortgagee (as applicable) has not received at least
thirty (30) days prior to the date on which the then outstanding letter of
credit is scheduled to expire, a notice from the issuing financial institution
that it has renewed the applicable letter of credit; (b) thirty (30) days prior
to the date of termination following receipt of notice from the issuing
financial institution that the applicable letter of credit will be terminated;
and (c) thirty (30) days after Landlord or Fee Mortgagee (as applicable) has
given notice to Tenant that the financial institution issuing the applicable
letter of credit ceases to either be an Eligible Institution or meet the rating
requirement set forth above.
“Licensing Event”:
(a)    With respect to Tenant, (i) a communication (whether oral or in writing)
by or from any Gaming Authority to Tenant or Tenant’s Affiliates (each, a
“Tenant Party”) or to a Landlord Party (as defined below) or other action by any
Gaming Authority that indicates that such Gaming Authority has found or is
likely to find that the association of a Tenant Party with Landlord is likely to
(A) result in a disciplinary action relating to, or the loss of, inability to
reinstate or failure to obtain, any Gaming License or any other rights or
entitlements held or required to be held by Landlord or any of its Affiliates
(each, a “Landlord Party”) under any Gaming Regulations or (B) violate any
Gaming Regulations to which a Landlord Party is subject; or (ii) a Tenant Party
is required to be licensed, registered, qualified or found suitable under any
Gaming Regulations, and such Tenant Party does not remain so licensed,
registered, qualified or found suitable or, after becoming so licensed,
registered, qualified or found suitable, fails to remain so, and, solely for
purposes of determining whether a Tenant Event of Default has occurred under
Section 16.1(i), the same causes cessation of Gaming activity at the Facility
and would reasonably be expected to have a material adverse effect on the
Facility taken as a whole); and
(b)    With respect to Landlord, (i) a communication (whether oral or in
writing) by or from any Gaming Authority to a Landlord Party or to a Tenant
Party or other action by any Gaming Authority that indicates that such Gaming
Authority has found or is likely to find that the association of a Landlord
Party with Tenant is likely to (A) result in a disciplinary action relating to,
or the loss of, inability to reinstate or failure to obtain, any Gaming License
or any other rights or entitlements held or required to be held by a Tenant
Party under any Gaming Regulations or (B) violate any Gaming Regulations to
which a Tenant Party is subject; or (ii) a Landlord Party is required to be
licensed, registered, qualified or found suitable under any Gaming Regulations,
and such Landlord Party does not remain so licensed, registered, qualified or
found suitable or, after becoming so licensed, registered, qualified or found
suitable, fails to remain so, and, solely for purposes of determining whether a
default has occurred under Section 41.13 hereunder, the same causes cessation of
Gaming activity at the Facility and would reasonably be expected to have a
material adverse effect on the Facility taken as a whole).
“Liquor Authority”: As defined in Section 41.13.
“Liquor Laws”: As defined in Section 41.13.
“Material Capital Improvement”: Any single or series of related Capital
Improvements that would or does (i) have a total budgeted or actual cost (as
reasonably evidenced to Landlord) (excluding land acquisition costs) in excess
of Fifty Million and No/100 Dollars ($50,000,000.00) and (ii) either
(a) materially alter the Facility (e.g., shoring, permanent framework
reconfigurations), (b) expand the Facility (i.e., construction of material
additions to existing Leased Improvements) or (c) add improvements to
undeveloped portion(s) of the Land.


17

--------------------------------------------------------------------------------





“Material Indebtedness”: At any time, indebtedness of any one or more of Tenant
(and its Subsidiaries) and any Guarantor owing to one or more unrelated third
parties in an aggregate principal amount exceeding Seventy-Five Million and
No/100 Dollars ($75,000,000.00).
“Material Sublease”: A Sublease (excluding a management agreement or similar
agreement to operate but not occupy as a tenant a particular space at a
Facility) under which the monthly rent and/or fees and other payments payable by
the Subtenant (or manager) exceed Fifty Thousand and No/100 Dollars ($50,000.00)
(which amount shall be increased by the Escalator on the first (1st) day of each
Lease Year (commencing on the first (1st) day of the second (2nd) Lease Year))
per month.
“Minimum Cap Ex Amount”: The Initial Minimum Cap Ex Amount and the Annual
Minimum Building and Improvement Cap Ex Amount, as applicable.
“Minimum Cap Ex Requirements”: The Initial Minimum Cap Ex Requirement and the
Annual Minimum Cap Ex Building and Improvement Requirement, as applicable.
“Net Revenue”: The net sum of the following, without duplication, over the
applicable time period of measurement: (i) the amount received by Tenant (and
its Subsidiaries) from patrons at the Facility for gaming, less, (A) to the
extent otherwise included in the calculation of Net Revenue, refunds and free
promotional play provided pursuant to a rewards, marketing, and/or frequent
users program (including rewards granted by Affiliates of Tenant) and
(B) amounts returned to patrons through winnings at the Facility (the net amount
described in this clause (i), “Gaming Revenues”); plus (ii) the gross receipts
of Tenant (and its Subsidiaries) for all goods and merchandise sold, room
revenues derived from hotel operations, food and beverages sold, the charges for
all services performed, or any other revenues generated by or otherwise payable
to Tenant (and its Subsidiaries) (including, without limitation, use fees,
retail and commercial rent, revenue from rooms, accommodations, food and
beverage, and the proceeds of business interruption insurance) in, at or from
the Facility for cash, credit or otherwise (without reserve or deduction for
uncollected amounts), but excluding pass-through revenues collected by Tenant to
the extent such amounts are remitted to the applicable third party entitled
thereto (the net amounts described in this clause (ii), “Retail Sales”); less
(iii) to the extent otherwise included in the calculation of Net Revenue, the
retail value of accommodations, merchandise, food and beverage and other
services furnished to guests of Tenant at the Facility without charge or at a
reduced charge (and, with respect to a reduced charge, such reduction in Net
Revenue shall be equal to the amount of the reduction of such charge otherwise
included in Net Revenue) (the amounts described in this clause (iii),
“Promotional Allowances”). Notwithstanding anything herein to the contrary, the
following provisions shall apply with respect to the calculation of Net Revenue:
(a)    For purposes of calculating adjustments to Variable Rent, the following
provisions shall apply:
(1)    If Tenant enters into a Sublease with a Subtenant that is not directly or
indirectly wholly-owned by (x) Guarantor or (y) CEC (for so long as CEC holds a
Controlling direct or indirect interest in Tenant)(such that, after entering
into such Sublease rather than the Gaming Revenues, Retail Sales and Promotional
Allowances generated by the space covered by such Sublease being included in the
calculation of Tenant’s Net Revenue, instead the revenue from such Sublease
would be governed by clause (b)(1) or (b)(2) below), then, thereafter, any
Gaming Revenues, Retail Sales and Promotional Allowances that would otherwise be
included in the calculation of Net Revenue for the applicable base year with
respect to the applicable subleased (or managed) space shall be excluded from
the calculation of Net Revenue for the applicable base year, and the rent and/or
fees and other consideration to be received by Tenant pursuant to such Sublease
shall be substituted therefor.
(2)    If Tenant assumes operation of space that in the applicable base year was
operated under a Sublease with a Subtenant that was not directly or indirectly
wholly-owned by Guarantor or CEC (for so long as CEC holds a Controlling direct
or indirect interest in Tenant), or if all of the direct or indirect ownership
interests in a Person that was a Subtenant in the applicable base year are
acquired by Guarantor or CEC (for so long as CEC holds a Controlling direct or
indirect interest in Tenant) (in either case, such that after entering into such
Sublease revenue that would otherwise be included in Net Revenue for the
applicable base year pursuant to clause (b)(1) or (b)


18

--------------------------------------------------------------------------------





(2) below is converted to revenue with respect to which Gaming Revenues, Retail
Sales and Promotional Allowances are included in Net Revenue for the applicable
base year), then, thereafter, the rent and/or fees and other consideration
received by Tenant pursuant to such Sublease that would otherwise be included in
the calculation of Net Revenue for the applicable base year shall be excluded
from the calculation of Net Revenue for the applicable base year, and the Gaming
Revenues, Retail Sales and Promotional Allowances to be received by Tenant
pursuant to its operation of such space shall be substituted therefor.
(3)    Notwithstanding the foregoing, the adjustments provided for in clauses
(a)(1) and (a)(2) above shall not be implemented in the calculation of Net
Revenue with respect to any transaction involving any space for which aggregate
Gaming Revenues, Retail Sales and Promotional Allowances do not exceed Ten
Million and No/100 Dollars ($10,000,000.00) in each transaction and Fifteen
Million and No/100 Dollars ($15,000,000.00) in the aggregate per Lease Year.
(b)    Amounts received pursuant to Subleases shall be included in Net Revenue
as follows:
(1)    With respect to any Sublease from Tenant to a Subtenant in which
Guarantor or CEC (for so long as CEC holds a Controlling direct or indirect
interest in Tenant) directly or indirectly owns less than fifty percent (50%) of
the ownership interests, Net Revenue shall not include Gaming Revenues, Retail
Sales or Promotional Allowances received by such Subtenant but shall include the
rent and/or fees and all other consideration received by Tenant pursuant to such
Sublease.
(2)    With respect to any Sublease from Tenant to a Subtenant in which
Guarantor or CEC (for so long as CEC holds a Controlling direct or indirect
interest in Tenant) directly or indirectly owns fifty percent (50%) or more of
the ownership interests, but less than all of the ownership interests, Net
Revenue shall not include Gaming Revenues, Retail Sales or Promotional
Allowances received by such Subtenant but shall include an amount equal to the
greater of (x) the rent and/or fees and all other consideration actually
received by Tenant for such Sublease from such Affiliate and (y) the rent and/or
fees and other consideration that would be payable under such Sublease if at
arms-length, market rates.
(3)    With respect to any Sublease from Tenant to a Subtenant that is directly
or indirectly wholly-owned by Guarantor or CEC (for so long as CEC holds a
Controlling direct or indirect interest in Tenant), Net Revenue shall not
include the rent and/or fees or any other consideration received by Tenant
pursuant to such Sublease but shall include Gaming Revenues, Retail Sales or
Promotional Allowances received by such Subtenant.
(c)    For the avoidance of doubt, gaming taxes and casino operating expenses
(such as salaries, income taxes, employment taxes, supplies, equipment, cost of
goods and inventory, rent, office overhead, marketing and advertising and other
general administrative costs) will not be deducted in arriving at Net Revenue.
(d)    Net Revenue will be calculated on an accrual basis for purposes of this
definition, as required under GAAP. For the absence of doubt, if Gaming
Revenues, Retail Sales or Promotional Allowances of a Subsidiary or subtenant,
as applicable, are taken into account for purposes of calculating Net Revenue,
any rent received by Tenant from such Subsidiary or subtenant, as applicable,
pursuant to any sublease with such Subsidiary or subtenant, as applicable, shall
not also be taken into account for purposes of calculating Net Revenues.
“Net Revenue to Rent Ratio”: As at any date of determination, the ratio for any
period of Net Revenue to Rent. For purposes of calculating the Net Revenue to
Rent Ratio, Net Revenue shall be calculated on a pro forma basis (and shall be
calculated to give effect to such other pro forma adjustments consistent with
Regulation S-X under the Securities Act) to give effect to any material
acquisitions and material asset sales consummated by Tenant during any Test
Period of Tenant as if each such material acquisition had been effected on the
first (1st) day of such Test Period and as if each such material asset sale had
been consummated on the day prior to the first (1st) day of such Test Period.
“New Lease”: As defined in Section 17.1(f).


19

--------------------------------------------------------------------------------





“Non-Core Tenant Competitor”: A Person that is engaged or is an Affiliate of a
Person that is engaged in the ownership or operation of a Gaming business so
long as (i) such Person’s consolidated annual gross gaming revenues do not
exceed Five Hundred Million and No/100 Dollars ($500,000,000.00) (which amount
shall be increased by the Escalator on the first (1st) day of each Lease Year,
commencing with the second (2nd) Lease Year) and (ii) such Person does not,
directly or indirectly, own or operate a Gaming Facility within thirty (30)
miles of a Gaming Facility directly or indirectly owned or operated by an
Affiliate of Tenant. For purposes of the foregoing, ownership of the real estate
and improvements where a Gaming business is conducted, without ownership of the
Gaming business itself, shall not be deemed to constitute the ownership of a
Gaming business. For purposes of this definition only, the term “Escalator”
shall mean the sum of (a) one plus (b) the greater of (i) two one-hundredths
(0.02) and the CPI Increase.
“Notice”: A notice given in accordance with Article XXXV.
“Notice of Termination”: As defined in Section 17.1(f).
“NRS”: As defined in Section 41.14.
“OFAC”: As defined in Article XXXIX.
“Overdue Rate”: On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.
“Parent Entity”: With respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than fifty
percent (50%) of the total voting power of shares of capital stock (without
regard to the occurrence of any contingency) entitled to vote in the election of
directors, managers or trustees of such Person, (b) owns or controls, directly
or indirectly, more than fifty percent (50%) of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, of such Person, whether in the form of
membership, general, special or limited partnership interests or otherwise, or
(c) is the controlling general partner or managing member of, or otherwise
controls, such entity.
“Partial Taking”: As defined in Section 15.1(b).
“Party” and “Parties”: Landlord and/or Tenant, as the context requires.
“Patriot Act Offense”: Any violation of the criminal laws of the United States
of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act.  “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.
“Payment Date”: Any due date for the payment of the installments of Rent or
Additional Charges payable under this Lease.
“Permitted Exception Documents”: (i) Property Documents (x) that are listed on
the title polic(y)(ies) described on Schedule 6 attached hereto, or (y) that (a)
Landlord entered into, as a party thereto, after the date hereof and (b) Tenant
is required hereunder to comply with, and (ii) Specified Subleases (together
with any renewals or modifications thereof made in accordance with the express
terms thereof), but excluding Specified Subleases as to which the applicable
Subtenant is CEC, CRC, the manager of the Leased Premises or any of their
respective Affiliates.
“Permitted Leasehold Mortgage”: Any mortgage, pledge agreement, security
agreement, assignment of leases and rents, fixture filing or similar document
creating or evidencing a lien on Tenant’s leasehold interest (or subleasehold
interest) in all of the Leased Property subject to exclusions with respect to
items that are not capable of


20

--------------------------------------------------------------------------------





being mortgaged and that, in the aggregate, are de minimis (or all the direct or
indirect interest therein at any tier of ownership, including without
limitation, a lien on direct or indirect Equity Interests in Tenant), granted to
or for the benefit of a Permitted Leasehold Mortgagee as security for the
indebtedness of Tenant or its Affiliates.
“Permitted Leasehold Mortgagee”: The lender or noteholder or any agent or
trustee or similar representative on behalf of one or more lenders or
noteholders or other investors in connection with indebtedness secured by a
Permitted Leasehold Mortgage, in each case as and to the extent such Person has
the power to act (subject to obtaining the requisite instructions) on behalf of
all lenders, noteholders or investors with respect to such Permitted Leasehold
Mortgage; provided such lender or noteholder or any agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking or other institution that in the ordinary
course acts as a lender, agent or trustee or similar representative (in each
case, on behalf of a group of lenders or noteholders) in respect of financings
of such type; and provided, further, that, in all events, (i) no agent, trustee
or similar representative shall be Tenant, CEC, CRC, or Guarantor or any of
their Affiliates, respectively (each, a “Prohibited Leasehold Agent”), and (ii)
no (A) Prohibited Leasehold Agent, (excluding any Person that is a Prohibited
Leasehold Agent as a result of its ownership of publicly-traded shares in any
Person), or (B) entity that owns, directly or indirectly (but excluding any
ownership of publicly traded shares in CEC or any of its Affiliates), higher
than the lesser of (1) ten percent (10%) of the Equity Interests in Tenant or
(2) a Controlling legal or beneficial interest in Tenant, may collectively hold
an amount of the indebtedness secured by a Permitted Leasehold Mortgage higher
than the lesser of (x) twenty-five percent (25%) thereof and (y) the principal
amount thereof required to satisfy the threshold for requisite consenting
lenders to amend the terms of such indebtedness that affect all lenders
thereunder.
“Permitted Leasehold Mortgagee Designee”: An entity (other than a Prohibited
Leasehold Agent) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.
“Permitted Operation Interruption”: Any of the following: (i) A material
Casualty Event or Condemnation and reasonable periods of restoration of the
Leased Property following same, or (ii) periods of an Unavoidable Delay.
“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.
“Preceding Lease Year”: As defined in clause (c)(i) of the definition of “Rent.”
“Preliminary Studies”: As defined in Section 10.4(a).
“Primary Intended Use”: (i) Hotel and resort and related uses, (ii) gaming
and/or pari-mutuel use, including, without limitation, horsetrack, dogtrack and
other similarly gaming-related sporting uses, (iii) ancillary retail and/or
entertainment use, (iv) such other uses required under any Legal Requirements
(including those mandated by any applicable regulators), (v) such other
ancillary uses, but in all events consistent with the current use of the Leased
Property or any portion thereof as of the Commencement Date or with
then-prevailing hotel, resort and gaming industry use, (vi) if and when the
Lease is amended to include the Convention Center Property pursuant to the Put
Call Agreement, convention center and related uses or such other uses as may be
permitted under any Legal Requirements (including, but, not limited to uses
related to an amphitheater or offices), and/or (vii) such other use as shall be
approved by Landlord from time to time in its reasonable discretion.
“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the comparable prime rate of another comparable nationally known money center
bank reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.
“Prior Months”: As defined in the definition of CPI Increase.


21

--------------------------------------------------------------------------------





“Prohibited Leasehold Agent”: As defined in the definition of Permitted
Leasehold Mortgagee.
“Prohibited Persons”: As defined in Article XXXIX.
“Promotional Allowances”: As defined in the definition of “Net Revenue.”
“Propco TRS”: As defined in Section 1.1.
“Property Documents”: Reciprocal easement and/or operating agreements,
easements, covenants, exceptions, conditions and restrictions in each case
affecting the Leased Property or any portion thereof, but excluding, in any
event, all Fee Mortgage Documents.
“Property Specific Guest Data”: Any and all guest data (including without
limitation any and all guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences, game play and patronage patterns, experiences, results and
demographic information, whether or not any of the foregoing constitutes
personally identifiable information) to the extent in or under the possession or
control of Tenant, an Affiliated manager, or their respective Affiliates,
identifying, describing, concerning or generated by prospective, actual or past
guests, website visitors and/or customers of the Facility, including retail
locations, restaurants, bars, casino and Gaming facilities, spas and
entertainment venues therein, but excluding, in all cases, (i) guest data that
has been integrated into analytics, reports, or other similar forms in
connection with the Total Rewards Program or any other customer loyalty program
of Tenant (it being understood that this exception shall not apply to such guest
data itself, i.e., in its original form prior to integration into such
analytics, reports, or other similar forms in connection with the Total Rewards
Program or other customer loyalty program), (ii) guest data that concerns
facilities, other than the Facility and that does not concern the Facility, and
(iii) guest data that concerns “Service Provider Proprietary Information and
Systems” as defined in that certain Second Amended and Restated Omnibus
Agreement and Enterprise Services Agreement, dated as of October 6, 2017, by and
among Caesars Enterprise Services LLC, CEOC and the other parties thereto (as
further amended, restated, supplemented or otherwise modified from time to
time), and is not specific to the Facility.
“Property Specific IP”: All Intellectual Property (i) shown on Schedule 7, or
(ii) consisting of Property Specific Guest Data.
“Purchase Option”: As defined in Section 18.2(a).
“Put-Call Agreement”: That certain Put-Call Agreement dated as of December 22,
2017, by and among Landlord, Vegas Development Land Owner LLC, a Delaware
limited liability company and 3535 LV Newco, LLC, a Delaware limited liability
company, as the same may be amended, supplemented or replaced from time to time.
“Purchase Price”: As defined in Section 18.2(a).
“Qualified Successor Tenant”: As defined in Section 36.3.
“Qualified Transferee”: A transferee that meets all of the following
requirements: (a) such transferee has (1) at least five (5) years of experience
(directly or through one or more of its Subsidiaries) operating or managing
casinos with aggregate revenues in the immediately preceding fiscal year of at
least Five Hundred Million and No/100 Dollars ($500,000,000.00) (or retains a
manager with such qualifications, which manager shall not be replaced unless
such transferee is able to satisfy the requirements of this definition without
such manager), or (2) agreement(s) in place in a form reasonably satisfactory to
Landlord to retain for a period of eighteen (18) months (or more) after the
effective time of the transfer at least (I) eighty percent (80%) of Tenant and
its Subsidiaries’ personnel employed at the Facility, and (II) eighty percent
(80%) of the ten most highly compensated employees of Tenant and/or its
Affiliates as of the date of the relevant agreement to transfer who are full
time dedicated employees at the Leased Property, and are responsible for direct
managerial and/or operational aspects of the Facility (including Gaming
activities); (b) such transferee is not in the business, and that does not have
an Affiliate in the business, of leasing properties to gaming operators; (c)
such transferee and all of its applicable officers, directors, Affiliates
(including the officers and directors


22

--------------------------------------------------------------------------------





of its Affiliates), to the extent required under applicable Gaming Regulations
or other Legal Requirements, (i) are licensed and certified by applicable Gaming
Authorities and hold all required Gaming Licenses to operate the Facility in
accordance herewith and (ii) are otherwise found suitable to lease the Leased
Property in accordance herewith; (d) such transferee is Solvent (defined herein
below), and, other than in the case of a Permitted Leasehold Mortgagee, if such
transferee has a Parent Entity, the Parent Entity of such transferee is Solvent;
(e)(i) other than in the case of a Permitted Leasehold Mortgagee or Permitted
Leasehold Mortgagee Designee, (x) the Parent Entity of such transferee or, if
such transferee does not have a Parent Company, such transferee, has sufficient
assets so that, after giving effect to its assumption of Tenant’s obligations
hereunder or the applicable assignment (including pursuant to a Change in
Control under Section 22.2(i) or Section 22.2 (viii)), its Total Net Leverage
Ratio for the Test Period is less than 6:1 on a pro forma basis based on
projected earnings and after giving effect to the proposed transaction or (y) an
entity that has an investment grade credit rating from a nationally recognized
rating agency with respect to such entity’s long term, unsecured debt has
provided a Guaranty, or (ii) in the case of a Permitted Leasehold Mortgagee or
Permitted Leasehold Mortgagee Designee, (x) Tenant has a Total Net Leverage
Ratio for the Test Period of less than 6:1 on a pro forma basis based on
projected earnings and after giving effect to the proposed transaction, or (y)
an entity that has an investment grade credit rating from a nationally
recognized rating agency with respect to such entity’s long term, unsecured debt
has provided a Guaranty; (f) such transferee has not been the subject of a
material governmental or regulatory investigation which resulted in a conviction
for criminal activity involving moral turpitude and has not been found liable
pursuant to a non-appealable judgment in a civil proceeding for attempting to
hinder, delay or defraud creditors; (g) such transferee has never been convicted
of, or pled guilty or no contest to, a Patriot Act Offense and is not on any
Government List; (h) such transferee has not been the subject of a voluntary or
involuntary (to the extent the same has not been discharged) bankruptcy
proceeding during the prior five (5) years from the applicable date of
determination; (i) such transferee is not, and is not Controlled by an Embargoed
Person or a person that has been found “unsuitable” for any reason or has had
any application for a Gaming License withdrawn “with prejudice” by any
applicable Gaming Authority; (j) such transferee shall not be a Landlord
Prohibited Person; and (k) such transferee is not associated with a person who
has been found “unsuitable”, denied a Gaming License or otherwise precluded from
participation in the Gaming Industry by any Gaming Authority where such
association would reasonably be expected to adversely affect any of Landlord’s
or its Affiliates’ Gaming Licenses or Landlord’s or its Affiliates’ then-current
standing with any Gaming Authority. For purposes hereof, a Person shall be
“Solvent” if such Person shall (I) not be “insolvent” as such term is defined in
Section 101 of title 11 of the United States Code, (II) be generally paying its
debts (other than those that are in bona fide dispute) when they become due, and
(III) be able to pay its debts as they become due.
“Renewal Notice”: As defined in Section 1.4(a).
“Renewal Term”: As defined in Section 1.4(a).
“Rent”: An annual amount payable as provided in Article III, calculated as
follows:
(a)    For the first seven (7) Lease Years, Rent shall be equal to Eighty Seven
Million Four Hundred Thousand and No/100 Dollars ($87,400,000.00) per Lease
Year, as adjusted annually as set forth in the following sentence. On each
Escalator Adjustment Date during the second (2nd) through and including the
seventh (7th) Lease Years, the Rent payable for such Lease Year shall be
adjusted to be equal to the Rent payable for the immediately preceding Lease
Year, multiplied by the Escalator. For purposes of clarification, there shall be
no Variable Rent (defined below) payable during the first seven (7) Lease Years.
(b)    From and after the commencement of the eighth (8th) Lease Year, until the
Initial Stated Expiration Date, annual Rent shall be comprised of both a base
rent component (“Base Rent”) and a variable rent component (“Variable Rent”),
each such component of Rent calculated as provided below:
(i)    Base Rent shall equal (w) for the eighth (8th) Lease Year, the product of
eighty percent (80%) of Rent in effect as of the last day of the seventh (7th)
Lease Year, multiplied by the Escalator, (x) for the ninth (9th) and tenth
(10th) Lease Years, the Base Rent payable for the immediately, preceding Lease
Year, as applicable, multiplied by the Escalator in each case, (y) for the
eleventh (11th) Lease Year, the product of eighty percent (80%) of Rent in
effect as of the last day of the tenth (10th) Lease Year, multiplied by the
Escalator, and (z) for each Lease Year from and after the commencement of the
twelfth (12th) Lease Year until


23

--------------------------------------------------------------------------------





the Initial Stated Expiration Date, the Base Rent payable for the immediately
preceding Lease Year, as applicable, multiplied by the Escalator in each case.
(ii)    Variable Rent shall be calculated as further described in this clause
(b)(ii). Throughout the Term, Variable Rent shall not be subject to the
Escalator.
(A)    For each Lease Year from and after commencement of the eighth (8th) Lease
Year through and including the end of the tenth (10th) Lease Year (the “First
Variable Rent Period”), Variable Rent shall be a fixed annual amount equal to
twenty percent (20%) of the Rent for the seventh (7th) Lease Year (such amount,
the “Variable Rent Base Amount”), adjusted as follows (such resulting annual
amount being referred to herein as “Year 8‑10 Variable Rent”):
(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the seventh (7th) Lease Year (the “First VRP Net
Revenue Amount”) exceeds the Base Net Revenue Amount (any such excess, the “Year
8 Increase”), the Year 8-10 Variable Rent shall equal the Variable Rent Base
Amount increased by an amount equal to the product of (a) four percent (4%) and
(b) the Year 8 Increase; or
(y) in the event that the First VRP Net Revenue Amount is less than the Base Net
Revenue Amount (any such difference, the “Year 8 Decrease”), the Year 8-10
Variable Rent shall equal the Variable Rent Base Amount decreased by an amount
equal to the product of (a) four percent (4%) and (b) the Year 8 Decrease.
(B)    For each Lease Year from and after commencement of the eleventh (11th)
Lease Year until the Initial Stated Expiration Date (the “Second Variable Rent
Period”), Variable Rent shall be a fixed annual amount equal to twenty percent
(20%) of the Rent for the tenth (10th) Lease Year (such amount, the “ Second
Variable Rent Base Amount”), adjusted as follows (such resulting annual amount
being referred to herein as “Year 11‑15 Variable Rent”):
(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year exceeds the First
VRP Net Revenue Amount (any such excess, the “Year 11 Increase”), the Year 11-15
Variable Rent shall equal the Year 8-10 Variable Rent increased by an amount
equal to the product of (a) four percent (4%) and (b) the Year 11 Increase; or
(y) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year is less than the
First VRP Net Revenue Amount (any such difference, the “Year 11 Decrease”), the
Year 11-15 Variable Rent shall equal the Year 8-10 Variable Rent decreased by an
amount equal to the product of (a) four percent (4%) and (b) the Year 11
Decrease.
(c)    Rent for each Renewal Term shall be calculated as follows:
(i)    Base Rent for the first (1st) Lease Year of such Renewal Term shall be
adjusted to be equal to the applicable annual Fair Market Base Rental Value;
provided that (A) in no event will the Base Rent be less than the Base Rent in
effect as of the last day of the Lease Year immediately preceding the
commencement of such Renewal Term (such immediately preceding year, the
respective “Preceding Lease Year”), (B) no such adjustment shall cause Base Rent
to be increased by more than ten percent (10%) of the Base Rent in effect as of
the last day of the Preceding Lease Year and (C) such Fair Market Base Rental
Value shall be determined as provided in Section 34.1. On each Escalator
Adjustment Date during such Renewal Term, the Base Rent payable for such Lease
Year shall be equal to the Base Rent payable for the immediately preceding Lease
Year, multiplied by the Escalator.


24

--------------------------------------------------------------------------------





(ii)    Variable Rent for each Lease Year during such Renewal Term (for each
Renewal Term, the “Renewal Term Variable Rent Period”) shall be equal to the
Variable Rent in effect as of the last day of the Preceding Lease Year, adjusted
as follows:
(A)    in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year exceeds the annual Net
Revenue for the Fiscal Period ending immediately prior to the Lease Year five
(5) years prior to the Preceding Lease Year (i.e., (x) in respect of the first
(1st) Renewal Term, the tenth (10th) Lease Year, and (y) in respect of each
subsequent Renewal Term, the Lease Year immediately preceding the first (1st)
Lease Year of the immediately preceding Renewal Term) (any such excess, the
respective “Renewal Term Increase”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year increased by an amount equal to the product of (a) four percent (4%)
and (b) such Renewal Term Increase; or
(B)    in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year is less than the annual
Net Revenue for the Fiscal Period ending immediately prior to the Lease Year
five (5) years prior to the Preceding Lease Year (i.e., (x) in respect of the
first (1st) Renewal Term, the tenth (10th) Lease Year and (y) in respect of each
subsequent Renewal Term, the Lease Year immediately preceding the first (1st)
Lease Year of the immediately preceding Renewal Term) (any such difference, the
respective “Renewal Term Decrease”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year decreased by an amount equal to the product of (a) four percent (4%)
and (b) such Renewal Term Decrease.
Notwithstanding anything herein to the contrary, (i) but subject to any
reduction in Rent by the Rent Reduction Amount pursuant to and in accordance
with the terms of this Lease, in no event shall annual Base Rent during any
Lease Year after the seventh (7th) Lease Year be less than eighty percent (80%)
of the Rent in the seventh (7th) Lease Year, and (ii) in no event shall the
Variable Rent be less than Zero Dollars ($0.00).
“Rent Reduction Amount”: (i) With respect to the Base Rent, a proportionate
reduction of Base Rent, which proportionate amount shall be determined by
comparing (1) the EBITDAR of the Leased Property for the Trailing Test Period
versus (2) the EBITDAR of the Leased Property for the Trailing Test Period
calculated to remove the EBITDAR attributable to the portion of the Leased
Property affected by a Partial Taking and (ii) with respect to Variable Rent, a
proportionate reduction of Variable Rent calculated in the same manner as set
forth with respect to Base Rent above. Following the application of the Rent
Reduction Amount to the Rent hereunder, for purposes of calculating any
applicable adjustments to Variable Rent based on increases or decreases in Net
Revenue, such calculations of Net Revenue shall exclude Net Revenue attributable
to the portion of the Leased Property affected by such Partial Taking (even if
such portion of the Leased Property had not yet been affected by the Partial
Taking as of the applicable Lease Year for which Net Revenue is being measured).
“Reporting Subsidiary”: Any entity required by GAAP to be consolidated for
financial reporting purposes by a Person, regardless of ownership percentage.
“Representatives”: With respect to any Person, such Person’s officers,
employees, directors, accountants, attorneys and other consultants, experts or
agents of such Person, and actual or prospective arrangers, underwriters,
investors or lenders with respect to indebtedness or Equity Interests that may
be issued by such Person or such Person’s affiliates, to the extent that any of
the foregoing actually receives non-public information hereunder. In addition,
and without limitation of the foregoing, the term “Representatives” shall
include, (a) in the case of Landlord, PropCo 1, PropCo, Landlord REIT and any
Affiliate thereof, and (b) in the case of Tenant, CEOC, CRC and any Affiliate
thereof.
“Required Capital Expenditures”: The applicable Capital Expenditures required to
satisfy the Minimum Cap Ex Requirements.


25

--------------------------------------------------------------------------------





“Retail Sales”: As defined in the definition of “Net Revenue.”
“Right to Terminate Notice”: As defined in Section 17.1(d).
“SEC”: The United States Securities and Exchange Commission.
“Second Variable Rent Base”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”
“Second Variable Rent Period”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”
“Section 34.2 Dispute”: As defined in Section 34.2.
“Securities Act”: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“Software”: As they exist anywhere in the world, any computer software,
firmware, microcode, operating system, embedded application, or other program,
including all source code, object code, specifications, databases, designs and
documentation related to such programs.
“Specified Sublease”: Any Sublease (i) affecting any portion of the Leased
Property, and (ii) in effect on the Commencement Date. A list of all Specified
Subleases is annexed as Schedule 4 hereto.
“Stated Expiration Date”: As defined in Section 1.3.
“Subject Facility”: As defined in Section 13.10(a).
“Sublease”: Any sublease, sub-sublease, license, management agreement to operate
(but not occupy as a tenant) a particular space at the Facility, or other
similar agreement in respect of use or occupancy of any portion of the Leased
Property, but excluding Bookings.
“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) Equity Interest at the time of determination.
“Subtenant”: The tenant under any Sublease.
“Subtenant Subsidiary”: Any subsidiary of Tenant that is a Subtenant under a
Sublease from Tenant.
“Successor Assets”: As defined in Section 36.1.
“Successor Assets FMV”: As defined in Section 36.1.
“Successor Tenant Rent”: As defined in Section 36.3.
“Taking”: Any taking of all or any part of the Leased Property and/or the
Leasehold Estate or any part thereof, in or by Condemnation, including by reason
of the temporary requisition of the use or occupancy of all or any part of the
Leased Property by any governmental authority, civil or military.
“Tenant”: As defined in the preamble.


26

--------------------------------------------------------------------------------





“Tenant Capital Improvement”: A Capital Improvement other than a Material
Capital Improvement funded by Landlord pursuant to a Landlord MCI Financing. The
term “Tenant Capital Improvement” shall not include Capital Improvements
conveyed by Tenant to Landlord.
“Tenant Competitor”: As of any date of determination, any Person (other than
Tenant and its Affiliates) that is engaged, or is an Affiliate of a Person that
is engaged, in the ownership or operation of a Gaming business; provided, that,
(i) for purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business,
(ii) any investment fund or other Person with an investment representing an
equity ownership of fifteen percent (15%) or less in a Tenant Competitor and no
Control over such Tenant Competitor shall not be a Tenant Competitor, (iii)
solely for purposes of Section 18.2(d), (x) a Person with an investment
representing an equity ownership of twenty-five percent (25%) or less in a
Non-Core Tenant Competitor shall be deemed to not have Control over such
Non-Core Tenant Competitor, and (y) shall not be a Tenant Competitor, solely by
reason of the investment described in this clause (iii), and (iv) solely for
purposes of Section 18.2(a) and Section 18.2(b), a Person that is engaged, or is
an Affiliate of a Person that is engaged, in the ownership or operation of a
Non-Core Tenant Competitor shall not be a Tenant Competitor solely by reason of
the same.
“Tenant Event of Default”: As defined in Section 16.1.
“Tenant Material Capital Improvement”: As defined in Section 10.4(e).
“Tenant Transferee Requirement”: As defined in Section 22.2(i).
“Tenant’s Initial Financing”: The financing provided under that certain Credit
Agreement dated on or about the Commencement Date among CRC, as borrower, Credit
Suisse AG, Cayman Islands Brands, as administrative agent, and the other parties
named therein from time to time.
“Tenant’s MCI Intent Notice”: As defined in Section 10.4(a).
“Tenant’s Parent”: CRC.
“Tenant Prohibited Person”: Any Person that, in the capacity it is proposed to
be acting (but not in any other capacity), is more likely than not to jeopardize
Tenant’s or any of its Affiliates’ ability to hold a Gaming License or to be
associated with a Gaming licensee under any applicable Gaming Regulations (other
than any Gaming Authority established by any Native American tribe).
“Tenant’s Property”: With respect to the Facility, all assets including FF&E,
Property Specific IP and other personal property (including all gaming
equipment), licenses, permits, subleases, concessions, and contracts (other than
the Leased Property and property owned by a third party) located at the Facility
or that are primarily related to or used or held in connection with the
operation of the business conducted on or about the Facility or any portion
thereof, as then being operated, together with all replacements, modifications,
additions, alterations and substitutes therefor.
“Term”: As defined in Section 1.3.
“Termination Notice”: As defined in Section 17.1(d).
“Test Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive fiscal quarters of such
Person.
“Third‑Party MCI Financing”: As defined in Section 10.4(c).
“Total Net Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) (a) the aggregate principal
amount of (without duplication) all indebtedness consisting of


27

--------------------------------------------------------------------------------





Capital Lease Obligations, indebtedness for borrowed money, unreimbursed
obligations in respect of drawn letters of credit (but excluding contingent
obligations under outstanding letters of credit) and other purchase money
indebtedness and guarantees of any of the foregoing obligations, of such Person
and its Subsidiaries determined on a consolidated basis on such date in
accordance with GAAP (for the avoidance of doubt, with respect to Tenant and
Guarantor, excluding any indebtedness consisting of its obligations or
liabilities under this Lease) less (b) the aggregate amount of all cash or cash
equivalents of such Person and its Subsidiaries that would not appear as
“restricted” on a consolidated balance sheet of such Person and its Subsidiaries
to (ii) EBITDA.
“Trailing Test Period”: For any date of determination, the period of the four
(4) most recently ended consecutive calendar quarters prior to such date of
determination for which Financial Statements are available.
“Transition Period”: As defined in Section 36.1.
“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the Party responsible for performing an obligation
hereunder; provided, that lack of funds, in and of itself, shall not be deemed a
cause beyond the reasonable control of a Party.
“Unsuitable for Its Primary Intended Use”: A state or condition of the Leased
Property such that by reason of a Partial Taking, the Leased Property cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for the Primary Intended Use for
which it was primarily being used immediately preceding the taking, taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such Partial Taking.
“Variable Rent”: The Variable Rent component of Rent, as defined in more detail
in clauses (b) and (c) of the definition of “Rent.”
“Variable Rent Base Amount”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”
“Variable Rent Determination Period”: Each of (i) the Fiscal Period that ended
immediately prior to the Commencement Date, and (ii) the Fiscal Period in each
case that ends immediately prior to the commencement of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, and the first (1st) Lease Year of each
Renewal Term.
“Variable Rent Payment Period”: Collectively or individually, each of the First
Variable Rent Period, the Second Variable Rent Period and each of the Renewal
Term Variable Rent Periods.
“Variable Rent Statement”: As defined in Section 3.2(a).
“Work”: Any and all work in the nature of construction, restoration, alteration,
modification, addition, improvement or demolition in connection with the
performance of any Alterations and/or any Capital Improvements.
“Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of “Rent.”
“Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of “Rent.”
“Year 8-10 Variable Rent”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”
“Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of “Rent.”
“Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of “Rent.”
“Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”




28

--------------------------------------------------------------------------------







ARTICLE III
RENT

3.1    Rent.
(a)    Generally. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.4.
(b)    Payment of Rent until Commencement of Variable Rent. On the Commencement
Date, Tenant shall pay a prorated portion of the first monthly installment of
Rent for the period from the Commencement Date until the last day of the
calendar month in which the Commencement Date occurs, based on the number of
days during such period. Thereafter, for the first seven (7) Lease Years, Rent
shall be payable by Tenant in consecutive monthly installments equal to
one-twelfth (1/12th) of the Rent amount for the applicable Lease Year on the
first (1st) day of each calendar month (or the immediately succeeding Business
Day if the first (1st) day of the month is not a Business Day), in advance for
such calendar month, during that Lease Year.
(d)    Payment of Rent following Commencement of Variable Rent. From the
commencement of the eighth (8th) Lease Year and continuing until the Expiration
Date, both Base Rent and Variable Rent during any Lease Year shall be payable in
consecutive monthly installments equal to one-twelfth (1/12th) of the Base Rent
and Variable Rent amounts for the applicable Lease Year on the first (1st) day
of each calendar month (or the immediately succeeding Business Day if the first
(1st) day of the month is not a Business Day), in advance for such calendar
month, during that Lease Year; provided, however, that for each month where
Variable Rent is payable but the amount thereof depends upon calculation of Net
Revenue not yet known (e.g., the first few months of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, and (if applicable) the first (1st) Lease
Year of each Renewal Term), the amount of the Variable Rent payable monthly in
advance shall remain the same as in the immediately preceding month, and
provided, further, that Tenant shall make a payment to Landlord (or be entitled
to set off against its Rent payment due, as applicable) on the first (1st) day
of the calendar month (or the immediately succeeding Business Day if the first
(1st) day of the month is not a Business Day) following the completion of such
calculation in the amount necessary to “true-up” any underpayments or
overpayments of Variable Rent for such interim period. Tenant shall complete
such calculation of Net Revenue as provided in Section 3.2 of this Lease.
(e)    Proration for Partial Lease Year. Unless otherwise agreed by the Parties
in writing, Rent and Additional Charges shall be prorated on a per diem basis as
to any Lease Year containing less than twelve (12) calendar months, and with
respect to any installment thereof due for any partial months at the beginning
and end of the Term.

3.2    Variable Rent Determination.
(a)    Variable Rent Statement. Tenant shall, no later than ninety (90) days
after the end of each Variable Rent Determination Period during the Term,
furnish to Landlord a statement (the “Variable Rent Statement”), which Variable
Rent Statement shall (i) set forth the sum of the Net Revenues realized with
respect to the Facility during each of (x) such just-ended Variable Rent
Determination Period and (y) except with respect to the first (1st) Variable
Rent Statement, the Variable Rent Determination Period immediately preceding
such just-ended Variable Rent Determination Period, (ii) except with respect to
the first (1st) Variable Rent Statement, set forth Tenant’s calculation of the
per annum Variable Rent payable hereunder during the next Variable Rent Payment
Period, (iii) be accompanied by reasonably appropriate supporting data and
information, and (iv) be certified by a senior financial officer of Tenant and
expressly state that such officer has examined the reports of Net Revenue
therein and the supporting data and information accompanying the same, that such
examination included such tests of Tenant’s books and records as reasonably
necessary to make such determination, and that such statement accurately
presents in all material respects the Net Revenues for the applicable periods
covered thereby, so that Tenant shall commence paying the applicable Variable
Rent payable during each Variable Rent Payment Period hereunder (in accordance
with the calculation set forth in each such Variable Rent Statement) no later
than the first (1st) day of the fourth (4th) calendar month during


29

--------------------------------------------------------------------------------





such Variable Rent Payment Period (or the immediately preceding Business Day if
the first (1st) day of such month is not a Business Day).
(b)    Maintenance of Records Relating to Variable Rent Statement. Tenant shall
maintain, at its corporate offices, for a period of not less than six (6) years
following the end of each Lease Year, adequate records which shall evidence the
Net Revenue realized by the Facility during each Lease Year, together with all
such records that would normally be examined by an independent auditor pursuant
to GAAP in performing an audit of Tenant’s Variable Rent Statements. The
provisions and covenants of this Section 3.2(b) shall survive the expiration of
the Term or sooner termination of this Lease.
(c)    Audits. At any time within two (2) years of receipt of any Variable Rent
Statement, Landlord shall have the right to cause to be conducted an independent
audit of the matters covered thereby, conducted by a nationally-recognized
independent public accounting firm mutually reasonably agreed to by the Parties.
Such audit shall be limited to items necessary to ascertain an accurate
determination of the calculation of the Variable Rent payable hereunder, and
shall be conducted during normal business hours at the principal executive
office of Tenant. If it shall be determined as a result of such audit (i) that
there has been a deficiency in the payment of Variable Rent, such deficiency
shall become due and payable by Tenant to Landlord, within thirty (30) days
after such determination, or (ii) that there has been an excess payment of
Variable Rent, such excess shall become due and payable by Landlord to Tenant,
within thirty (30) days after such determination. In addition, if any Variable
Rent Statement shall be found to have understated the per annum Variable Rent
payable during any Variable Rent Payment Period by more than two and one-half
percent (2.5%), and Landlord is entitled to any additional Variable Rent as a
result of such understatement, then (x) Tenant shall pay to Landlord all
reasonable, out-of-pocket costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit (if applicable) and (y) interest at the Overdue Rate on the
amount of the deficiency from the date when said payment should have been made
until paid. If it shall be determined as a result of such audit that the
applicable Variable Rent Statement did not understate the per annum Variable
Rent payable during any Variable Rent Payment Period by more than two and
one-half percent (2.5%), then Landlord shall pay to Tenant all reasonable,
out-of-pocket costs and expenses incurred by Tenant in making such
determination, including the cost of the audit. In addition, if any Variable
Rent Statement shall be found to have willfully and intentionally understated
the per annum Variable Rent, by more than five percent (5%), such understatement
shall, at Landlord’s option, constitute a Tenant Event of Default under this
Lease. Any audit conducted pursuant to this Section 3.2(c) shall be performed
subject to and in accordance with the provisions of Section 23.1(c) hereof. The
receipt by Landlord of any Variable Rent Statement or any Variable Rent paid in
accordance therewith for any period shall not constitute an admission of the
correctness thereof.

3.3    Late Payment of Rent or Additional Charges. Tenant hereby acknowledges
that the late payment by Tenant to Landlord of any Rent or Additional Charges
will cause Landlord to incur costs not contemplated hereunder, the exact amount
of which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if any installment of Rent or Additional Charges payable directly
to Landlord shall not be paid within four (4) days after its due date, Tenant
shall pay to Landlord on demand a late charge equal to the lesser of (a) five
percent (5%) of the amount of such installment or Additional Charges and (b) the
maximum amount permitted by law. The Parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of late payment by Tenant. The Parties further agree that any such
late charge constitutes Rent, and not interest, and such assessment does not
constitute a lender or borrower/creditor relationship between Landlord and
Tenant. If any installment of Rent (or Additional Charges payable directly to
Landlord) shall not be paid within nine (9) days after its due date, the amount
unpaid, including any late charges previously accrued and unpaid, shall bear
interest at the Overdue Rate (from such ninth (9th) day after the due date of
such installment until the date of payment thereof) (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding), and Tenant shall pay such interest to Landlord on demand. The
payment of such late charge or such interest shall not constitute a waiver of,
nor excuse or cure, any default under this Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. No failure by
Landlord to insist upon strict performance by Tenant of Tenant’s obligation to
pay late charges and interest on sums overdue shall constitute a waiver by
Landlord of its right to enforce the provisions, terms and conditions of this
Section 3.3. No payment by Tenant nor receipt by Landlord of a lesser amount
than may be required to be paid hereunder shall be deemed to be other than on
account of any such payment, nor shall any endorsement or statement on any check
or


30

--------------------------------------------------------------------------------





any letter accompanying any check tendered as payment be deemed an accord and
satisfaction and Landlord, in its sole discretion, may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
payment due or pursue any other right or remedy in this Lease provided.

3.4    Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer, ACH or direct deposit of immediately available federal funds and
shall be initiated by Tenant for settlement on or before the applicable Payment
Date in each case (or, in respect of Additional Charges, as applicable, such
other date as may be applicable hereunder); provided, however, if the Payment
Date is not a Business Day, then settlement shall be made next succeeding day
which is a Business Day. Landlord shall provide Tenant with appropriate wire
transfer, ACH and direct deposit information in a Notice from Landlord to
Tenant. If Landlord directs, by written request, Tenant to pay any Rent or any
Additional Charges to any party other than Landlord, Tenant shall send to
Landlord, simultaneously with such payment, a copy of the transmittal letter or
invoice and a check whereby such payment is made or such other evidence of
payment as Landlord may reasonably require.

3.5    Net Lease. Landlord and Tenant acknowledge and agree that (i) this Lease
is and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges shall
be paid absolutely net to Landlord, without abatement, deferment, reduction,
defense, counterclaim, claim, demand, notice, deduction or offset of any kind
whatsoever, so that this Lease shall yield to Landlord the full amount or
benefit of the installments of Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges
throughout the Term, all as more fully set forth in Article V and except and
solely to the extent expressly provided in Article XIV (in connection with a
Casualty Event), in Article XV (in connection with a Condemnation), and in
Section 3.1 (in connection with the “true-up”, if any, applicable to the onset
of a Variable Rent Payment Period). If Landlord commences any proceedings for
non-payment of Rent, Tenant will not interpose any defense, offset, claim,
counterclaim or cross complaint or similar pleading of any nature or description
in such proceedings unless Tenant would lose or waive such claim by the failure
to assert it. This shall not, however, be construed as a waiver of Tenant’s
right to assert such claims in a separate action brought by Tenant. The
covenants to pay Rent and Additional Charges hereunder are independent
covenants, and Tenant shall have no right to hold back, deduct, defer, reduce,
offset or fail to pay any such amounts for default by Landlord or for any other
reason whatsoever, except solely as and to the extent provided in Section 3.1
and this Section 3.5.

ARTICLE IV
ADDITIONAL CHARGES

4.1    Impositions. Subject to Article XII relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions as and when due and
payable during the Term to the applicable taxing authority or other party
imposing the same before any fine, penalty, premium or interest may be added for
non-payment (provided, (i) such covenant shall not be construed to require early
or advance payments that would reduce or discount the amount otherwise owed and
(ii) Tenant shall not be required to pay any Impositions that under the terms of
any applicable Ground Lease are required to be paid by the ground lessor
thereunder). Tenant shall make such payments directly to the taxing authorities
where feasible, and on a monthly basis furnish to Landlord a summary of such
payments, together, upon the request of Landlord, with copies of official
receipts or other reasonably satisfactory proof evidencing such payments. If
Tenant is not permitted to, or it is otherwise not feasible for Tenant to, make
such payments directly to the taxing authorities or other applicable party, then
Tenant shall make such payments to Landlord at least ten (10) Business Days
prior to the due date, and Landlord shall make such payments to the taxing
authorities or other applicable party prior to the due date. Landlord shall
deliver to Tenant any bills received by Landlord for Impositions, promptly
following Landlord’s receipt thereof. Tenant’s obligation to pay Impositions
shall be absolutely fixed upon the date such Impositions become a lien upon the
Leased Property to the extent payable during the Term or any part thereof,
subject to Article XII. Notwithstanding anything in the first sentence of this
Section 4.1 to the contrary, if any Imposition may, at the option of the
taxpayer, lawfully be paid in installments, whether or not interest shall accrue
on the unpaid balance of such Imposition, Tenant may pay the same, and any
accrued interest on the unpaid balance of such Imposition, in


31

--------------------------------------------------------------------------------





installments as the same respectively become due and before any fine, penalty,
premium or further interest may be added thereto.
(a)    Landlord or Landlord REIT shall prepare and file all tax returns and
reports as may be required by Legal Requirements with respect to Landlord’s net
income, gross receipts, franchise taxes and taxes on its capital stock and any
other returns required to be filed by or in the name of Landlord (the “Landlord
Tax Returns”), and Tenant or Tenant’s applicable direct or indirect parent shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Leased Property (including all
Capital Improvements) and Tenant’s Property. If any property covered by this
Lease is classified as personal property for tax purposes, Tenant shall file all
required personal property tax returns in such jurisdictions where it is
required to file pursuant to applicable Legal Requirements and provide copies to
Landlord upon request.
(b)    Any refund due from any taxing authority in respect of any Imposition
paid by or on behalf of Tenant shall be paid over to or retained by Tenant, and
any refund due from any taxing authority in respect of any Imposition paid by or
on behalf of Landlord, if any, shall be paid over to or retained by Landlord.
(c)    Landlord and Tenant shall, upon request of the other, provide such data
as is maintained by the Party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required tax returns and
reports. Landlord, to the extent it possesses the same, and Tenant, to the
extent it possesses the same, shall provide the other Party, upon request, with
cost and depreciation records necessary for filing returns for any property
classified as personal property. Where Landlord is legally required to file
personal property tax returns, Landlord shall provide Tenant with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.
(d)    Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this Section
4.1 (subject to Article XII), shall be accompanied by copies of a bill therefor
and payments thereof which identify in reasonable detail the personal property
or real property or other tax obligations of Landlord with respect to which such
payments are made.
(e)    Impositions imposed or assessed in respect of the tax-fiscal period
during which the Commencement Date or the Expiration Date occurs shall be
adjusted and prorated between Landlord and Tenant; provided, that Tenant’s
obligation to pay its prorated share of Impositions imposed or assessed before
the Expiration Date in respect of a tax-fiscal period during the Term shall
survive the Expiration Date (and its right to contest the same pursuant to
Article XII shall survive the Stated Expiration Date). Landlord will not enter
into agreements that will result in, or consent to the imposition of, additional
Impositions without Tenant’s consent, which shall not be unreasonably withheld,
conditioned or delayed; provided, in each case, Tenant is given reasonable
opportunity to participate in the process leading to such agreement. Impositions
imposed or assessed in respect of any tax-fiscal period occurring (in whole or
in part) prior to the Commencement Date, if any, shall be Tenant’s obligation to
pay or cause to be paid.

4.2    Utilities and Other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property. Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof may be imposed against Landlord by reason of any Property Documents, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements relating to the Leased Property (but
excluding, for the avoidance of doubt, any costs and expenses under any Fee
Mortgage Documents).  

4.3    Compliance Certificate. Landlord shall deliver to Tenant, promptly
following Landlord’s receipt thereof, any bills received by Landlord for items
required to be paid by Tenant hereunder, including, without limitation,
Impositions, utilities and insurance. Promptly upon request of Landlord (but so
long as no Event of Default is continuing no more frequently than one time per
Fiscal Quarter), Tenant shall furnish to Landlord a certification stating that
all or a specified portion of Impositions, utilities, insurance premiums or, to
the extent specified by Landlord, any other


32

--------------------------------------------------------------------------------





amounts payable by Tenant hereunder that have, in each case, come due prior to
the date of such certification have been paid (or that such payments are being
contested in good faith by Tenant in accordance herewith) and specifying the
portion of the Leased Property to which such payments relate.

4.4    Impound Account. At Landlord’s option following the occurrence and during
the continuation of a monetary Tenant Event of Default (to be exercised by
thirty (30) days’ written notice to Tenant), and provided Tenant is not already
being required to impound such payments in accordance with the requirements of
Section 31.3 below, Tenant shall be required to deposit, at the time of any
payment of Rent, an amount equal to one-twelfth (1/12th) of the sum of (i)
Tenant’s estimated annual real and personal property taxes required pursuant to
Section 4.1 hereof (as reasonably determined by Landlord), and (ii) Tenant’s
estimated annual insurance premium costs pursuant to Article XIII hereof (as
reasonably determined by Landlord). Such amounts shall be applied to the payment
of the obligations in respect of which said amounts were deposited, on or before
the respective dates on which the same or any of them would become due. The
reasonable cost of administering such impound account shall be paid by Tenant.
Nothing in this Section 4.4 shall be deemed to affect any other right or remedy
of Landlord hereunder.

ARTICLE V
NO TERMINATION, ABATEMENT, ETC.
Except as otherwise specifically provided in this Lease, Tenant shall remain
bound by this Lease in accordance with its terms. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements
and the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
as to all or any portion of the Leased Property other than by reason of a Tenant
Event of Default. Without limitation of the preceding sentence, the respective
obligations of Landlord and Tenant shall not be affected by reason of, except as
expressly set forth in Articles XIV and XV, (i) any damage to or destruction of
the Leased Property, including any Capital Improvement or any portion thereof
from whatever cause, or any Condemnation of the Leased Property, including any
Capital Improvement or any portion thereof or, discontinuance of any service or
utility servicing the same; (ii) the lawful or unlawful prohibition of, or
restriction upon, Tenant’s use of the Leased Property, including any Capital
Improvement or any portion thereof or the interference with such use by any
Person or by reason of eviction by paramount title; (iii) any claim that Tenant
has or might have against Landlord by reason of any default or breach of any
warranty by Landlord hereunder or under any other agreement between Landlord and
Tenant or to which Landlord and Tenant are parties; (iv) any bankruptcy,
insolvency, reorganization, consolidation, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Landlord or any assignee
or transferee of Landlord; or (v) for any other cause, whether similar or
dissimilar to any of the foregoing. Tenant hereby specifically waives all rights
arising from any occurrence whatsoever which may now or hereafter be conferred
upon it by law (a) to modify, surrender or terminate this Lease or quit or
surrender the Leased Property or any portion thereof, or (b) which may entitle
Tenant to any abatement, deduction, reduction, suspension or deferment of or
defense, counterclaim, claim or set-off against the Rent or other sums payable
by Tenant hereunder, except in each case as may be otherwise specifically
provided in this Lease. Notwithstanding the foregoing, nothing in this Article V
shall preclude Tenant from bringing a separate action against Landlord for any
matter described in the foregoing clauses (ii), (iii) or (v) and Tenant is not
waiving other rights and remedies not expressly waived herein. Tenant’s
agreement that, except as may be otherwise specifically provided in this Lease,
any eviction by paramount title as described in item (ii) above shall not affect
Tenant’s obligations under this Lease, shall not in any way discharge or
diminish any obligation of any insurer under any policy of title or other
insurance, and, to the extent the recovery thereof is not necessary to
compensate Landlord for any damages incurred by any such eviction, Tenant shall
be entitled to a credit for any sums recovered by Landlord under any such policy
of title or other insurance in respect of any such eviction up to the maximum
amount paid by Tenant to Landlord under this Article V and Article XIV hereof in
respect of any such eviction or the duration thereof, and Landlord, upon request
by Tenant, shall assign Landlord’s rights under such policies to Tenant provided
such assignment does not adversely affect Landlord’s rights under any such
policy and provided further, that Tenant shall indemnify, defend, protect and
save Landlord harmless from and against any liability, cost or expense of any
kind that may be imposed upon Landlord in connection with any such assignment
except to the extent such liability, cost or expense arises from the gross
negligence or willful misconduct of Landlord.


33

--------------------------------------------------------------------------------






ARTICLE VI
OWNERSHIP OF REAL AND PERSONAL PROPERTY

6.1    Ownership of the Leased Property.
(a)    Landlord and Tenant acknowledge and agree that they have executed and
delivered this Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Lease, (iii) this
Lease is a “true lease,” is not a financing lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true lease,
(iv) the business relationship created by this Lease and any related documents
is and at all times shall remain that of landlord and tenant, (v) this Lease has
been entered into by each Party in reliance upon the mutual covenants,
conditions and agreements contained herein, and (vi) none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership between Landlord and Tenant, to make them joint venturers,
to make Tenant an agent, legal representative, partner, subsidiary or employee
of Landlord, or to make Landlord in any way responsible for the debts,
obligations or losses of Tenant.
(b)    Each of the Parties covenants and agrees, subject to Section 6.1(d), not
to (i) file any income tax return or other associated documents, (ii) file any
other document with or submit any document to any governmental body or
authority, or (iii) enter into any written contractual arrangement with any
Person, in each case that takes a position other than that this Lease is a “true
lease” with Landlord as owner of the Leased Property (except as expressly set
forth below) and Tenant as the tenant of the Leased Property.  For U.S. federal,
state and local income tax purposes, Landlord and Tenant agree that (x) Landlord
shall be treated as the owner of the Leased Property eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to
all Leased Property excluding the Leased Property described in clause (y) below,
and (y) Tenant shall be treated as owner of, and eligible to claim depreciation
deductions under Sections 167 or 168 of the Code with respect to, all Tenant
Capital Improvements (including, for avoidance of doubt and for purposes of this
sentence, Tenant Material Capital Improvements) and Material Capital
Improvements funded by Landlord pursuant to a Landlord MCI Financing that is
treated as a loan for such income tax purposes.
(c)    If, notwithstanding (i) the form and substance of this Lease, (ii) the
intent of the Parties, and (iii) the language contained herein providing that
this Lease shall at all times be construed, interpreted and applied to create an
indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Lease is a financing arrangement, then this Lease
shall be considered a secured financing agreement and Landlord’s title to the
Leased Property shall constitute a perfected first priority lien in Landlord’s
favor on the Leased Property to secure the payment and performance of all the
obligations of Tenant hereunder (and to that end, Tenant hereby grants, assigns
and transfers to Landlord a security interest in all right, title or interest in
or to any and all of the Leased Property, as security for the prompt and
complete payment and performance when due of Tenant’s obligations hereunder). In
such event, Tenant (and each Permitted Leasehold Mortgagee) authorizes Landlord,
at the expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in order to effect fully this
Lease or to more fully perfect or renew the rights of Landlord, and to
subordinate to Landlord the lien of any Permitted Leasehold Mortgagee, with
respect to the Leased Property (it being understood that nothing in this Section
6.1(c) shall affect the rights of a Permitted Leasehold Mortgagee under Article
XVII hereof). At any time and from time to time upon the request of Landlord,
and at the expense of Tenant, Tenant shall promptly execute, acknowledge and
deliver such further documents and do such other acts as Landlord may reasonably
request in order to effect fully this Lease or to more fully perfect or renew
the rights of Landlord with respect to the Leased Property as described in this
Lease. If Tenant should reasonably conclude that, as a result of change in law
or GAAP accounting standards, or a change in agency interpretation thereof, GAAP
or the SEC require treatment different from that set forth in Section 6.1(b) for
applicable non-tax purposes, then (x) Tenant shall promptly give prior Notice to
Landlord, accompanied by a written statement that references the applicable
pronouncement that controls such treatment and contains a brief description
and/or analysis that sets forth in reasonable detail the basis upon which Tenant
reached such conclusion, and (y) notwithstanding Section 6.1(b) and this Section
6.1(c), Tenant may comply with such requirements.


34

--------------------------------------------------------------------------------





(d)    Notwithstanding the foregoing, the Parties acknowledge that, as of the
Commencement Date, for GAAP purposes this Lease is not expected to be treated as
a “true lease” and that the Parties will prepare Financial Statements consistent
with GAAP (and for purposes of any SEC or other similar governmental filing
purposes), as applicable.
(e)    Landlord and Tenant acknowledge and agree that the Rent is the fair
market rent for the use of the Leased Property and was agreed to by Landlord and
Tenant on that basis, and the execution and delivery of, and the performance by
Tenant of its obligations under, this Lease does not constitute a transfer of
all or any part of the Leased Property, but rather the creation of the Leasehold
Estate subject to the terms and conditions of this Lease.
(f)    Tenant waives any claim or defense based upon the characterization of
this Lease as anything other than a true lease of the Leased Property. Tenant
stipulates and agrees (1) not to challenge the validity, enforceability or
characterization of this Lease of the Leased Property as a true lease, and
(2) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in Section 1.2, Section 3.5 or this
Section 6.1. The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section 6.1 are a material inducement to Landlord entering into this Lease.

6.2    Ownership of Tenant’s Property. Tenant shall, during the entire Term, (a)
own (or lease) and maintain on the Leased Property adequate and sufficient
Tenant’s Property, and (b) maintain all of such Tenant’s Property in good order,
condition and repair, in all cases as shall be necessary and appropriate in
order to operate the Leased Property for the Primary Intended Use in material
compliance with all applicable licensure and certification requirements and in
material compliance with all applicable Legal Requirements, Insurance
Requirements and Gaming Regulations. If any of Tenant’s Property requires
replacement in order to comply with the foregoing, Tenant shall replace it with
similar property of the same or better quality at Tenant’s sole cost and
expense. Subject to the foregoing and the other express terms and conditions of
this Lease, Tenant may sell, transfer, convey or otherwise dispose of Tenant’s
Property in its discretion in the ordinary course of its business and Landlord
shall have no rights to such sold, transferred, conveyed or otherwise disposed
of Tenant’s Property. In the case of any such Tenant’s Property that is leased
(rather than owned) by Tenant, Tenant shall use commercially reasonable efforts
to ensure that any agreements entered into after the Commencement Date pursuant
to which Tenant leases such Tenant’s Property are assignable to third parties in
connection with any transfer by Tenant to a replacement lessee or operator at
the end of the Term. To the extent not transferred to a Successor Tenant
pursuant to Article XXXVI hereof, Tenant shall remove all of Tenant’s Property
from the Leased Property at the end of the Term. Any tangible Tenant’s Property
left on the Leased Property at the end of the Term whose ownership was not
transferred to a Permitted Leasehold Mortgagee or its designee or assignee that
entered into or succeeded to a New Lease pursuant to the terms hereof or to a
Successor Tenant pursuant to Article XXXVI hereof shall be deemed abandoned by
Tenant and shall become the property of Landlord.

ARTICLE VII
PRESENT CONDITION & PERMITTED USE

7.1    Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of the Leased Property and confirms that Tenant has
examined and otherwise has knowledge of the condition of the Leased Property
prior to and as of the execution and delivery of this Lease and has found the
same to be satisfactory for its purposes hereunder, it being understood and
acknowledged by Tenant that, immediately prior to entering into this Lease,
Tenant (or its Affiliate) was the owner of the Leased Property and, accordingly,
Tenant is charged with, and deemed to have, full and complete knowledge of all
aspects of the condition and state of the Leased Property as of the Commencement
Date. Without limitation of the foregoing and regardless of any examination or
inspection made by Tenant, and whether or not any patent or latent defect or
condition was revealed or discovered thereby, Tenant is leasing the Leased
Property “as is” in its present condition. Without limitation of the foregoing,
Tenant waives any claim or action against Landlord in respect of the condition
of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Tenant as of the Commencement Date. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION OF ANY KIND, EXPRESS OR IMPLIED, IN RESPECT
OF THE LEASED PROPERTY OR ANY PART THEREOF, INCLUDING AS TO ITS FITNESS FOR USE,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE
NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE STATUS OF TITLE
TO THE LEASED PROPERTY OR


35

--------------------------------------------------------------------------------





THE PHYSICAL CONDITION OR STATE OF REPAIR THEREOF, OR THE ZONING OR OTHER LAWS,
ORDINANCES, BUILDING CODES, REGULATIONS, RULES AND ORDERS APPLICABLE THERETO OR
TO ANY CAPITAL IMPROVEMENTS WHICH MAY BE NOW OR HEREAFTER CONTEMPLATED, THE
IMPOSITIONS LEVIED IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, OR THE
USE THAT MAY BE MADE OF THE LEASED PROPERTY OR ANY PART THEREOF, THE INCOME TO
BE DERIVED FROM THE FACILITY OR THE EXPENSE OF OPERATING THE SAME, OR THE
EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL SUCH RISKS,
LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT INCLUDING ALL RESPONSIBILITY
AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS. This Section 7.1 shall not be construed to limit Landlord’s
express indemnities made hereunder.

7.2    Use of the Leased Property.
(a)    Tenant shall not use (or cause or permit to be used) the Facility,
including the Leased Property, or any portion thereof, including any Capital
Improvement, for any use other than the Primary Intended Use without the prior
written consent of Landlord, which consent Landlord may withhold in its sole
discretion. Landlord acknowledges that operation of the Leased Property for its
Primary Intended Use generally may require a Gaming License under applicable
Gaming Regulations and that without such a license, if applicable, neither
Landlord nor Landlord REIT may operate, control or participate in the conduct of
the gaming operations at the Facility. Tenant acknowledges that operation of the
Facility for its Primary Intended Use generally may require a Gaming License
under applicable Gaming Regulations and that without such a license, if
applicable, Tenant may not operate, control or participate in the conduct of the
gaming operations at the Facility.
(b)    Tenant shall not commit or suffer to be committed any waste with respect
to the Facility, including on or to the Leased Property (and, without
limitation, to the Capital Improvements) or cause or permit any nuisance thereon
or, except as required by law, knowingly take or suffer any action or condition
that will diminish in any material respect, the ability of the Leased Property
to be used as a Gaming Facility (or otherwise for the Primary Intended Use)
after the Expiration Date.
(c)    Tenant shall not, without the prior written consent of Landlord, which
shall not be unreasonably withheld, conditioned or delayed, (i) initiate or
support any limiting change in the permitted uses of the Leased Property (or to
the extent applicable, limiting zoning reclassification of the Leased Property);
(ii) seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to the
Leased Property or the use of the Leased Property in any manner that adversely
affects (other than to a de minimis extent) the value or utility of the Leased
Property for the Primary Intended Use; (iii) execute or file any subdivision
plat or condominium declaration affecting the Leased Property or any portion
thereof, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property or any portion thereof; or (iv) knowingly
permit or suffer the Leased Property or any portion thereof to be used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or easement (provided that the
proscription in this clause (iv) is not intended to and shall not restrict
Tenant in any way from complying with any obligation it may have under
applicable Legal Requirements, including, without limitation, Gaming
Regulations, to afford to the public access to the Leased Property or any
portion thereof). Without limiting the foregoing, (1) Tenant will not impose or
permit the imposition of any restrictive covenants, easements or other
encumbrances upon the Leased Property (including, subject to the last paragraph
of Section 16.1, any restriction, covenant, easement or other encumbrance which
Tenant may otherwise impose or permit to be imposed pursuant to the provisions
of any Permitted Exception Document) without Landlord’s consent, which shall not
be unreasonably withheld, conditioned or delayed, provided, that, Landlord is
given reasonable opportunity to participate in the process leading to such
agreement, and (2) other than any liens or other encumbrances granted to a Fee
Mortgagee, Landlord will not enter into agreements that will encumber the Leased
Property without Tenant’s consent, which shall not be unreasonably withheld,
conditioned or delayed, provided, that, Tenant is given reasonable opportunity
to participate in the process leading to such agreement. Landlord agrees it will
not withhold consent to utility easements and other similar encumbrances made in
the ordinary course of Tenant’s business conducted on the Leased Property in
accordance with the Primary Intended Use, provided the same does not adversely
affect in any material respect the use or utility of the Leased Property for the
Primary


36

--------------------------------------------------------------------------------





Intended Use. Nothing in the foregoing is intended to vitiate or supersede
Tenant’s right to enter into Permitted Leasehold Mortgages or Landlord’s right
to enter into Fee Mortgages in each case as and to the extent provided herein.
Except to the extent resulting from a Permitted Operation Interruption, Tenant
shall cause the Facility to be Continuously Operated during the Term. During any
time period that the Facility ceases to be Continuously Operated, solely for
purposes of calculating Variable Rent in accordance herewith, the Net Revenue
shall be subject to a floor equal to the Net Revenue for the Facility for the
calendar year immediately preceding such period that the Facility is not
Continuously Operated, prorated for the applicable time period that the Facility
is not Continuously Operated. Further, if the Facility ceases to be Continuously
Operated for a period of one (1) year, then Landlord shall have the right, in
its sole discretion, to terminate this Lease.
(d)    Subject to Article XII regarding permitted contests, Tenant, at its sole
cost and expense, shall promptly (i) comply in all material respects with all
Legal Requirements and Insurance Requirements affecting the Facility and the
business conducted thereat, including those regarding the use, operation,
maintenance, repair and restoration of the Leased Property or any portion
thereof (including all Capital Improvements) and Tenant’s Property whether or
not compliance therewith may require structural changes in any of the Leased
Improvements or interfere with the use and enjoyment of the Leased Property or
any portion thereof, and (ii) procure, maintain and comply in all material
respects with all Gaming Regulations and Gaming Licenses, and other
authorizations required for the use of the Leased Property (including all
Capital Improvements) and Tenant’s Property for the applicable Primary Intended
Use and any other use of the Leased Property (including Capital Improvements
then being made) and Tenant’s Property, and for the proper erection,
installation, operation and maintenance of the Leased Property and Tenant’s
Property. In an emergency involving an imminent threat to human health and
safety or damage to property, or in the event of a breach by Tenant of its
obligations under this Section 7.2 which is not cured within any applicable cure
period set forth herein, Landlord or its representatives (and any Fee Mortgagee)
may, but shall not be obligated to, enter upon the Leased Property (and, without
limitation, all Capital Improvements) (upon reasonable prior written notice to
Tenant, except in the case of emergency, and Tenant shall be permitted to have
Landlord or its representatives accompanied by a representative of Tenant) and
take such reasonable actions and incur such reasonable costs and expenses to
effect such compliance as it deems advisable to protect its interest in the
Leased Property, and Tenant shall reimburse Landlord for all such reasonable
out-of-pocket costs and expenses actually incurred by Landlord in connection
with such actions.
(e)    Without limitation of any of the other provisions of this Lease, Tenant
shall comply with all Property Documents (i) that are listed on the title
polic(y)(ies) described on Schedule 6 attached hereto, or (ii) made after the
date hereof in accordance with the terms of this Lease or as may otherwise be
agreed to in writing by Tenant.
(f)    Tenant shall, throughout the Term, cause the Facility to be operated,
managed, used, maintained and repaired in all material respects, in accordance
with the Applicable Standards.

7.3    Ground Leases. Landlord may enter into new ground leases with respect to
the Leased Property or any portion thereof (including pursuant to a
sale-leaseback transaction) or amend or modify any such ground leases, provided
that, notwithstanding anything herein to the contrary, Tenant shall not be
obligated to comply with any additional or more onerous obligations under such
new ground lease or amendment or modification thereof with which Tenant is not
otherwise obligated to comply under this Lease (and, without limiting the
generality of the foregoing, Tenant shall not be required to incur any
additional monetary obligations (whether for payment of rents under such new
ground lease or otherwise) in connection with such new ground lease or amendment
or modification thereof) (except to a de minimis extent), unless Tenant approves
such additional obligations in its sole and absolute discretion.

7.4    Third-Party Reports. Upon Landlord’s reasonable request from time to
time, Tenant shall provide Landlord with copies of any third-party reports
obtained by Tenant with respect to the Leased Property, including, without
limitation, copies of surveys, environmental reports and property condition
reports.

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES


37

--------------------------------------------------------------------------------





Each Party represents and warrants to the other that as of the Commencement
Date: (i) this Lease and all other documents executed, or to be executed, by it
in connection herewith have been duly authorized and shall be binding upon it;
(ii) it is duly organized, validly existing and in good standing under the laws
of the state of its formation and, as applicable, is duly authorized and
qualified to perform this Lease within each State in which any Leased Property
is located; and (iii) neither this Lease nor any other document executed or to
be executed in connection herewith violates the terms of any other agreement of
such Party.


ARTICLE IX
MAINTENANCE AND REPAIR

9.1    Tenant Obligations. Subject to the provisions of Sections 10.1, 10.2 and
10.3 relating to Landlord’s approval of certain Alterations, Capital
Improvements and Material Capital Improvements, Tenant, at its expense and
without the prior consent of Landlord, shall maintain the Leased Property, and
every portion thereof, including all of the Leased Improvements and the
structural elements and the plumbing, heating, ventilating, air conditioning,
electrical, lighting, sprinkler and other utility systems thereof, all fixtures
and all appurtenances to the Leased Property including any and all private
roadways, sidewalks and curbs appurtenant to the Leased Property, and Tenant’s
Property, in each case in good order and repair whether or not the need for such
repairs occurs as a result of Tenant’s use, any prior use, the elements or the
age of the Leased Property, and, with reasonable promptness, make all reasonably
necessary and appropriate repairs thereto of every kind and nature, including
those necessary to ensure continuing compliance with all Legal Requirements
(including, without limitation, all Gaming Regulations and Environmental Laws)
(to the extent required hereunder), Insurance Requirements, the Ground Leases
and Property Documents whether now or hereafter in effect (other than any Ground
Leases or Property Documents (or modifications to Ground Leases or Property
Documents) entered into after the Commencement Date that impose obligations on
Tenant (other than de minimis obligations) to the extent (x) entered into by
Landlord without Tenant’s consent pursuant to Section 7.2(c) or (y) Tenant is
not required to comply therewith pursuant to Section 7.3), and, with respect to
any Fee Mortgages, the applicable provisions of such Fee Mortgage Documents as
and only to the extent Tenant is required to comply therewith pursuant to
Article XXXI hereof, in each case except to the extent otherwise provided in
Article XIV or Article XV of this Lease, whether interior or exterior,
structural or non-structural, ordinary or extraordinary, foreseen or unforeseen
or arising by reason of a condition existing prior to or first arising after the
Commencement Date.

9.2    No Landlord Obligations. Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way. Tenant
hereby waives, to the extent permitted by law, the right to make repairs at the
expense of Landlord pursuant to any law in effect at the time of the execution
of this Lease or hereafter enacted. This Section 9.2 shall not be construed to
limit Landlord’s express indemnities, if any, made hereunder.

9.3    Landlord’s Estate. Nothing contained in this Lease and no action or
inaction by Landlord shall be construed as (i) constituting the consent or
request of Landlord, expressed or implied, to any contractor, subcontractor,
laborer, materialman or vendor to or for the performance of any labor or
services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to the Leased
Property, or any part thereof, or any Capital Improvement; or (ii) giving Tenant
any right, power or permission to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against Landlord in respect
thereof or to make any agreement that may create, or in any way be the basis
for, any right, title, interest, lien, claim or other encumbrance upon the
estate of Landlord in the Leased Property, or any portion thereof or upon the
estate of Landlord in any Capital Improvement.

9.4    End of Term. Subject to Sections 17.1(f) and 36.1, Tenant shall, upon the
expiration or earlier termination of the Term, vacate and surrender and
relinquish in favor of Landlord all rights to the Leased Property (together with
all Capital Improvements, including all Tenant Capital Improvements, except to
the extent provided in Section 10.4 in respect of Tenant Material Capital
Improvements), in each case, in the condition in which such Leased Property was
originally received from Landlord and, in the case of Capital Improvements
(other than Tenant Material


38

--------------------------------------------------------------------------------





Capital Improvements to the extent provided in Section 10.4), when such Capital
Improvements were originally introduced to the Facility, except as repaired,
rebuilt, restored, altered or added to as permitted or required by the
provisions of this Lease and except for ordinary wear and tear and subject to
any Casualty Event or Condemnation as provided in Articles XIV and XV.

ARTICLE X
ALTERATIONS

10.1    Alterations, Capital Improvements and Material Capital Improvements.
(a)    Tenant shall not be required to obtain Landlord’s consent or approval to
make any Alterations or Capital Improvements (including any Material Capital
Improvement) to the Leased Property; provided, however, that all such
Alterations and Capital Improvements (i) shall be of equal quality to or better
quality than the applicable portions of the existing Facility, as applicable,
except to the extent Alterations or Capital Improvements of lesser quality would
not, in the reasonable opinion of Tenant, result in any diminution of value of
the Leased Property (or applicable portion thereof), (ii) shall not have an
adverse effect on the structural integrity of any portion of the Leased
Property, and (iii) shall not otherwise result in a diminution of value to the
Leased Property (except to a de minimis extent). If any Alteration or Capital
Improvement would not or does not meet the standards of the preceding sentence,
then such Alteration or Capital Improvement shall be subject to Landlord’s
written approval, which written approval shall not be unreasonably withheld,
conditioned or delayed. Further, if any Alteration or Capital Improvement (or
the aggregate amount of all related Alterations or Capital Improvements) has a
total budgeted cost (as reasonably evidenced to Landlord) in excess of
Seventy-Five Million and No/100 Dollars ($75,000,000.00) (the “Alteration
Threshold”), then such Alteration or Capital Improvement (or series of related
Alterations or Capital Improvements) shall be subject to the approval of
Landlord and, if applicable, subject to Section 31.3, any Fee Mortgagee, in each
case which written approval shall not be unreasonably withheld, conditioned or
delayed. Landlord shall have the right to select and engage, at Landlord’s cost
and expense, construction consultants to conduct inspections of the Leased
Property during the construction of any Material Capital Improvements, provided
that (x) such inspections shall be conducted in a manner that does not interfere
with such construction or the operation of the Facility (except to a de minimis
extent), (y) prior to entering the Leased Property, such consultants shall
deliver to Tenant evidence of insurance reasonably satisfactory to Tenant and
(z) (irrespective of whether the consultant was engaged by Landlord, Tenant or
otherwise) Landlord and Tenant shall be entitled to receive copies of such
consultants’ work product and shall have direct access to and communication with
such consultants.
(b)    [Intentionally Omitted]

10.2    Landlord Approval of Certain Alterations and Capital Improvements. If
Tenant desires to make any Alteration or Capital Improvement for which
Landlord’s approval is required pursuant to Section 10.1 above, Tenant shall
submit to Landlord in reasonable detail a general description of the proposal,
the projected cost of the applicable Work and such plans and specifications,
permits, licenses, contracts and other information concerning the proposal as
Landlord may reasonably request. Such description shall indicate the use or uses
to which such Alteration or Capital Improvement will be put and the impact, if
any, on current and forecasted gross revenues and operating income attributable
thereto. Landlord may condition any approval of any Alteration or Capital
Improvement (including any Material Capital Improvement), to the extent required
pursuant to Section 10.1 above, upon any or all of the following terms and
conditions, to the extent reasonable under the circumstances:
(a)    the Work shall be effected pursuant to detailed plans and specifications
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;
(b)    the Work shall be conducted under the supervision of a licensed architect
or engineer selected by Tenant (the “Architect”) and, for purposes of this
Section 10.2 only, approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed;
(c)    Landlord’s receipt from the general contractor and, if reasonably
requested by Landlord, any major subcontractor(s) of a performance and payment
bond for the full value of such Work, which such bond shall


39

--------------------------------------------------------------------------------





name Landlord as an additional obligee and otherwise be in form and substance
and issued by a Person reasonably satisfactory to Landlord;
(d)    Landlord’s receipt of reasonable evidence of Tenant’s financial ability
to complete the Work without materially and adversely affecting its cash flow
position or financial viability; and
(e)    such Alteration or Capital Improvement will not result in the Leased
Property becoming a “limited use” within the meaning of Revenue Procedure
2001-28 property for purposes of United States federal income taxes.

10.3    Construction Requirements for Alterations and Capital Improvements. For
any Alteration or Capital Improvement (excluding room renovations) having a
budgeted cost in excess of Fifteen Million and No/100 Dollars ($15,000,000) (and
as otherwise expressly required under subsection (g) below), Tenant shall
satisfy the following:
(a)    If and to the extent plans and specifications typically would be (or, in
accordance with applicable Legal Requirements, are required to be) obtained in
connection with a project of similar scope and nature to such Alteration or
Capital Improvement, Tenant shall, prior to commencing any Work in respect of
the same, provide Landlord copies of such plans and specifications. Tenant shall
also supply Landlord with related documentation, information and materials
relating to the Property or such Work in Tenant’s possession or control,
including, without limitation, surveys, property condition reports and
environmental reports, as Landlord may reasonably request from time to time;
(b)    No Work shall be commenced until Tenant shall have procured and paid for
all municipal and other governmental permits and authorizations required to be
obtained prior to such commencement (if any), including those permits and
authorizations required pursuant to any Gaming Regulations (if any), and, upon
Tenant’s request, Landlord shall join in the application for such permits or
authorizations whenever such action is necessary; provided, however, that
(i) any such joinder shall be at no cost or expense to Landlord; and (ii) any
plans required to be filed in connection with any such application which require
the approval of Landlord as hereinabove provided shall have been so approved by
Landlord;
(c)    Such Work shall not, and, if an Architect has been engaged for such Work,
the Architect shall certify to Landlord that such Architect is of the opinion
that construction will not, impair the structural strength of any component of
the Facility or overburden the electrical, water, plumbing, HVAC or other
building systems of any such component or otherwise violate applicable building
codes or prudent industry practices.
(d)    If an Architect has been engaged for such Work and if plans and
specifications have been obtained in connection with such Work, the Architect
shall certify to Landlord that such Architect is of the opinion that the plans
and specifications conform to, and comply with, in all material respects all
applicable building, subdivision and zoning codes, laws, ordinances and
regulations imposed by all governmental authorities having jurisdiction over the
Leased Property.
(e)    During and following completion of such Work, the parking and other
amenities which are located on or at the Leased Property shall remain adequate
for the operation of the Facility for its Primary Intended Use and not be less
than that which is required by law (including any variances with respect
thereto) and any applicable Property Documents; provided, however, with
Landlord’s prior consent, which approval shall not be unreasonably withheld,
conditioned or delayed, and at no additional expense to Landlord, (i) to the
extent sufficient additional parking is not already a part of an Alteration or
Capital Improvement, Tenant may construct additional parking on or at the Leased
Property; or (ii) Tenant may acquire off-site parking to serve the Leased
Property as long as such parking shall be reasonably proximate to, and dedicated
to, or otherwise made available to serve, the Leased Property;
(f)    All Work done in connection with such construction shall be done promptly
and using materials and resulting in work that is at least as good product and
condition as the remaining areas of the Leased


40

--------------------------------------------------------------------------------





Property and in conformity with all Legal Requirements, including, without
limitation, any applicable minority or women owned business requirement; and
(g)    If applicable in accordance with customary and prudent industry
standards, promptly following the completion of such Work, Tenant shall deliver
to Landlord “as built” plans and specifications with respect thereto, certified
as accurate by the licensed architect or engineer selected by Tenant to
supervise such work, and copies of any new or revised certificates of occupancy
or other licenses, permits and authorizations required in connection therewith.
In addition, with respect to any Alteration or Capital Improvement having a
budgeted cost equal to or less than Fifteen Million and No/100 Dollars
($15,000,000.00), Tenant shall endeavor in good faith to (and upon Landlord’s
request will) deliver to Landlord any “as-built” plans and specifications
actually obtained by Tenant in connection with such Alteration or Capital
Improvement
Notwithstanding anything to the contrary contained herein, at any time during
the Term that Tenant is not a Controlled Subsidiary of CEC, this Section 10.3
shall be deemed modified by replacing all references therein to “Fifteen Million
and No/100 Dollars ($15,000,000.00)” to “Five Million and No/100 Dollars
($5,000,000.00)”.

10.4    Landlord’s Right of First Offer to Fund Material Capital Improvements.
(a)    Landlord’s Right to Submit Landlord’s MCI Financing Proposal. In advance
of commencing any Work in connection with any Material Capital Improvement
(provided, for purposes of clarification, that preliminary planning, designing,
budgeting, evaluating (including environmental and integrity testing and the
like) (collectively, “Preliminary Studies”), permitting and demolishing in
preparation for such Material Capital Improvement shall not be considered
“commencing” for purposes hereof), Tenant shall provide written notice
(“Tenant’s MCI Intent Notice”) of Tenant’s intent to do so, which notice shall
be accompanied by (i) a reasonably detailed description of the proposed Material
Capital Improvement, (ii) the then-projected cost of construction of the
proposed Material Capital Improvement, (iii) copies of the plans and
specifications, permits, licenses, contracts and Preliminary Studies concerning
the proposed Material Capital Improvement, to the extent then-available, (iv)
reasonable evidence that such proposed Material Capital Improvement will, upon
completion, comply with all applicable Legal Requirements, and (v) reasonably
detailed information regarding the terms upon which Tenant is considering
seeking financing therefor, if any. To the extent in Tenant’s possession or
control, Tenant shall provide to Landlord any additional information about such
proposed Material Capital Improvements which Landlord may reasonably request.
Landlord (or, with respect to financing structured as a loan rather than as
ownership of the real property by Landlord with a lease back to Tenant,
Landlord’s Affiliate) may, but shall be under no obligation to, provide all (but
not less than all) of the financing necessary to fund the applicable Material
Capital Improvement (along with related fees and expenses, such as title fees,
costs of permits, legal fees and other similar transaction costs) by complying
with the option exercise requirements set forth below. Within thirty (30) days
of receipt of Tenant’s MCI Intent Notice, Landlord shall notify Tenant in
writing as to whether Landlord (or, if applicable, its Affiliate) is willing to
provide financing for such proposed Material Capital Improvement and, if so, the
terms and conditions upon which Landlord (or, if applicable, its Affiliate) is
willing to do so in reasonable detail, in the form of a proposed term sheet
(such terms and conditions, “Landlord’s MCI Financing Proposal”). Upon receipt,
Tenant shall have ten (10) days to accept, reject or commence negotiating
Landlord’s MCI Financing Proposal.
(b)    If Tenant Accepts Landlord’s MCI Financing Proposal. If Tenant accepts
Landlord’s MCI Financing Proposal (either initially or, after negotiation, a
modified version thereof) (an “Accepted MCI Financing Proposal”) and such
financing is actually consummated between Tenant and Landlord (or, if
applicable, its Affiliate) as more particularly provided in Section 10.4(f)
below (a “Landlord MCI Financing”), then, as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof (and, without
limitation, such Material Capital Improvements shall be surrendered to (and all
rights therein shall be relinquished in favor of) Landlord upon the Expiration
Date).
(c)    If Landlord Declines to Make Landlord’s MCI Financing Proposal. If
Landlord declines or fails to timely submit Landlord’s MCI Financing Proposal,
Tenant shall be permitted to either (1) use then-existing available financing
or, subject to Article XVII, enter into financing arrangements with any lender,
preferred equity holder and/or other third-party financing source (a
“Third‑Party MCI Financing”) for such Material Capital


41

--------------------------------------------------------------------------------





Improvement or (2) use Cash to pay for such Material Capital Improvement,
provided, that if Tenant has not used then-existing, or entered into a new,
Third‑Party MCI Financing (or commenced such Material Capital Improvement
utilizing Cash) by the date that is twelve (12) months following delivery of
Tenant’s MCI Intent Notice, then, prior to entering into any such Third‑Party
MCI Financing and/or commencing such Material Capital Improvement, Tenant shall
again be required to send Tenant’s MCI Intent Notice seeking financing from
Landlord (on the terms contemplated by this Section 10.4).
(d)    If Tenant Declines Landlord’s MCI Financing Proposal. If Landlord timely
submits Landlord’s MCI Financing Proposal and Tenant rejects or fails to accept
or commence negotiating Landlord’s MCI Financing Proposal within the applicable
10‑day period (or, following commencing negotiating said proposal, Tenant
notifies Landlord of Tenant’s decision to cease such discussions), then, subject
to the remaining terms of this paragraph, Tenant shall be permitted to either
(1) use then-existing, or, subject to Article XVII, enter into a new,
Third‑Party MCI Financing for such Material Capital Improvement (subject to the
following proviso) or (2) use Cash to pay for such Material Capital Improvement,
provided, that Tenant may not use then-existing, or enter into a new,
Third‑Party MCI Financing, except in each case on terms that are, taken as a
whole, economically more advantageous to Tenant than those offered under
Landlord’s MCI Financing Proposal, provided, further, that in no event shall
Tenant be obligated to obtain financing from Landlord to the extent such
financing from Landlord would violate or cause a default or breach under any
Material Indebtedness of Tenant’s Parent Entity or Tenant, provided, however,
that Tenant shall use good faith efforts to avoid, and cause Tenant’s Parent to
avoid, agreeing to any contractual obligations that would vitiate Landlord’s
right to provide financing for Tenant’s proposed Material Capital Improvement as
provided in this Section 10.4. In determining if financing is economically more
advantageous, consideration may be given to, among other items, (x) pricing,
amortization, length of term and duration of commitment period of such
financing; (y) the cost, availability and terms of any financing sufficient to
fund such Material Capital Improvement and other expenditures which are material
in relation to the cost of such Material Capital Improvement (if any) which are
intended to be funded in connection with the construction of such Material
Capital Improvement and which are related to the use and operation of such
Material Capital Improvement and (z) other customary considerations. Tenant
shall provide Landlord with reasonable evidence of the terms of any such
financing. If Tenant has not used then-existing, or entered into a new,
Third‑Party MCI Financing (or commenced such Material Capital Improvement
utilizing Cash) by the date that is twelve (12) months following receipt of
Landlord’s MCI Financing Proposal, then, prior to entering into any such
Third‑Party MCI Financing and/or commencing such Material Capital Improvement
after such twelve (12) month period, Tenant shall again be required to send
Tenant’s MCI Intent Notice seeking financing from Landlord (on the terms
contemplated by this Section 10.4). For purposes of clarification, Tenant may
use Cash to finance any applicable Material Capital Improvement (subject to the
express terms and conditions hereof, including, without limitation, Tenant’s
obligation to provide Tenant’s MCI Intent Notice).
(e)    Ownership of Material Capital Improvements Not Financed by Landlord. If
Tenant constructs a Material Capital Improvement utilizing Third‑Party MCI
Financing or Cash in accordance with Sections 10.4(c) or (d) (such Material
Capital Improvement being sometimes referred to in this Lease as a “Tenant
Material Capital Improvement”), then, (A) as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof, (B) upon any
termination of this Lease prior to the Stated Expiration Date as a result of a
Tenant Event of Default (except in the event a Permitted Leasehold Mortgagee has
exercised its right to obtain a New Lease and complies in all respects with
Section 17.1(f) and any other applicable provisions of this Lease), such
Material Capital Improvements shall be owned by Landlord without any
reimbursement by Landlord to Tenant, and, (C) upon the Stated Expiration Date,
such Material Capital Improvements shall be transferred to Tenant; provided,
however, upon written notice to Tenant at least one hundred eighty (180) days
prior to the Stated Expiration Date, Landlord shall have the option to reimburse
Tenant for such Tenant Material Capital Improvements in an amount equal to the
Fair Market Ownership Value thereof, and, if Landlord elects to reimburse Tenant
for such Tenant Material Capital Improvements, any amount due to Tenant for such
reimbursement shall be credited against any amounts owed by Tenant to Landlord
under this Lease as of the Stated Expiration Date and any remaining portion of
such amount shall be paid by Landlord to Tenant on the Stated Expiration Date.
If Landlord fails to deliver such written notice electing to reimburse Tenant
for such Tenant Material Capital Improvements at least one hundred eighty (180)
days prior to the Stated Expiration Date, or otherwise does not consummate such
reimbursement at least sixty (60) days prior to the Stated Expiration Date
(other than as a result of Tenant’s acts or omissions in violation of this
Lease), then Landlord shall be deemed to have elected not to reimburse


42

--------------------------------------------------------------------------------





Tenant for such Tenant Material Capital Improvements. If Landlord elects or is
deemed to have elected not to reimburse Tenant for such Tenant Material Capital
Improvements in accordance with the foregoing sentence, Tenant shall have the
option to either (1) prior to the Stated Expiration Date, remove such Tenant
Material Capital Improvements and restore the affected Leased Property to the
same or better condition existing prior to such Tenant Material Capital
Improvement being constructed, at Tenant’s sole cost and expense, in which event
such Tenant Material Capital Improvements shall be owned by Tenant or (2) leave
the applicable Tenant Material Capital Improvements at the Leased Property at
the Stated Expiration Date, at no cost to Landlord, in which event such Tenant
Material Capital Improvements shall be owned by Landlord.
(f)    Landlord MCI Financing. In the event of an Accepted MCI Financing
Proposal, Tenant shall provide Landlord with the following prior to any advance
of funds under such Landlord MCI Financing:
(i)    any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Material Capital Improvements upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;
(ii)    an officer’s certificate and, if requested, a certificate from Tenant’s
Architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Material Capital
Improvements;
(iii)    except to the extent covered by the amendment referenced in clause (iv)
below, a construction loan and/or funding agreement (and such other related
instruments and agreements), in a form reasonably agreed to by Landlord and
Tenant, reflecting the terms of the Landlord MCI Financing, setting forth the
terms of the Accepted MCI Financing Proposal, and without additional
requirements on Tenant (including, without limitation, additional bonding or
guaranty requirements) except those which are reasonable and customary and
consistent in all respects with this Section 10.4 and the terms of the Accepted
MCI Financing Proposal;
(iv)    except to the extent covered by the construction loan and/or funding
agreement referenced in clause (iii) above, an amendment to this Lease, in a
form reasonably agreed to by Landlord and Tenant, which may include, among other
things, an increase in the Rent (in amounts as agreed upon by the Parties
pursuant to the Accepted MCI Financing Proposal), and other provisions as may be
necessary or appropriate;
(v)    a deed conveying title to Landlord to any additional Land acquired for
the purpose of constructing the Material Capital Improvement, free and clear of
any liens or encumbrances except those approved by Landlord, and accompanied by
(x) an owner’s policy of title insurance insuring the Fair Market Ownership
Value of fee simple or leasehold (as applicable) title to such Land and any
improvements thereon, free of any exceptions other than liens and encumbrances
that do not materially interfere with the intended use of the Leased Property or
are otherwise approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (y) an ALTA survey thereof;
(vi)    if Landlord obtains a lender’s policy of title insurance in connection
with such Landlord MCI Financing, for each advance, endorsements to any such
policy of title insurance reasonably satisfactory in form and substance to
Landlord (i) updating the same without any additional exception except those
that do not materially affect the value of such land and do not interfere with
the intended use of the Leased Property, or as may otherwise be permitted under
this Lease, or as may be approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and (ii) increasing the coverage
thereof by an amount equal to the then-advanced cost of the Material Capital
Improvement; and
(vii)    such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information


43

--------------------------------------------------------------------------------





which are reasonable and customary and consistent in all respects with this
Section 10.4 and the terms of the Accepted MCI Financing Proposal.
In the event that (1) Tenant is unable, for reasons beyond Tenant’s reasonable
control, to satisfy any of the requirements set forth in this Section 10.4(f)
(and Landlord is unable or unwilling to waive the same), (2) Landlord and Tenant
are unable (despite good faith efforts continuing for at least sixty (60) days
after agreement on the Accepted MCI Financing Proposal) to agree on any of the
requirements of, or the form of any document required under, this Section
10.4(f), or (3) Landlord fails or refuses to consummate the Landlord MCI
Financing and/or advance funds thereunder, then, notwithstanding anything to the
contrary in this Section 10.4, Tenant shall be entitled to use then-existing,
or, subject to Article XVII, enter into a new, Third‑Party MCI Financing for
such Material Capital Improvement or use Cash to pay for such Material Capital
Improvement, without any requirement to send a further Tenant’s MCI Intent
Notice to Landlord, provided, that such Material Capital Improvement shall be
treated hereunder as a Tenant Material Capital Improvement, unless the
circumstances described in clause (1) shall have occurred.

10.5    Minimum Capital Expenditures.
(a)    Minimum Capital Expenditures.
(i)    Initial Minimum Cap Ex Requirement. During the Initial Minimum Cap Ex
Period, Tenant shall expend Capital Expenditures in an aggregate amount equal to
no less than the Initial Minimum Cap Ex Amount (the “Initial Minimum Cap Ex
Requirement”), which Capital Expenditures shall include, without limitation,
such expenditures necessary to complete the renovation and refurbishment of at
least four hundred twenty-nine (429) hotel rooms and four hundred eighty-nine
(489) hotel rooms at the Mardi Gras North and Mardi Gras South towers located at
the Leased Property, respectively, at a standard of quality similar to the
renovation and refurbishment performed by Tenant with respect to the rooms
located at the Carnaval Tower.
(ii)    Annual Minimum Building and Improvement Cap Ex Requirement. During each
full Lease Year during the Term, commencing with the Lease Year that commences
on January 1, 2022, measured as of the last day of each such Lease Year, Tenant
shall expend Capital Expenditures with respect to the Leased Property (the
“Annual Minimum Building and Improvement Cap Ex Amount”) in an aggregate that is
equal to at least one percent (1%) of the sum of the Net Revenue from the
Facility for the prior Lease Year on Capital Expenditures that constitute
installation, restoration, repair, maintenance or replacement of any physical
improvements or other physical items with respect to, or for, the Leased
Property under this Lease (the “Annual Minimum Building and Improvement Cap Ex
Requirement”).
(iii)    Acquisitions of Material Property. If any real property having a value
greater than Fifty Million and No/100 Dollars ($50,000,000.00) is acquired by
Landlord and included in this Lease as part of the Leased Property, then the
Minimum Cap Ex Requirement shall be adjusted as may be agreed upon by Landlord
and Tenant in connection with such acquisition and the inclusion of such
property as Leased Property hereunder.
(iv)    Application of Capital Expenditures. For the avoidance of doubt: (i)
expenditures with respect to any property that is not included as Leased
Property under this Lease shall not constitute “Capital Expenditures” nor count
toward the Minimum Cap Ex Requirements and (ii) expenditures in respect of
furniture, fixtures and equipment (including gaming equipment) to be installed
or located at the Leased Property shall count towards the Initial Minimum Cap Ex
Requirement but shall not count towards Annual Minimum Building and Improvement
Cap Ex Requirement.
(v)    Unavoidable Delays. In the event an Unavoidable Delay occurs during the
Term that delays Tenant’s ability to perform Capital Expenditures prior to the
expiration of the applicable period for satisfying the applicable Minimum Cap Ex
Requirements, such period during which such Unavoidable Delay occurred shall be
extended, on a day-for-day basis, for the same amount of time that such
Unavoidable Delay affects Tenant’s ability to perform the Capital Expenditures
up to a maximum extension in each instance


44

--------------------------------------------------------------------------------





of up to eighteen (18) months. For the avoidance of doubt, Tenant’s obligation
to satisfy the Minimum Cap Ex Requirements during any period during which an
Unavoidable Delay did not occur shall not be extended as a result of the
occurrence of an Unavoidable Delay during a prior period.
(vi)    Certain Remedies. The Parties acknowledge that Tenant’s agreement to
satisfy the Minimum Cap Ex Requirements as required in this Lease is a material
inducement to Landlord’s agreement to enter into this Lease and, accordingly, if
Tenant fails to expend Capital Expenditures (or deposit funds into the Cap Ex
Reserve) as and when required by this Lease and then, further, fails to cure
such failure within sixty (60) days of receipt of written notice of such failure
from Landlord, then the same shall be a Tenant Event of Default hereunder, and
without limitation of any of Landlord’s other rights and remedies, Landlord
shall have the right to seek the remedy of specific performance to require
Tenant to expend the Required Capital Expenditures (or deposit funds into the
Cap Ex Reserve). Furthermore, for the avoidance of doubt, Tenant acknowledges
and agrees that the obligation of Tenant to expend the Required Capital
Expenditures (or deposit funds into the Cap Ex Reserve) as provided in this
Lease in each case constitutes a part of the obligations of Tenant that are
guaranteed by the Guarantor and, with respect to Required Capital Expenditures
required to be spent during the Term, shall survive termination of this Lease.
(b)    Cap Ex Reserve.
(i)    Deposits in Lieu of Expenditures. Notwithstanding anything to the
contrary set forth in this Lease, if Tenant does not expend Capital Expenditures
sufficient to satisfy the Minimum Cap Ex Requirements, then, so long as, as of
the last date when such Minimum Cap Ex Requirements may be satisfied hereunder,
there are Cap Ex Reserve Funds (as defined below) on deposit in the Cap Ex
Reserve (as defined below) in an aggregate amount at least equal to such
deficiency, then Tenant shall not be deemed to be in breach or default of its
obligations hereunder to satisfy the Minimum Cap Ex Requirements, provided that
Tenant shall spend such amounts so deposited in the Cap Ex Reserve within six
(6) months after the last date when the Minimum Cap Ex Requirements to which
such amounts relate may be satisfied hereunder (subject to extension in the
event of an Unavoidable Delay during such six (6) month period, on a day-for-day
basis, for the same amount of time that such Unavoidable Delay delays Tenant’s
ability to perform the Capital Expenditures). For the avoidance of doubt, any
funds disbursed from the Cap Ex Reserve and spent on Capital Expenditures as
described in this Section shall be applied to the Minimum Cap Ex Requirements
for the period for which such funds were deposited (and shall be deemed to be
the funds that have been in the Cap Ex Reserve for the longest period of time)
and shall not be applied to the Minimum Cap Ex Requirements for the subsequent
period in which they are actually spent.
(ii)    Deposits into Cap Ex Reserve. Tenant may, at its election, at any time,
deposit funds (the “Cap Ex Reserve Funds”) into an Eligible Account held by
Tenant (the “Cap Ex Reserve”). If required by Fee Mortgagee, Landlord and Tenant
shall enter into a customary and reasonable control agreement for the benefit of
Fee Mortgagee and Landlord with respect to the Cap Ex Reserve. Tenant shall not
commingle Cap Ex Reserve Funds with other monies held by Tenant or any other
party. All interest on Cap Ex Reserve Funds shall be for the benefit of Tenant
and added to and become a part of the Cap Ex Reserve and shall be disbursed in
the same manner as other monies deposited in the Cap Ex Reserve. Tenant shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Cap Ex Reserve Funds credited or paid
to Tenant.
(iii)    Disbursements from Cap Ex Reserve. Tenant shall be entitled to use Cap
Ex Reserve Funds solely for the purpose of paying for (or reimbursing Tenant
for) the cost of Capital Expenditures. Landlord shall permit disbursements to
Tenant of Cap Ex Reserve Funds from the Cap Ex Reserve to pay for Capital
Expenditures or to reimburse Tenant for Capital Expenditures, within ten (10)
days following written request from Tenant, which request shall specify the
amount of the requested disbursement and a general description of the type of
Capital Expenditures to be paid or reimbursed using such Cap Ex Reserve Funds.
Tenant shall not make a request for disbursement from the Cap Ex Reserve (x)
more frequently than once in any calendar month nor (y) in amounts less than
Fifty Thousand and No/100 Dollars ($50,000.00). Any Cap Ex Reserve Funds
remaining in the Cap Ex Reserve on satisfaction of the Minimum Cap Ex
Requirements


45

--------------------------------------------------------------------------------





for which such Cap Ex Reserve Funds were deposited or on the Expiration Date
shall be returned by Landlord to Tenant, provided that Landlord shall have the
right to apply Cap Ex Reserve Funds remaining on the Expiration Date against any
amounts owed by Tenant to Landlord as of the Expiration Date and/or the sum of
any remaining Required Capital Expenditures required to have been incurred prior
to the Expiration Date.
(iv)    Security Interest in Cap Ex Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the Cap Ex Reserve and all Cap Ex Reserve
Funds, as additional security for performance of Tenant’s obligations under this
Lease. Landlord shall have the right to collaterally assign the security
interest granted to Landlord in the Cap Ex Reserve and Cap Ex Reserve Funds to
any Fee Mortgagee. Notwithstanding the foregoing or anything herein to the
contrary, (i) Landlord may not foreclose upon the lien on the Cap Ex Reserve and
Cap Ex Reserve Funds, and Fee Mortgagee may not apply the Cap Ex Reserve Funds
against the Fee Mortgage, in each case prior to the occurrence of the
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, and
(ii) any time during which a Tenant Event of Default is continuing, Fee
Mortgagee or Landlord may apply Cap Ex Reserve Funds toward the payment of
Capital Expenditures incurred by Tenant. Landlord acknowledges that a Permitted
Leasehold Mortgagee may have a Lien on the Cap Ex Reserve, which Lien in favor
of a Permitted Leasehold Mortgagee is senior in priority to the lien thereon in
favor of Landlord.
(c)    Capital Expenditures Report. Within thirty (30) days after the end of
each calendar month during the Term, Tenant shall submit to Landlord a report,
substantially in the form attached hereto as Exhibit C setting forth, with
respect to such month, on an unaudited, basis, (A) revenues for the Leased
Property, and (B) Capital Expenditures with respect to the Leased Property.
Landlord shall keep each such report confidential in accordance with Section
41.15 of this Lease.
(d)    Annual Capital Budget. Tenant shall furnish to Landlord, for
informational purposes only, a copy of the annual capital budget for the
Facility for each Fiscal Year, in each case not later than fifty-five (55) days
following the commencement of the Fiscal Year to which such annual capital
budget relates. For the avoidance of doubt, without limitation of Tenant’s
Capital Expenditure requirements pursuant to Section 10.5(a), Tenant shall not
be required to comply with such annual capital budget and it shall not be a
breach or default by Tenant hereunder in the event Tenant deviates from such
annual capital budget.

ARTICLE XI
LIENS
Subject to the provisions of Article XII relating to permitted contests and
without limitation of the provisions of Section 7.1 relating to among other
things Tenant’s acceptance of the Leased Property in its “as is” condition,
Tenant will not directly or indirectly create or allow to remain and will
promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any portion thereof or
any attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii)  any matters that existed as of the Commencement
Date with respect to the Leased Property or any portion thereof (other than any
mechanics’, materialmans’ and other liens that attach to the Leased Property in
connection with any work conducted prior to the Commencement Date);
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld, conditioned
or delayed); (iv) liens for Impositions which Tenant is not required to pay
hereunder (if any); (v) Subleases permitted by Article XXII and any other lien
or encumbrance expressly permitted under the provisions of this Lease;
(vi) liens for Impositions not yet delinquent or being contested in accordance
with Article XII, provided that Tenant has provided appropriate reserves to the
extent required under GAAP and any foreclosure or similar remedies with respect
to such Impositions have not been instituted and no notice as to the institution
or commencement thereof has been issued except to the extent such institution or
commencement is stayed no later than twenty (20) days after such notice is
issued; (vii) liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed or not yet due, provided that (1) the payment of such
sums shall not be postponed under any related contract for more than sixty (60)
days after the completion of the action giving rise to such lien unless being
contested in accordance with Article XII and such reserve or other appropriate
provisions as shall be required by law or GAAP shall have been made therefor and
no foreclosure or similar remedies with respect to such liens has been
instituted and no notice as to the institution or commencement thereof have been
issued except to the extent such


46

--------------------------------------------------------------------------------





institution or commencement is stayed no later than twenty (20) days after such
notice is issued; (2) any such liens are in the process of being contested as
permitted by Article XII; and (3) in the event any foreclosure action is
commenced under any such lien, Tenant shall immediately remove, discharge or
bond over such lien; (viii) any liens created by Landlord; (ix) liens related to
equipment leases or equipment financing for Tenant’s Property which are used or
useful in Tenant’s business on the Leased Property or any portion thereof,
provided that the payment of any sums due under such equipment leases or
equipment financing shall either (1) be paid as and when due in accordance with
the terms thereof, or (2) be in the process of being contested as permitted by
Article XII (and provided that a lienholder’s removal of any such Tenant’s
Property from the Leased Property shall be subject to all applicable provisions
of this Lease, and, without limitation, Tenant or such lienholder shall restore
the Leased Property from any damage effected by such removal); (x) liens granted
as security for the obligations of Tenant and its Affiliates under a Permitted
Leasehold Mortgage (and the documents relating thereto); provided, however, in
no event shall the foregoing be deemed or construed to permit Tenant to encumber
the Leasehold Estate (or a Subtenant to encumber its subleasehold interest) in
the Leased Property or any portion thereof (other than, in each case, to a
Permitted Leasehold Mortgagee or otherwise to the extent expressly permitted
hereunder), without the prior written consent of Landlord, which consent may be
granted or withheld in Landlord’s sole discretion; and provided further that
upon request Tenant shall be required to provide Landlord with fully executed
copies of any and all Permitted Leasehold Mortgages; and (xi) except as
otherwise expressly provided in this Lease, easements, rights-of-way,
restrictions (including zoning restrictions), covenants, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies on or with respect to the Leased Property or any portion thereof,
in each case whether now or hereafter in existence, not individually or in the
aggregate materially interfering with the conduct of the business on the Leased
Property for the Primary Intended Use, taken as a whole. For the avoidance of
doubt, the parties acknowledge and agree that Tenant has not granted any liens
in favor of Landlord as security for its obligations hereunder except as
otherwise expressly provided under this Lease, and nothing contained herein
shall be deemed or construed to prohibit the issuance of a lien on the Equity
Interests in Tenant (it being agreed that any foreclosure by a lien holder on
such interests in Tenant shall be subject to the restrictions on transfers of
interests in Tenant and Change of Control set forth in Article XXII) or to
prohibit Tenant from pledging (A) its Accounts and other Tenant’s Property as
collateral (1) in connection with financings of equipment and other purchase
money indebtedness or (2) to secure Permitted Leasehold Mortgages, or (B) its
Accounts and other property of Tenant (other than Tenant’s Property); provided
that Tenant shall in no event pledge to any Person that is not granted a
Permitted Leasehold Mortgage hereunder any of Tenant’s Property to the extent
that such Tenant’s Property cannot be removed from the Leased Property without
damaging or impairing the Leased Property (other than in a de minimis manner).

ARTICLE XII
PERMITTED CONTESTS
Tenant, upon prior written notice to Landlord (except that no such notice shall
be required to be given by Tenant to Landlord with respect to matters not
exceeding Five Million and No/100 Dollars ($5,000,000.00)), on its own or in
Landlord’s name, at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount, validity
or application, in whole or in part, of any licensure or certification decision
(including pursuant to any Gaming Regulation), imposition of any disciplinary
action, including both monetary and nonmonetary, pursuant to any Gaming
Regulation, Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim; provided, that (i) in the case
of an unpaid Imposition, lien, attachment, levy, encumbrance, charge or claim,
the commencement and continuation of such proceedings shall suspend the
collection thereof from Landlord and from the Leased Property; (ii) neither the
Leased Property or any portion thereof, the Rent therefrom nor any part or
interest in either thereof would be in any danger of being sold, forfeited,
attached or lost pending the outcome of such proceedings; (iii) in the case of a
Legal Requirement, neither Landlord nor Tenant would be in any imminent danger
of criminal or material civil liability for failure to comply therewith pending
the outcome of such proceedings; (iv) in the case of a Legal Requirement,
Imposition, lien, encumbrance or charge, Tenant shall deliver to Landlord
security in the form of cash, cash equivalents or a Letter of Credit, if and as
may be reasonably required by Landlord to insure ultimate payment of the same
and to prevent any sale or forfeiture of the Leased Property or any portion
thereof or the Rent by reason of such non-payment or noncompliance; (v) in the
case of an Insurance Requirement, the coverage required by Article XIII shall be
maintained; (vi) upon Landlord’s request, Tenant shall keep Landlord reasonably
informed as to the status of the proceedings; and (vii) if such contest be
finally resolved against Landlord or Tenant, Tenant shall promptly pay the
amount required to be paid, together with all interest and


47

--------------------------------------------------------------------------------





penalties accrued thereon, or comply with the applicable Legal Requirement or
Insurance Requirement. Landlord, at Tenant’s expense, shall execute and deliver
to Tenant such authorizations and other documents as may reasonably be required
in any such contest, and, if reasonably requested by Tenant or if Landlord so
desires, Landlord shall join as a party therein. The provisions of this Article
XII shall not be construed to permit Tenant to contest the payment of Rent or
any other amount (other than Impositions or Additional Charges contested in
accordance herewith) payable by Tenant to Landlord hereunder. Tenant shall
indemnify, defend, protect and save Landlord harmless from and against any
liability, cost or expense of any kind that may be imposed upon Landlord in
connection with any such contest and any loss resulting therefrom, except to the
extent resulting from actions independently taken by Landlord (other than
actions taken by Landlord at Tenant’s direction or with Tenant’s consent).

ARTICLE XIII
INSURANCE

13.1    General Insurance Requirements. During the Term, Tenant shall, at its
own cost and expense, maintain the minimum kinds and amounts of insurance
described below. Such insurance shall apply to the ownership, maintenance, use
and operations related to the Leased Property and all property located in or on
the Leased Property (including Capital Improvements and Tenant’s Property).
Except for policies insured by Tenant’s captive insurers, all policies shall be
written with insurers authorized to do business in all states where Tenant
operates and shall maintain A.M Best ratings of not less than “A-” “X” or better
in the most recent version of Best’s Key Rating Guide. In the event that any of
the insurance companies’ ratings fall below the requirements set forth above,
Tenant shall have one hundred eighty (180) days within which to replace such
insurance company with an insurance company that qualifies under the
requirements set forth above. It is understood that Tenant may utilize so called
Surplus lines companies and will adhere to the standard above.
(a)    Property Insurance.
(i)    Property insurance shall be maintained on the Leased Property, Capital
Improvements and Tenant’s Property against loss or damage under a policy with
coverage not less than that found on Insurance Services Office (ISO) “Causes of
Loss – Special Form” and ISO “Building and Personal Property Form” or their
equivalent forms (e.g., an “all risk” policy), in a manner consistent with the
commercially reasonable practices of similarly situated companies engaged in the
same or similar businesses operating in the same or similar locations. Such
property insurance policy shall be in an amount not less than the greater of (a)
Two Billion and No/100 Dollars ($2,000,000,000.00) and (b) the full replacement
cost of the Facility; provided, that Tenant shall have the right (i) to limit
maximum insurance coverage for loss or damage by earthquake (including earth
movement) to a minimum amount of the projected ground up loss with a 500-year
return period (as determined annually by an independent firm using RMS
catastrophe modeling software or equivalent, and taking into account all
locations insured under this property insurance, including other locations
owned, leased or managed by Tenant), and (ii) to limit maximum insurance
coverage for loss or damage by named windstorms per occurrence to a minimum
amount of the projected ground up loss (including storm surge) with a 500-year
return period (as determined annually by an independent firm using RMS
catastrophe software or equivalent, and taking into account all locations
insured under this property insurance, including other locations owned, leased
or managed by Tenant); (iii) to limit maximum insurance coverage for loss or
damage by flood to a minimum amount of Two Hundred Fifty Million and No/100
Dollars ($250,000,000.00), to the extent commercially available; provided,
further, that in the event the premium cost of any earthquake, flood, named
windstorm or terrorism peril (as required by Section 13.1(b)) coverages are
available only for a premium that is more than two and one-half (2.5) times the
premium paid by Tenant for the third (3rd) year preceding the date of
determination for the insurance policy contemplated by this Section 13.1(a),
then Tenant shall be entitled and required to purchase the maximum amount of
insurance coverage it reasonably deems most efficient and prudent to purchase
for such peril and Tenant shall not be required to spend additional funds to
purchase additional coverages insuring against such risks; and provided,
further, that certain property coverages other than earthquake, flood and named
windstorm may be sub-limited as long as each sub-limit is commercially
reasonable and prudent as determined by Tenant and to the extent that the amount
of such sub-limit is less than the amount of such sub-limit in effect as of the
Commencement Date, such sub-limit is approved by Landlord, such approval not to
be unreasonably withheld.


48

--------------------------------------------------------------------------------





(ii)    Such property insurance policy shall include, subject to Section
13.1(a)(i) above: (i) agreed amount coverage and/or a waiver of any
co-insurance; (ii) building ordinance coverage (ordinance or law) including loss
of the undamaged portions, the cost of demolishing undamaged portions, and the
increased cost of rebuilding; and also including, but not limited to, any
non-conforming structures or uses; (iii) equipment breakdown coverage (boiler
and machinery coverage); (iv) debris removal; and (v) business interruption
coverage in an amount not less than two (2) years of Rent and containing an
Extended Period of Indemnity endorsement for an additional minimum six months
period. Subject to Section 13.1(a)(i), the property policy shall cover:
wind/windstorm, earthquake/earth movement and flood and any sub-limits
applicable to wind (e.g. named storms), earthquake and flood are subject to the
approval of Landlord and Fee Mortgagee. Such policy shall (i) name Landlord as
an additional insured and “loss payee” for its interests in the Leased Property
and Rent; (ii) name each Fee Mortgagee and Permitted Leasehold Mortgagee as an
additional insured, and (iii) include a New York standard mortgagee clause in
favor of each Fee Mortgagee and Permitted Leasehold Mortgagee. Except as
otherwise set forth herein, any property insurance loss adjustment settlement
associated with the Leased Property shall require the written consent of
Landlord, Tenant, and each Fee Mortgagee (to the extent required under the
applicable Fee Mortgage Documents) unless the amount of the loss net of the
applicable deductible is less than One Hundred Million and No/100 Dollars
($100,000,000.00) in which event no consent shall be required.
(b)    Property Terrorism Insurance. Property Insurance shall be maintained for
acts of terrorism covered by the Terrorism Risk Insurance Program Authorization
Act of 2015 (TRIPRA) and acts of terrorism and sabotage not certified by TRIPRA,
with limits no less than One Billion Five Hundred Million and No/100 Dollars
($1,500,000,000.00) per occurrence for acts of terrorism covered by the
Terrorism Risk Insurance Program Authorization Act of 2015 (TRIPRA) and Two
Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00) for acts of
terrorism and sabotage not certified by TRIPRA. Both coverages shall apply to
property damage and business interruption. The provisions relating to loss
payees, additional insureds and mortgagee clauses set forth in Section 13.1(a)
above shall also apply to the coverages required by this Section 13.1(b). If
Tenant uses one or more of its captive insurers to provide this insurance
coverage, the captive(s) must secure and maintain reinsurance from one or more
reinsurers for those amounts which are not insured by the Federal Government,
and which are in excess of a commercially reasonable policy deductible. Such
reinsurers are subject to the same minimum financial ratings set forth in
Section 13.1. In the event TRIPRA is not extended or renewed, Landlord and
Tenant shall mutually agree (in accordance with the procedures set forth in
Section 13.6) upon replacement insurance requirements applicable to terrorism
related risks.
(c)    Flood Insurance. With respect to any portion of the Leased Property that
is security under a Fee Mortgage, if at any time the area in which such Leased
Property is located is designated a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency (or any successor agency), Tenant shall
obtain separate flood insurance through the National Flood Insurance Program.
Such flood insurance may be provided as part of Section 13.1(a) Property
Insurance above.
(d)    Workers Compensation and Employers Liability Insurance. Workers
compensation insurance as required by applicable state statutes and Employers
Liability.
(e)    Commercial General Liability Insurance. For bodily injury, personal
injury, advertising injury and property damage on an occurrence form with
coverage no less than ISO Form CG 0001 or equivalent. This policy shall include
the following coverages: (i) Liquor Liability; (ii) Named Peril/Time Element
Pollution, to the extent commercially available to operators of properties
similar to the subject Leased Property; (iii) Terrorism Liability; and (iv) a
Separation of Insureds Clause.
(f)    Business Auto Liability Insurance. For bodily injury and property damage
arising from the ownership, maintenance or use of owned, hired and non-owned
vehicles (ISO Form CA 00 01 or equivalent).
(g)    Excess Liability Insurance. Excess Liability coverage shall be maintained
over the required Employers Liability, Commercial General Liability and Business
Auto Liability policies in an amount not less than Three Hundred Fifty Million
and No/100 Dollars ($350,000,000.00) per occurrence and in the aggregate
annually


49

--------------------------------------------------------------------------------





(where applicable). The annual aggregate limit applicable to Commercial General
Liability shall apply per location. Tenant will use commercially reasonable
efforts to obtain coverage as broad as the underlying insurance, including
Terrorism Liability coverage, so long as such coverage is available at a
commercially reasonable price.
(h)    Pollution Liability Insurance. For claims arising from the discharge,
dispersal release or escape or any irritant or contaminant into or upon land,
any structure, the atmosphere, watercourse or body of water, including
groundwater. This shall include on and off-site clean up and emergency response
costs and claims arising from above ground and below ground storage tanks. If
this policy is provided on a “claims made” basis (i) the retroactive date shall
remain as June 26, 1998 for legal liability; and (ii) coverage shall be
maintained for two (2) years after the Term.

13.2    Name of Insureds. Except for the insurance required pursuant to Section
13.1(d) with respect to Workers Compensation and Employers Liability, all
insurance provided by Tenant as required by this Article XIII shall include
Landlord (including specified Landlord related entities as directed by Landlord)
as a named insured or additional insured without restrictions beyond the
restrictions that apply to Tenant and may include any Permitted Leasehold
Mortgagee as an additional insured. The coverage provided to the additional
insureds by Tenant’s insurance policies must be at least as broad as that
provided to the first named insured on each respective policy. For avoidance of
doubt, Landlord looks exclusively to Tenant’s insurance policies to protect
itself from claims arising from the Leased Property and Capital Improvements.
The required insurance policies shall protect Landlord against Landlord’s acts
with respect to the Leased Property in the same manner that they protect Tenant
against its acts with respect to the Leased Property. Except for the insurance
required pursuant to Section 13.1(d) with respect to Workers Compensation and
Employers Liability, the required insurance policies shall be endorsed to
include others as additional insureds as required by Landlord and/or the Fee
Mortgage Documents and/or Permitted Leasehold Mortgagee. The insurance
protection afforded to all insureds (whether named insureds or additional
insureds) shall be primary and shall not contribute with any insurance or
self-insurance programs maintained by such insureds (including deductibles and
self-insured retentions).

13.3    Deductibles or Self-Insured Retentions. Tenant may self-insure such
risks that are customarily self-insured by companies of established reputation
engaged in the same general line of business in the same general area. All
increases in deductibles and self-insured retentions (collectively referred to
as “Deductibles” in this Article XIII) that apply to the insurance policies
required by this Article XIII are subject to approval by Landlord, with such
approval not to be unreasonable withheld, conditioned or delayed. Tenant is
solely responsible for all Deductibles related to its insurance policies. The
Deductibles Tenant has in effect as of the Commencement Date satisfy the
requirements of this Section as of the Commencement Date.

13.4    Waivers of Subrogation. Landlord shall not be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Article XIII and policies issued by Tenant’s captive insurers (including related
Deductibles), it being understood that (i) Tenant shall look solely to its
insurance for the recovery of such loss or damage; and (ii) such insurers shall
have no rights of subrogation against Landlord. Each insurance policy shall
contain a clause or endorsement which waives all rights of subrogation against
Landlord, Fee Mortgagees and other entities or individuals as reasonably
requested by Landlord.

13.5    Limits of Liability and Blanket Policies. The insured limits of
liability maintained by Tenant shall be selected by Tenant in a manner
consistent with the commercially reasonable practices of similarly situated
tenants engaged in the same or similar businesses operating in the same or
similar locations as the applicable Leased Property. The limits of liability
Tenant has in effect as of the Commencement Date satisfy the requirements of
this Section as of the Commencement Date. The insurance required by this Article
XIII may be effected by a policy or policies of blanket insurance and/or by a
combination of primary and excess insurance policies (all of which may insure
additional properties owned, operated or managed by Tenant or its Affiliates),
provided each policy shall be satisfactory to Landlord, acting reasonably,
including, the form of the policy, provided such policies comply with the
provisions of this Article XIII.

13.6    Future Changes in Insurance Requirements.


50

--------------------------------------------------------------------------------





(a)    In the event one or more additional locations become Leased Property or
Capital Improvements during the Term, whether through acquisition, lease, new
construction or other means, Landlord may reasonably amend the insurance
requirements set forth in this Article XIII to properly address new risks or
exposures to loss, in accordance with the procedures set forth in this Section
13.6(a). For example, for construction projects, different forms of insurance
may be required, such as builders risk, and Landlord and Tenant shall mutually
agree upon insurance requirements applicable to the construction contractors.
Tenant and Landlord shall work together in good faith to exchange information
(including proposed construction agreements) and ascertain appropriate insurance
requirements prior to Tenant being required to amend its insurance under this
Section 13.6(a); provided, however, that any revision to insurance shall only be
required if the revised insurance would be customarily maintained by similarly
situated tenants engaged in the same or similar businesses operating in the same
or similar locations as the applicable Leased Property. If Tenant and Landlord
are unable to reach a resolution within thirty (30) days of the original notice
of requested revision, the arbitration provisions set forth in Section 34.2
shall control.
(b)    In the event that (1) the operations of Tenant change in the future, and
Tenant believes adjustments in Deductibles, insured limits or coverages are
warranted, (2) Tenant desires to increase one or more Deductibles, reduce limits
of liability below those in place as of the Commencement Date or materially
reduce coverage, or (3) not more than once during any twelve (12) month period
(or more frequently in connection with a financing or refinancing of a Fee
Mortgage), Landlord reasonably determines that the insurance carried by Tenant
is not, for any reason (whether by reason of the type, coverage, deductibles,
insured limits, the reasonable requirements of Fee Mortgagees, or otherwise)
commensurate with insurance customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
locations, the party seeking the change will advise the other party in writing
of the requested insurance revision. Tenant and Landlord shall work together in
good faith to determine whether the requested insurance revision shall be made;
provided, however, that any revision to insurance shall only be made if the
revised insurance would be customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
locations as the applicable Leased Property. If Tenant and Landlord are unable
to reach a resolution within thirty (30) days of the original notice of
requested revision, the arbitration provisions set forth in Section 34.2 shall
control. Solely with respect to the insurance required by Section 13.1(g) above,
in no event shall the outcome of an insurance revision pursuant to this Section
13.6 require Tenant to carry insurance in an amount which exceeds the product of
(i) the amounts set forth in Section 13.1(g) hereof and (ii) the CPI Increase.

13.7    Notice of Cancellation or Non-Renewal. Each required insurance policy
shall contain an endorsement requiring thirty (30) days prior written notice to
Landlord, Fee Mortgagees and Leasehold Mortgagees of any cancellation or
non-renewal. Ten (10) days’ prior written notice shall be required for
cancellation for non-payment of premium. Tenant shall secure replacement
coverage to comply with the stated insurance requirements and provide new
certificates of insurance to Landlord and others as directed by Landlord.

13.8    Copies of Documents. Tenant shall provide (i) binders evidencing renewal
coverages no later than the applicable renewal date of each insurance policy
required by this Article XIII; and (ii) copies of all insurance policies
required by this Article XIII (including policies issued by Tenant’s captive
insurers which are in any way related to the required policies, including
policies insuring Deductibles), within one hundred and twenty days (120) after
inception date of each, and if additionally required, within ten (10) days of
written request by Landlord. In addition, Tenant will supply documents that are
related to the required insurance policies on January 1 of each calendar year
during the Term and three (3) years afterwards, and as otherwise requested in
writing by Landlord. Such documents shall be in formats reasonably acceptable to
Landlord and include, but are not limited to, (i) statements of property value
by location, (ii) risk modeling reports (e.g., named storms and earthquake),
(iii) actuarial reports, (iv) loss/claims reports, (v) detailed summaries of
Tenant’s insurance policies and, as respects Tenant’s captive insurers the most
recent audited financial statements (including notes therein) and reinsurance
agreements. Landlord shall hold the contents of the documents provided by Tenant
as confidential; provided that Landlord shall be entitled to disclose the
contents of such documents to its insurance consultants, attorneys, accountants
and other agents in connection with the administration and/or enforcement of
this Lease, and (ii) to any Fee Mortgagees, Permitted Leasehold Mortgagees and
potential lenders and their respective representatives, and (iii) as may be
required by applicable laws. Landlord shall utilize commercially reasonable
efforts to cause each such person or entity to enter into a written agreement to
maintain the confidentiality thereof for the benefit of Landlord and Tenant.


51

--------------------------------------------------------------------------------






13.9    Certificates of Insurance. Certificates of insurance, evidencing the
required insurance, shall be delivered to Landlord on the Commencement Date,
annually thereafter, and upon written request by Landlord. If required by any
Fee Mortgagee, Tenant shall provide endorsements and written confirmations that
all premiums have been paid in full.

13.10    Other Requirements. Tenant shall comply with the following additional
provisions:
(a)    Except as provided in Section 13.10(b), in the event of a catastrophic
loss or multiple losses at multiple properties owned or leased directly or
indirectly by CEC and that are insured by CEC, then in the case that (i) such
catastrophic loss or multiple losses exhaust any per occurrence or aggregate
insurance limits under the property or terrorism insurance policies required by
this Article XIII, (ii) at least one (1) such property affected by the
catastrophic loss(es) is the Facility hereunder, and (iii) none of the other
such properties affected by the catastrophic loss(es) is a Subject Facility (as
defined below), then the property and terrorism insurance proceeds received in
connection with such catastrophic loss(es) shall be allocated amongst the
affected properties pro-rata based on the insured values of the impacted
properties, with no property receiving an allocation exceeding the loss suffered
by such property.
(b)    In the event of a catastrophic loss or multiple losses at multiple
properties owned or leased directly or indirectly by CEC and that are insured by
CEC, then in the case that at least one (1) such property is the Facility and at
least one (1) other such property is a Facility under and as defined in any of
the Existing Leases (each, a “Subject Facility”), and such catastrophic loss or
multiple losses exhaust any per occurrence or aggregate insurance limits under
the property or terrorism insurance policies required by this Article XIII, then
each Subject Facility shall have first priority to insurance proceeds from the
property policy or terrorism policy in connection with such catastrophic loss or
multiple losses up to the reasonably anticipated amount of loss with respect to
such Subject Facility. Any remaining proceeds shall be allocated among the
Facility and any other affected properties covered by such policy of insurance
or as provided in Section 13.10(a) above.
(c)    In the event Tenant shall at any time fail, neglect or refuse to insure
the Leased Property and Capital Improvements, or is not in full compliance with
its obligations under this Article XIII, Landlord may, at its election, procure
replacement insurance. In such event, Landlord shall disclose to Tenant the
terms of the replacement insurance. Tenant shall reimburse Landlord for the cost
of such replacement insurance within thirty (30) days after Landlord pays for
the replacement insurance. The cost of such replacement insurance shall be
reasonable considering the then-current market.

ARTICLE XIV
CASUALTY

14.1    Property Insurance Proceeds. All proceeds (except business interruption
not allocated to rent expenses, if any) payable by reason of any property loss
or damage to the Leased Property, or any portion thereof, under any property
policy of insurance required to be carried hereunder shall be paid to Fee
Mortgagee or to an escrow account held by a third party depositary reasonably
acceptable to Landlord, Tenant and, if applicable, the Fee Mortgagee (in each
case pursuant to an escrow agreement reasonably acceptable to the Parties and
the Fee Mortgagee and intended to implement the terms hereof, and made available
to Tenant upon request for the reasonable costs of preservation, stabilization,
restoration, reconstruction and repair, as the case may be, of any damage to or
destruction of the Leased Property, or any portion thereof; provided, however,
that the portion of any such proceeds that are attributable to Tenant’s
obligation to pay Rent shall be applied against Rent due by Tenant hereunder;
and provided, further, that if the total amount of proceeds payable net of the
applicable deductibles is Twenty Million and No/100 Dollars ($20,000,000.00) or
less, and, if no Tenant Event of Default has occurred and is continuing, the
proceeds shall be paid to Tenant and, subject to the limitations set forth in
this Article XIV used for the repair of any damage to or restoration or
reconstruction of the Leased Property in accordance with Section 14.2. For the
avoidance of doubt, any insurance proceeds payable by reason of (i) loss or
damage to Tenant’s Property and/or Tenant Material Capital Improvements, or
(ii) business interruption shall be paid directly to and belong to Tenant. Any
excess proceeds of insurance remaining after the completion of the restoration
or reconstruction of the Leased Property in accordance herewith shall be
provided to Tenant. So long as no Tenant Event of Default is continuing, Tenant
shall have the right to prosecute and settle insurance claims, provided that, in
connection with insurance claims exceeding Twenty Million and No/100 Dollars


52

--------------------------------------------------------------------------------





($20,000,000.00), Tenant shall consult with and involve Landlord in the process
of adjusting any insurance claims under this Article XIV and any final
settlement with the insurance company for claims exceeding Twenty Million and
No/100 Dollars ($20,000,000.00) shall be subject to Landlord’s consent, such
consent not to be unreasonably withheld, conditioned or delayed.

14.2    Tenant’s Obligations Following Casualty.
(a)    In the event of a Casualty Event with respect to the Leased Property or
any portion thereof (to the extent the proceeds of insurance in respect thereof
are made available to Tenant as and to the extent required under the applicable
escrow agreement), (i) Tenant shall restore such Leased Property (or any
applicable portion thereof, excluding, at Tenant’s election, any Tenant Material
Capital Improvement, unless such Tenant Material Capital Improvement is
integrated into the Facility such that the Facility could not practically or
safely be operated without restoring such Tenant Material Capital Improvement,
provided that with respect to such Tenant Material Capital Improvement that
Tenant is not required to rebuild or restore, Tenant shall repair and thereafter
maintain the portions of the Leased Property affected by the loss or damage of
such Tenant Capital Improvement or Tenant Material Capital Improvement in a
condition commensurate with the quality, appearance and use of the balance of
the Facility and satisfying the Facility’s parking requirements) to
substantially the same condition as existed immediately before such damage or
otherwise in a manner reasonably satisfactory to Landlord, and (ii) the damage
caused by the applicable Casualty Event shall not terminate this Lease;
provided, however, that if the applicable Casualty Event shall occur not more
than two (2) years prior to the then-Stated Expiration Date and the cost to
restore the Leased Property (excluding for avoidance of doubt any affected
Tenant Material Capital Improvements that Tenant is not required to restore) to
the condition immediately preceding the Casualty Event, as determined by a
mutually approved contractor or architect, would equal or exceed twenty-five
percent (25%) of the Fair Market Ownership Value of the Facility immediately
prior to the time of such damage or destruction, then each of Landlord and
Tenant shall have the option, exercisable at such Party’s sole and absolute
discretion, to terminate this Lease, upon written notice to the other Party
hereto delivered to such other Party within thirty (30) days of the
determination of the amount of damage and the Fair Market Ownership Value of the
Facility and, if such option is exercised by either Landlord or Tenant, this
Lease shall terminate and Tenant shall not be required to restore the Facility
and any insurance proceeds payable as a result of the damage or destruction
shall be payable in accordance with Section 14.2(c). Notwithstanding anything to
the contrary contained herein, if a Casualty Event occurs (and/or if the
determination of the amount of damage and/or the thirty (30) day period referred
to in the preceding sentence is continuing) at a time when Tenant could send a
Renewal Notice (provided, for this purpose, Tenant shall be permitted to send a
Renewal Notice under Section 1.4 not more than twenty-four (24) months (rather
than not more than eighteen (18) months) prior to the then current Stated
Expiration Date), if Tenant has elected or elects to exercise the same at any
time following Tenant’s receipt of such notice of termination from Landlord,
neither Landlord nor Tenant may terminate this Lease under this Section 14.2(a).
(b)    If Tenant is required to restore the affected Leased Property and the
cost to restore the affected Leased Property exceeds the amount of proceeds
received from the insurance required to be carried hereunder (subject to Section
14.2(e)), then Tenant’s restoration obligations hereunder shall continue
unimpaired, and Tenant shall provide Landlord with evidence reasonably
acceptable to Landlord that Tenant has (or is reasonably expected to have)
available to it any excess amounts needed to restore the Leased Property to the
condition required hereunder. Such excess amounts shall be paid by Tenant.
(c)    In the event neither Landlord nor Tenant is required or elects to repair
and restore the Leased Property, all insurance proceeds (except business
interruption), other than proceeds reasonably attributed to any Tenant Material
Capital Improvements (or other property owned by Tenant), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
(after reimbursement to Tenant for any reasonably-incurred expenses in
connection with the subject Casualty Event) free and clear of any claim by or
through Tenant except as otherwise specifically provided below in this Article
XIV.
(d)    If Tenant fails to complete the restoration of the Facility and gaming
operations do not recommence substantially in the same manner as prior to the
applicable Casualty Event by the date that is the fourth (4th) anniversary of
the date of any Casualty Event (subject to extension in the event of an
Unavoidable Delay during such four (4) year period, on a day-for-day basis, for
the same amount of time that such Unavoidable Delay delays


53

--------------------------------------------------------------------------------





Tenant’s ability to perform such restoration in accordance with this Section
14.2), then, without limiting any of Landlord’s rights and remedies otherwise,
all remaining insurance proceeds shall be paid to and retained by Landlord free
and clear of any claim by or through Tenant, provided, that, so long as no
Tenant Event of Default has occurred and is continuing, Landlord agrees to use
such remaining proceeds for repair and restoration with respect to such Casualty
Event.
(e)    If, and solely to the extent that, the damage resulting from any
applicable Casualty Event is not an insured event under the insurance policies
required to be maintained by Tenant under this Lease, then Tenant shall not be
obligated to restore the Leased Property in respect of the damage from such
Casualty Event.

14.3    No Abatement of Rent. Except as expressly provided in this Article XIV,
this Lease shall remain in full force and effect and Tenant’s obligation to pay
Rent and all Additional Charges required by this Lease shall remain unabated
during any period following a Casualty Event.

14.4    Waiver. Tenant waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property but such
waiver shall not affect any contractual rights granted to Tenant under this
Lease.

14.5    Insurance Proceeds and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that Tenant or Landlord, as applicable, is entitled to the applicable
insurance proceeds in accordance with the terms and provisions of this Lease).

ARTICLE XV
EMINENT DOMAIN

15.1    Condemnation. Tenant shall promptly give Landlord written notice of the
actual or threatened Condemnation or any Condemnation proceeding affecting the
Leased Property of which Tenant has knowledge and shall deliver to Landlord
copies of any and all papers served in connection with the same.
(a)    Total Taking. If the Facility is subject to a total and permanent Taking,
this Lease shall automatically terminate as of the day before the date of such
Taking or Condemnation.
(b)    Partial Taking. If a portion (but not all) of the Facility (and, without
limitation, any Capital Improvements with respect thereto) is subject to a
permanent Taking (“Partial Taking”), this Lease shall remain in effect so long
as the Facility is not thereby rendered Unsuitable for its Primary Intended Use,
and Rent shall be adjusted in accordance with the Rent Reduction Amount with
respect to the subject portion of the Facility; provided, however, that if the
remaining portion of the Facility is rendered Unsuitable for Its Primary
Intended Use, this Lease shall terminate as of the day before the date of such
Taking or Condemnation.
(c)    Restoration. If there is a Partial Taking and this Lease remains in full
force and effect, Landlord shall make available to Tenant the Award to be
applied first to the restoration of the Facility in accordance with this Lease
and, to the extent required hereby, any affected Tenant Material Capital
Improvements, and thereafter as provided in Section 15.2. In such event, subject
to receiving such Award, Tenant shall accomplish all necessary restoration in
accordance with the following sentence (whether or not the amount of the Award
received by Tenant is sufficient) and the Rent shall be adjusted in accordance
with the Rent Reduction Amount. Tenant shall restore the Leased Property
(excluding any Tenant Material Capital Improvement, unless such Tenant Material
Capital Improvement is integrated into the Facility such that the Facility could
not practically or safely be operated without restoring such Tenant Material
Capital Improvement) as nearly as reasonably possible under the circumstances to
a complete architectural unit of the same general character and condition as the
Leased Property existing immediately prior to such Taking;


54

--------------------------------------------------------------------------------






15.2    Award Distribution. Except as set forth below and in Section 15.1(c)
hereof, the Award resulting from the Taking shall be paid as follows: (i) first,
to Landlord to the extent of the Fair Market Ownership Value of Landlord’s
interest in the Leased Property subject to the Taking (excluding any Tenant
Material Capital Improvements), (ii) second, to Tenant to the extent of the Fair
Market Property Value of Tenant’s Property and Tenant Material Capital
Improvements subject to the Taking (but for avoidance of doubt, not including
any amount for any unexpired portion of the Term), and (iii) third, any
remaining balance shall be paid to Landlord. Notwithstanding the foregoing,
Tenant shall be entitled to pursue its own claim with respect to the Taking for
Tenant’s lost profits value and moving expenses and, the portion of the Award,
if any, allocated to any Tenant Material Capital Improvements and Tenant’s
Property, shall be and remain the property of Tenant free of any claim thereto
by Landlord.

15.3    Temporary Taking. The taking of the Leased Property, or any part
thereof, shall constitute a Taking by Condemnation only when the use and
occupancy by the taking authority has continued for longer than one hundred
eighty (180) consecutive days. During any shorter period, which shall be a
temporary taking, all the provisions of this Lease shall remain in full force
and effect and the Award allocable to the Term shall be paid to Tenant.

15.4    Condemnation Awards and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that each of Tenant and Landlord, as applicable, is entitled to the
applicable portion of the Award in accordance with the terms and provisions of
this Lease).

ARTICLE XVI
DEFAULTS & REMEDIES

16.1    Tenant Events of Default. Any one or more of the following shall
constitute a “Tenant Event of Default”:
(a)    Tenant shall fail to pay any installment of Rent when due and such
failure is not cured within ten (10) days after written notice from Landlord of
Tenant’s failure to pay such installment of Rent when due (and such notice of
failure from Landlord may be given any time after such installment of Rent is
one (1) day late);
(b)    Tenant shall fail to pay any Additional Charge (excluding, for the
avoidance of doubt the Minimum Cap Ex Amount) within ten (10) days after written
notice from Landlord of Tenant’s failure to pay such Additional Charge when due
(and such notice of failure from Landlord may be given any time after such
payment of any Additional Charge is one (1) day late);
(c)    Tenant or Guarantor shall:
(i)    file a petition in bankruptcy or a petition to take advantage of any
insolvency law or statute under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law;
(ii)    make an assignment for the benefit of its creditors; or
(iii)    consent to the appointment of a receiver of itself or of the whole or
substantially all of its property;
(iv)    (i) Tenant shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Tenant, a receiver of Tenant or of all or substantially all of Tenant’s
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under Federal law, specifically including Title 11, United
States Code, §§ 101-1532, or analogous state law, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof;


55

--------------------------------------------------------------------------------





(v)    Guarantor shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Guarantor, a receiver of Guarantor or of all or substantially all of Guarantor’s
property, or approving a petition filed against Guarantor seeking reorganization
or arrangement of Guarantor under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law, and such judgment,
order or decree shall not be vacated or set aside or stayed within ninety (90)
days from the date of the entry thereof; or
(d)    entry of an order or decree liquidating or dissolving Tenant or
Guarantor, provided that the same shall not constitute a Tenant Event of Default
if such order or decree shall be vacated, set aside or stayed within ninety (90)
days from the date of the entry thereof,;
(e)    the estate or interest of Tenant in the Leased Property or any part
thereof shall be levied upon or attached in any proceeding relating to more than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), and the same shall not
be vacated, discharged or stayed pending appeal (or paid or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;
(f)    if Tenant or Guarantor shall fail to pay, bond, escrow or otherwise
similarly secure payment of one or more final judgments aggregating in excess of
the amount of Seventy-Five Million and No/100 Dollars ($75,000,000.00), which
judgments are not discharged or effectively waived or stayed for a period of
forty-five (45) consecutive days;
(g)    if Guarantor shall fail to pay any of the Obligations (as defined in the
Guaranty) as and when provided in the Guaranty after giving effect to grace or
cure periods therein if any;
(h)    any applicable Gaming License or other license material to the Facility’s
operation for its Primary Intended Use is at any time terminated or revoked or
suspended or placed under a trusteeship (and in each case such termination,
revocation, suspension or trusteeship causes cessation of Gaming activity at the
Facility) for more than thirty (30) days and such termination, revocation,
suspension or trusteeship is not stayed pending appeal and would reasonably be
expected to have a material adverse effect on Tenant taken as a whole or on the
Facility taken as a whole;
(i)    if a Licensing Event with respect to Tenant under clause (a) of the
definition of Licensing Event shall occur and is not resolved in accordance with
Section 41.13 within the later of (i) thirty (30) days or (ii) such additional
time period as may be permitted by the applicable Gaming Authorities;
(j)    Tenant fails to comply with any Additional Fee Mortgagee Requirements,
which default is not cured within the applicable cure period set forth in the
Fee Mortgage Documents, if the effect of such default is to cause, or to permit
the holder or holders of the applicable Fee Mortgage (or a trustee or agent on
behalf of such holder or holders) to cause such Fee Mortgage to become or be
declared due and payable (or redeemable) prior to its stated maturity;
(k)    a transfer of Tenant’s interest in this Lease (including pursuant to a
Change in Control) shall have occurred without the consent of Landlord to the
extent such consent is required under Article XXII;
(l)    if Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease or Guarantor shall fail to observe or perform any term,
covenant or condition under the Guaranty (other than a failure of Guarantor as
provided in Section 16.1(g) above) and, in each case, such failure is not cured
within thirty (30) days after written notice thereof from Landlord, provided,
however, if such failure cannot reasonably be cured within such thirty (30) day
period and Tenant (or Guarantor, as applicable) shall have commenced to cure
such failure within such thirty (30) day period and thereafter diligently
proceeds to cure the same, such thirty (30) day period shall be extended for
such time as is reasonably necessary for Tenant (or Guarantor, as applicable) in
the exercise of due diligence to cure such failure, provided that, with respect
to any failure to perform, such cure period shall not exceed one-hundred and


56

--------------------------------------------------------------------------------





eighty (180) days in the aggregate. No Tenant Event of Default (other than a
failure to make payment of money) shall be deemed to exist under this Lease
during any time the curing thereof is prevented by an Unavoidable Delay,
provided that upon the cessation of the Unavoidable Delay, Tenant (or Guarantor,
as applicable) remedies the default within the time periods otherwise required
hereunder; and
(m)    the occurrence of a Tenant Event of Default pursuant to Section
10.5(a)(vi).
Notwithstanding anything contained herein to the contrary, (i) Landlord shall
deliver all notices required pursuant to Section 16.1 concurrently to Tenant and
Guarantor and (ii) a default by Tenant under any Permitted Leasehold Mortgage
shall not in and of itself be a Tenant Event of Default hereunder (it being
understood that if the circumstances that cause such default independently
comprise a default hereunder that continues beyond all applicable notice and
cure periods hereunder then such circumstances would cause a Tenant Event of
Default hereunder).
Notwithstanding the foregoing, (i) Tenant shall not be in breach of this Lease
solely as a result of the exercise by the party (other than Tenant, CRC, CEC or
any of their respective Affiliates) to any of the Permitted Exception Documents
of such party's rights thereunder so long as Tenant undertakes commercially
reasonable efforts to cause such party to comply or otherwise minimize such
breach, and (ii) in the event that Tenant is required, under the express terms
of any Permitted Exception Document(s), to take or refrain from taking any
action, and taking or refraining from taking such action would result in a
default under this Lease, then Tenant shall advise Landlord of the same, and
Tenant and Landlord shall reasonably cooperate in order to address the same in a
mutually acceptable manner, and so as to minimize any harm or liability to
Landlord and to Tenant. For the avoidance of doubt, in no event shall a
Permitted Exception Document excuse Tenant from its obligation to pay Rent or
Additional Charges.

16.2    Landlord Remedies. Upon the occurrence and during the continuance of a
Tenant Event of Default but subject to the provisions of Article XVII, Landlord
may, subject to the terms of Section 16.3 below, do any one or more of the
following: (x) terminate this Lease by giving Tenant no less than ten (10) days’
notice of such termination and the Term shall terminate and all rights and
obligations of Tenant under this Lease shall cease, subject to any provisions
that expressly survive the Expiration Date, (y) seek damages as provided in
Section 16.3 hereof or (z) except to the extent expressly otherwise provided
under this Lease, exercise any other right or remedy hereunder, at law or in
equity available to Landlord as a result of any Tenant Event of Default. Tenant
shall pay as Additional Charges all costs and expenses incurred by or on behalf
of Landlord, including reasonable and documented attorneys’ fees and expenses,
as a result of any Tenant Event of Default hereunder. Subject to Article XIX and
Section 17.1(f) hereof, at any time upon or following the Expiration Date,
Tenant shall, if required by Landlord to do so, immediately surrender to
Landlord possession of the Leased Property and quit the same and Landlord may
enter upon and repossess such Leased Property by reasonable force, summary
proceedings, ejectment or otherwise, and may remove Tenant and all other Persons
and any of Tenant’s Property therefrom.
(a)    None of (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Landlord to relet the Leased Property or
any portions thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Lease.
(b)    If this Lease shall terminate pursuant to Section 16.2(x) or if Landlord
shall obtain a court order permitting reentry following the occurrence of a
Tenant Event of Default that is continuing, then, in any such event, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Leased Property to the extent permitted by law (including applicable
Gaming Regulations), either by summary dispossess proceedings or by any suitable
action or proceeding at law, without being liable to indictment, prosecution or
damages therefor, and may repossess the same, and may remove any Person
therefrom, to the end that Landlord may have, hold and enjoy the Leased
Property. The words “enter,” “reenter,” “entry” and “reentry,” as used herein,
are not restricted to their technical legal meanings.

16.3    Damages.


57

--------------------------------------------------------------------------------





(a)    If Landlord elects to terminate this Lease in writing upon a Tenant Event
of Default during the Term, Tenant shall forthwith (x) pay to Landlord all Rent
due and payable under this Lease to and including the date of such termination
(together with interest thereon at the Overdue Rate from the date the applicable
amount was due), and (y) pay on demand all damages to which Landlord shall be
entitled at law or in equity, provided, however, Landlord’s damages with regard
to unpaid Rent from and after the date of termination shall equal, as liquidated
and agreed current damages in respect thereof, the sum of: (A) the worth at the
time of award of the amount by which the unpaid Rent that (if the Lease had not
been terminated) would have been payable hereunder after termination until the
time of award exceeds the amount of such Rent loss that Tenant proves could have
been reasonably avoided; plus (B) (x) the Rent which (if the Lease had not been
terminated) would have been payable hereunder from the time of award until the
then Stated Expiration Date, discounted to present value by applying a discount
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of award, plus one percent (1%), less (y) the Rent loss from the time of
the award until the then Stated Expiration Date that Tenant proves could be
reasonably avoided, discounted to present value by applying a discount rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of award, plus one percent (1%). As used in clause (A), the “worth at the time
of award” shall be computed by allowing interest at the Overdue Rate from the
date the applicable amount was due. As used in clauses (A) and (B), Variable
Rent that would have been payable after termination for the remainder of the
Term shall be determined based on: (1) if the date of termination occurs during
a Variable Rent Payment Period, the Variable Rent amount payable during such
Variable Rent Payment Period (if the Lease had not been terminated), and (2) if
the date of termination occurs prior to the commencement of any Variable Rent
Payment Period, the Variable Rent that (if the Lease had not been terminated)
would be payable after termination for the remainder of the Term, assuming Net
Revenue for the balance of the Term equals Net Revenue for the Fiscal Period
ending immediately prior to the date of termination (it being understood the
foregoing calculation of damages for unpaid Rent applies only to the amount of
unpaid Rent damages owed to Landlord pursuant to Tenant’s obligation to pay Rent
hereunder and does not prohibit or otherwise shall not limit Landlord from
seeking damages for any indemnification or any other obligations of Tenant
hereunder, with all such rights of Landlord reserved).
(b)    Notwithstanding anything otherwise set forth herein, if Landlord chooses
not to terminate Tenant’s right to possession of the Leased Property (whether or
not Landlord terminates this Lease) and has not been paid damages in accordance
with Section 16.3(a), then each installment of Rent and all other sums payable
by Tenant to or for the benefit of Landlord under this Lease shall be payable as
the same otherwise becomes due and payable, together with, if any such amount is
not paid when due, interest at the Overdue Rate from the date when due until
paid, and Landlord may enforce, by action or otherwise, any other term or
covenant of this Lease (and Landlord may at any time thereafter terminate
Tenant’s right to possession of the Leased Property and seek damages under
Section 16.3(a), to the extent not already paid for by Tenant under Section
16.3(a) or this Section 16.3(b)).
(c)    If, as of the date of any termination of this Lease pursuant to Section
16.2(x), the Leased Property shall not be in the condition in which Tenant has
agreed to surrender the same to Landlord at the expiration or earlier
termination of this Lease, then Tenant, shall pay, as damages therefor, the cost
(as estimated by an independent contractor reasonably selected by Landlord) of
placing the Leased Property in the condition in which Tenant is required to
surrender the same hereunder.

16.4    Receiver. Subject to the rights of Permitted Leasehold Mortgagees
hereunder, upon the occurrence and continuance of a Tenant Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law (including Gaming Regulations),
Landlord shall be entitled, as a matter of right, to the appointment of a
receiver or receivers acceptable to Landlord of the Leased Property and of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.

16.5    Waiver. If Landlord initiates judicial proceedings or if this Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession or similar laws for the benefit of Tenant; and (ii) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.


58

--------------------------------------------------------------------------------






16.6    Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Tenant Event
of Default which are made to Landlord rather than Tenant due to the existence of
a Tenant Event of Default shall be applied to Tenant’s obligations in the order
which Landlord may reasonably determine or as may be prescribed by applicable
Legal Requirements.

16.7    Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make
any payment or to perform any act required to be made or performed hereunder
when due including, without limitation, if Tenant fails to expend any Required
Capital Expenditures as required hereunder or fails to complete any work or
restoration or replacement of any nature as required hereunder, or if Tenant
shall take any action prohibited hereunder, or if Tenant shall breach any
representation or warranty comprising Additional Fee Mortgagee Requirements (and
Landlord reasonably determines that such breach could be expected to give rise
to an event of default or an indemnification obligation of Landlord under the
applicable Fee Mortgage), or Tenant fails to comply with any Additional Fee
Mortgagee Requirements (other than representations and warranties), in all
cases, after the expiration of any cure period provided for herein, Landlord,
without waiving or releasing any obligation or default, may, but shall be under
no obligation to, (i) make such payment or perform such act for the account and
at the expense of Tenant (including, in the event of a breach of any such
representation or warranty, taking actions to cause such representation or
warranty to be true), and may, to the extent permitted by law, enter upon the
Leased Property for such purpose and take all such action thereon as, in
Landlord’s reasonable opinion, may be necessary or appropriate therefor, and
(ii) subject to the terms of the applicable Fee Mortgage Documents, use funds in
any Fee Mortgage Reserve Account for the purposes for which they were deposited
in making any such payment or performing such act. All sums so paid by Landlord
and all costs and expenses, including reasonable attorneys’ fees and expenses,
so incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be paid by
Tenant to Landlord on demand as an Additional Charge.

16.8    Miscellaneous.
(a)    Suit or suits for the recovery of damages, or for any other sums payable
by Tenant to Landlord pursuant to this Lease, may be brought by Landlord from
time to time at Landlord’s election, and nothing herein contained shall be
deemed to require Landlord to await the date whereon this Lease and the Term
would have expired by limitation had there been no Tenant Event of Default,
reentry or termination.
(b)    No failure by either Party to insist upon the strict performance of any
agreement, term, covenant or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition of this Lease to be performed or complied
with by either Party, and no breach thereof, shall be or be deemed to be waived,
altered or modified except by a written instrument executed by the Parties. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof. In the event Landlord claims in good faith that Tenant has breached any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to seek to enjoin such breach or threatened breach
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise as though reentry, summary proceedings or
other remedies were not provided for in this Lease.
(c)    Except to the extent otherwise expressly provided in this Lease, each
right and remedy of a Party provided for in this Lease shall be cumulative and
shall be in addition to every other right or remedy provided for in this Lease.
(d)    Nothing contained in this Article XVI or otherwise shall vitiate or limit
Tenant’s obligation to pay Landlord’s attorneys’ fees as and to the extent
provided in Article XXXVII hereof, or any indemnification obligations under any
express indemnity made by Tenant of Landlord or of any Landlord Indemnified
Parties as contained in this Lease.


59

--------------------------------------------------------------------------------






ARTICLE XVII
TENANT FINANCING

17.1    Permitted Leasehold Mortgagees.
(a)    Tenant May Mortgage the Leasehold Estate. On one or more occasions,
without Landlord’s consent, Tenant may mortgage or otherwise encumber Tenant’s
estate in and to the Leased Property (the “Leasehold Estate”) (or encumber the
direct or indirect Equity Interests in Tenant) to one or more Permitted
Leasehold Mortgagees under one or more Permitted Leasehold Mortgages and pledge
its right, title and interest under this Lease as security for such Permitted
Leasehold Mortgages or any related agreement secured thereby, provided, however,
(i) in order for a Permitted Leasehold Mortgagee to be entitled to the rights
and benefits pertaining to Permitted Leasehold Mortgagees pursuant to this
Article XVII, such Permitted Leasehold Mortgagee must hold or benefit from a
Permitted Leasehold Mortgage encumbering all of Tenant’s Leasehold Estate
granted to Tenant under this Lease (subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis) or one hundred percent (100%) of the direct or indirect Equity
Interests in Tenant at any tier of ownership, and (ii) that no Person shall be
deemed to be a Permitted Leasehold Mortgagee hereunder unless and until (a) such
Person delivers a written agreement to Landlord providing that in the event of a
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, such
Permitted Leasehold Mortgagee and any Persons for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License
relates as of the date of the closing of a Lease Foreclosure Transaction (or, in
the case of any additional facility added to this Lease after such date, as of
the date that such additional facility is added to the Lease), (b) the
applicable Permitted Leasehold Mortgage shall include an express acknowledgement
that any exercise of remedies thereunder that would affect the Leasehold Estate
shall be subject and subordinate to the terms of this Lease and (c) that any
foreclosure or realization by any Permitted Leasehold Mortgagee pursuant to a
Permitted Leasehold Mortgage or upon Tenant’s interest under this Lease or that
would result in a transfer of all or any portion of Tenant’s interest in the
Leased Property or this Lease shall in any case be subject to the applicable
provisions, terms and conditions of Article XXII hereof.
(b)    Notice to Landlord.
(i)    If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold
Estate pursuant to a Permitted Leasehold Mortgage and if the holder of such
Permitted Leasehold Mortgage shall provide Landlord with written notice of such
Permitted Leasehold Mortgage (which notice with respect to any Permitted
Leasehold Mortgage not evidenced by a recorded security instrument, in order to
be effective, shall also state (or be accompanied by a notice of Tenant stating)
the relative priority of all then-effective Permitted Leasehold Mortgages
noticed to Landlord under this Section and shall be consented to in writing by
all then-existing Permitted Leasehold Mortgagees) together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord (which notice shall be accompanied by any items
required pursuant to Section 17.1(a) above), the provisions of this Section 17.1
shall apply to each such Permitted Leasehold Mortgage. In the event of any
assignment of a Permitted Leasehold Mortgage or in the event of a change of
address of a Permitted Leasehold Mortgagee or of an assignee of such Permitted
Leasehold Mortgage, written notice of such assignment or change of address and
of the new name and address shall be provided to Landlord, and the provisions of
this Section 17.1 shall continue to apply, provided such assignee is a Permitted
Leasehold Mortgagee.
(i)    Landlord shall reasonably promptly following receipt of a communication
purporting to constitute the notice provided for by subsection (b)(i) above (and
such additional items requested by Landlord pursuant to the first sentence of
Section 17.1(b)(iii)) acknowledge by an executed and notarized instrument
receipt of such communication as constituting the notice provided for by
subsection (b)(i) above and confirming the status of the Permitted Leasehold
Mortgagee as such or, in the alternative, notify Tenant and the Permitted
Leasehold Mortgagee of the rejection of such communication and any such items as
not conforming with the provisions of this Section 17.1 and specify the specific
basis of such rejection.


60

--------------------------------------------------------------------------------





(ii)    After Landlord has received the notice provided for by subsection (b)(i)
above, Tenant upon being requested to do so by Landlord, shall with reasonable
promptness provide Landlord with copies of the Permitted Leasehold Mortgage,
note or other obligations secured by such Permitted Leasehold Mortgage and any
other documents pertinent to the Permitted Leasehold Mortgage reasonably
requested by Landlord. If requested to do so by Landlord, Tenant shall
thereafter also provide Landlord from time to time with a copy of each material
amendment or other modification or supplement to such instruments. All recorded
documents shall be accompanied by the appropriate recording stamp or other
certification of the custodian of the relevant recording office as to their
authenticity as true and correct copies of official records and all nonrecorded
documents shall be accompanied by a certification by Tenant that such documents
are true and correct copies of the originals. From time to time upon being
requested to do so by Landlord, Tenant shall also notify Landlord of the date
and place of recording and other pertinent recording data with respect to such
instruments as have been recorded.
(iii)    Notwithstanding the requirements of this Section 17.1(b), it is agreed
and acknowledged that Tenant’s Initial Financing (and the mortgages, security
agreements and/or other loan documents in connection therewith) as of the date
of this Lease shall be deemed a Permitted Leasehold Mortgage (with respect to
which notice has been properly provided to Landlord pursuant to Section
17.1(b)(i)) without the requirement that Tenant or Landlord comply with the
initial requirements set forth in clauses (i) through (iii) above, (but, for the
avoidance of doubt, Tenant’s Initial Financing is not relieved of the
requirement that it satisfy the requirements of Section 17.1(a) or the last
sentence of Section 17.1(b)(i)). In addition, for the avoidance of doubt, the
Parties confirm that Tenant shall not be relieved of the requirement to comply
with the final three (3) sentences of Section 17.1(b)(iii) with respect to
Tenant’s Initial Financing or any other financing with a Permitted Leasehold
Mortgagee.
(c)    Default Notice to Permitted Leasehold Mortgagee. Landlord, upon providing
Tenant any notice of default under this Lease, shall at the same time provide a
copy of such notice to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Article XXXV
of this Lease, to every such Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. From
and after the date such notice has been sent to a Permitted Leasehold Mortgagee,
such Permitted Leasehold Mortgagee shall have the same period, with respect to
its remedying any default or acts or omissions which are the subject matter of
such notice or causing the same to be remedied, as is given Tenant after the
giving of such notice to Tenant, plus in each instance, the additional periods
of time specified in subsections (d) and (e) of this Section 17.1 to remedy or
cause to be remedied the defaults or acts or omissions which are the subject
matter of such notice specified in any such notice. Landlord shall accept such
performance by or at the instigation of such Permitted Leasehold Mortgagee as if
the same had been done by Tenant. Tenant authorizes each such Permitted
Leasehold Mortgagee (to the extent such action is authorized under the
applicable loan documents to which it acts as a lender, noteholder, investor,
agent, trustee or representative) to take any such action at such Permitted
Leasehold Mortgagee’s option and does hereby authorize entry upon the Leased
Property by the Permitted Leasehold Mortgagee for such purpose.
(d)    Right to Terminate Notice to Permitted Leasehold Mortgagee. Anything
contained in this Lease to the contrary notwithstanding, if any Tenant Event of
Default shall occur which entitles Landlord to terminate this Lease, Landlord
shall have no right to terminate this Lease on account of such Tenant Event of
Default unless Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof that the period of time given Tenant to cure such default or act or
omission has lapsed and, accordingly, Landlord has the right to terminate this
Lease (“Right to Terminate Notice”). The provisions of subsection (e) below of
this Section 17.1 shall apply if, during (x) the thirty (30) day period
following Landlord’s delivery of the Right to Terminate Notice if such Tenant
Event of Default is capable of being cured by the payment of money, or (y) the
ninety (90) day period following Landlord’s delivery of the Right to Terminate
Notice, if such Tenant Event of Default is not capable of being cured by the
payment of money, any Permitted Leasehold Mortgagee shall:
(i)    notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Right to Terminate Notice;


61

--------------------------------------------------------------------------------





(ii)    pay or cause to be paid all Rent, Additional Charges, and other payments
(A) then due and in arrears as specified in the Right to Terminate Notice to
such Permitted Leasehold Mortgagee, and (B) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as and when the same
may become due); and
(iii)    comply with or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee (e.g., defaults that are not personal to Tenant hereunder);
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee; and
(iv)    during such thirty (30) or ninety (90) day period, the Permitted
Leasehold Mortgagee shall respond, with reasonable diligence, to requests for
information from Landlord as to the Permitted Leasehold Mortgagee’s (and related
lender’s) intent to pay such Rent and other charges and comply with this Lease.
If the applicable default shall be cured pursuant to the terms and within the
time periods allowed in this Section 17.1(d), this Lease shall continue in full
force and effect as if Tenant had not defaulted under the Lease. If a Permitted
Leasehold Mortgagee shall fail to take all of the actions described in this
Section 17.1(d) with respect to a specific Tenant Event of Default for which the
Permitted Leasehold Mortgagee was provided notice prior to the deadlines set
forth herein, such Permitted Leasehold Mortgagee shall have no further rights
under this Section 17.1(d) or Section 17.1(e) with respect to such Event of
Default.
(e)    Procedure on Default.
(i)    If Landlord shall elect to terminate this Lease by reason of any Tenant
Event of Default that has occurred and is continuing and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the applicable cure periods available pursuant to Section
17.1(d) above shall continue to be extended so long as during such continuance:
(1)    such Permitted Leasehold Mortgagee shall pay or cause to be paid the
Rent, Additional Charges and other monetary obligations of Tenant under this
Lease as the same become due, and continue its good faith efforts to perform or
cause to be performed all of Tenant’s other obligations under this Lease,
excepting (A) obligations of Tenant to satisfy or otherwise discharge any lien,
charge or encumbrance against Tenant’s interest in this Lease or the Leased
Property or any of Tenant’s other assets that is/are (x) junior in priority to
the lien of the mortgage or other security documents held by such Permitted
Leasehold Mortgagee and (y) would be extinguished by the foreclosure of the
Permitted Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee
and (B) past non-monetary obligations then in default and not reasonably
susceptible of being cured by such Permitted Leasehold Mortgagee; and
(2)    subject to and in accordance with Section 22.2(ii), if not enjoined or
stayed pursuant to a bankruptcy or insolvency proceeding or other judicial
order, such Permitted Leasehold Mortgagee shall diligently continue to pursue
acquiring or selling Tenant’s interest in this Lease and the Leased Property
(or, to the extent applicable, the direct or indirect interests in Tenant) by
foreclosure of the Permitted Leasehold Mortgage or other appropriate means and
diligently prosecute the same to completion.


62

--------------------------------------------------------------------------------





(ii)    Without limitation of Tenant’s right to deliver a Renewal Notice, it is
agreed that a Permitted Leasehold Mortgagee also shall have the right to deliver
a Renewal Notice on behalf of Tenant during any period in which such Permitted
Leasehold Mortgagee is complying with Section 17.1(d) or 17.1(e).
(iii)    If a Permitted Leasehold Mortgagee is complying with subsection (e)(i)
of this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate (or, to
the extent applicable, the direct or indirect interests in Tenant) herein by
such Permitted Leasehold Mortgagee, a Permitted Leasehold Mortgagee Designee or
an assignee thereof in accordance with Section 22.2(ii) hereof, this Lease shall
continue in full force and effect as if Tenant had not defaulted under this
Lease provided that such successor cures all outstanding defaults that can be
cured through the payment of money and all other defaults that are reasonably
susceptible of being cured as provided in said subsection (e)(i).
(iv)    No Permitted Leasehold Mortgagee shall be deemed to be an assignee or
transferee of this Lease or of the Leasehold Estate hereby created by virtue of
the Permitted Leasehold Mortgage so as to require such Permitted Leasehold
Mortgagee, as such, to assume the performance of any of the terms, covenants or
conditions on the part of Tenant to be performed hereunder; but the purchaser at
any sale of this Lease (or, to the extent applicable, the purchaser of the
direct or indirect interests in Tenant including a Permitted Leasehold Mortgagee
if it is the purchaser at foreclosure) and of the Leasehold Estate hereby
created in any proceedings for the foreclosure of any Permitted Leasehold
Mortgage, or the assignee or transferee of this Lease and of the Leasehold
Estate hereby created (or, to the extent applicable, the direct or indirect
interests in Tenant) under any instrument of assignment or transfer in lieu of
the foreclosure of any Permitted Leasehold Mortgage, shall be subject to all of
the provisions, terms and conditions of this Lease including, without limitation
Section 22.2(ii) hereof (including, without limitation, the Tenant Transferee
Requirement).
(v)    Notwithstanding any other provisions of this Lease, any Permitted
Leasehold Mortgagee, Permitted Leasehold Mortgagee Designee or other acquirer of
the Leasehold Estate of Tenant (or, to the extent applicable, the direct or
indirect interests in Tenant) in accordance with the requirements of Section
22.2(ii) of this Lease pursuant to foreclosure, assignment in lieu of
foreclosure or other similar proceedings of this Lease may, upon acquiring
Tenant’s Leasehold Estate (or, to the extent applicable, the direct or indirect
interests in Tenant), (x) sell and assign interests in the Leasehold Estate (or,
to the extent applicable, the direct or indirect interests in Tenant) as and to
the extent provided in this Lease, and (y) enter into Permitted Leasehold
Mortgages in the same manner as the original Tenant, as and to the extent
provided in this Lease, in each case under clause (x) or (y), subject to the
terms of this Lease, including Article XVII and Section 22.2 hereof.
(vi)    Notwithstanding any other provisions of this Lease, any sale of this
Lease and of the Leasehold Estate hereby created (or, to the extent applicable,
the direct or indirect interests in Tenant) in any proceedings for the
foreclosure of any Permitted Leasehold Mortgage, or the assignment or transfer
of this Lease and of the Leasehold Estate hereby created (or, to the extent
applicable, the direct or indirect interests in Tenant) in lieu of the
foreclosure of any Permitted Leasehold Mortgage, shall, solely if and to the
extent such sale, assignment or transfer complies with the requirements of
Section 22.2 hereof, be deemed to be a permitted sale, transfer or assignment of
this Lease.
(f)    New Lease. In the event that this Lease is rejected in any bankruptcy,
insolvency or dissolution proceeding or is terminated by Landlord following a
Tenant Event of Default other than due to a default that is subject to cure by a
Permitted Leasehold Mortgagee under Section 17.1(d) and Section 17.1(e) above,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Lease has been rejected or terminated (“Notice of Termination”), and,
for the avoidance of doubt, upon delivery of such Notice of Termination, no
Permitted Leasehold Mortgagee shall have the rights as described in Section
17.1(d) and Section 17.1(e) above, but rather such Permitted Leasehold Mortgagee
instead shall have the rights described in this Section 17.1(f)). Following any
such rejection or termination, Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee for the remainder of the term of this
Lease, effective as of the date of termination, at the rent and additional rent,
and upon the terms, covenants and conditions


63

--------------------------------------------------------------------------------





(including all then-remaining options to renew but excluding requirements which
have already been fulfilled) of this Lease, provided:
(i)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall comply with the terms of Section 22.2(ii) (including clauses (1)
through (4) thereof);
(ii)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Lease given pursuant
to this Section 17.1(f);
(iii)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Lease but for such
rejection or termination (including, for avoidance of doubt, any amounts that
become due prior to and remain unpaid as of the date of the Notice of
Termination) and, in addition thereto, all reasonable expenses, including
reasonable documented attorney’s fees, which Landlord shall have incurred by
reason of such rejection or such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and
(iv)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
other written notice of Landlord) and which can be cured through the payment of
money or, if such defaults cannot be cured through the payment of money, are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.
(g)    New Lease Priorities. If more than one Permitted Leasehold Mortgagee
shall request a New Lease pursuant to subsection (f)(i) of this Section 17.1,
Landlord shall enter into such New Lease with the Permitted Leasehold Mortgagee
whose mortgage is senior in lien, or with its Permitted Leasehold Mortgagee
Designee acting for the benefit of such Permitted Leasehold Mortgagee prior in
lien foreclosing on Tenant’s interest in this Lease. Landlord, without liability
to Tenant or any Permitted Leasehold Mortgagee with an adverse claim, may rely
upon (i) with respect to any Permitted Leasehold Mortgage evidenced by a
recorded security instrument, a title insurance policy (or, if elected by
Landlord in its sole discretion, a title insurance commitment, certificate of
title or other similar instrument) issued by a reputable title insurance company
as the basis for determining the appropriate Permitted Leasehold Mortgagee who
is entitled to such New Lease or (ii) with respect to any Permitted Leasehold
Mortgage not evidenced by a recorded security instrument, the statement with
respect to relative priority of Permitted Leasehold Mortgages contained in the
applicable notice delivered pursuant to Section 17.1(b)(i), provided that any
such statement that provides that any such Permitted Leasehold Mortgage
described in this clause (ii) is senior or prior to any Permitted Leasehold
Mortgage evidenced by a recorded security instrument shall only be effective to
the extent it is consented to in writing by the Permitted Leasehold Mortgagee in
respect of such Permitted Leasehold Mortgage evidenced by a recorded security
instrument.
(h)    Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee to cure any
Incurable Default in order to comply with the provisions of Sections 17.1(d) and
17.1(e), or as a condition of entering into the New Lease provided for by
Section 17.1(f). For the avoidance of doubt, upon such foreclosure and/or the
effectuation of such a New Lease in accordance with the provisions, terms and
conditions hereof, any such defaults are automatically deemed waived through and
until the effective date of such foreclosure or New Lease as to any such
Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee, as
the new tenant hereunder or under the New Lease, as applicable (it being
understood that the provisions of this sentence shall not be deemed to relieve
such new tenant of its obligations to comply with this Lease or such New Lease
(to the extent relating to any Incurable Default or otherwise) from and after
the effective date of such foreclosure or New Lease but not retroactively).


64

--------------------------------------------------------------------------------





(i)    Casualty Loss. A standard mortgagee clause naming each Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof may be added to any and all insurance
policies required to be carried by Tenant hereunder on condition that (and, in
all events, Tenant agrees that) the insurance proceeds are to be applied in the
manner specified in this Lease and the Permitted Leasehold Mortgage shall so
provide; except that the Permitted Leasehold Mortgage may provide a manner for
the disposition of such proceeds, if any, otherwise payable directly to Tenant
(but not such proceeds, if any, payable jointly to Landlord and Tenant or to
Landlord, to the Fee Mortgagee or to a third-party escrowee) pursuant to the
provisions of this Lease.
(j)    Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration (including a
determination of Fair Market Ownership Value or Fair Market Rental Value) or
legal proceedings between Landlord and Tenant involving obligations under this
Lease.
(k)    Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Article XXXV hereof to the
address furnished Landlord pursuant to subsection (b) of this Section 17.1, and
those from the Permitted Leasehold Mortgagee to Landlord shall be mailed to the
address designated pursuant to the provisions of Article XXXV hereof. Such
notices, demands and requests shall be given in the manner described in this
Section 17.1 and in Article XXXV and shall in all respects be governed by the
provisions of those sections.
(l)    Limitation of Liability. Notwithstanding any other provision hereof to
the contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s
liability to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder
howsoever arising shall be limited to and enforceable only against such
Permitted Leasehold Mortgagee’s interest in the Leasehold Estate and the other
collateral granted to such Permitted Leasehold Mortgagee to secure the
obligations under the loan secured by the applicable Permitted Leasehold
Mortgage, and (ii) each Permitted Leasehold Mortgagee agrees that Landlord’s
liability to such Permitted Leasehold Mortgagee hereunder howsoever arising
shall be limited to and enforceable only against Landlord’s interest in the
Leased Property, and no recourse against Landlord shall be had against any other
assets of Landlord whatsoever.
(m)    Sale Procedure. If this Lease has been terminated, the Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof with the most senior lien on the Leasehold
Estate shall have the right to make the determinations and agreements on behalf
of Tenant under Article XXXVI, in each case, in accordance with and subject to
the terms and provisions of Article XXXVI.
(n)    Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long
as such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is
an intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Lease.
(o)    The fee title to the Leased Property and the Leasehold Estate of Tenant
therein created by this Lease shall not merge but shall remain separate and
distinct, notwithstanding the acquisition of said fee title and said Leasehold
Estate by Landlord or by Tenant or by a third party, by purchase or otherwise.

17.2    Landlord Cooperation with Permitted Leasehold Mortgage. If, in
connection with granting any Permitted Leasehold Mortgage or entering into an
agreement relating thereto, Tenant shall request in writing (i) reasonable
cooperation from Landlord or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by
Permitted Leasehold Mortgagee, Landlord shall reasonably cooperate with such
request, so long as (a) no Tenant Event of Default is continuing, (b) all
reasonable documented out-of-pocket costs and expenses incurred by Landlord,
including, but not limited to, its reasonable documented attorneys’ fees, shall
be paid by Tenant, and (c) any requested action, including any amendments or
modification of this Lease, shall not (i) increase Landlord’s monetary
obligations under this Lease by more than a de minimis extent, or increase
Landlord’s non-monetary obligations under this Lease in any material respect or
decrease Tenant’s obligations in any material respect, (ii) diminish Landlord’s
rights under this Lease in any material respect, (iii) adversely impact the
value of the Leased Property by more than a de minimis extent or otherwise have
a more than de minimis adverse effect on the Leased Property, Tenant or
Landlord, (iv) adversely impact Landlord’s (or any Affiliate of


65

--------------------------------------------------------------------------------





Landlord’s) tax treatment or position or (v) result in this Lease not
constituting a “true lease”, or (vi) result in a default under the Fee Mortgage
Documents.

ARTICLE XVIII
TRANSFERS BY LANDLORD

18.1    Sale of the Leased Property. Subject to the balance of this Section
18.1, Landlord shall not voluntarily sell all or portions of the Leased Property
during the Term without the prior written consent of Tenant, which consent may
not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Tenant’s consent shall not be required for (A) any transfer
(including any pledge, mortgage, deed of trust, or other grant of lien over the
Leased Property) to a Fee Mortgagee contemplated under and in accordance with
Article XXXI hereof which may include, without limitation, a transfer by
foreclosure brought by the Fee Mortgagee or a transfer by deed in lieu of
foreclosure or assignment in lieu of foreclosure or other transaction in lieu of
foreclosure (and the first subsequent sale by such Fee Mortgagee), in each case,
other than to a Tenant Competitor (provided, that, (x) at such time that
Landlord enters into a Fee Mortgage comprised of an Applicable Landlord
Financing, the Fee Mortgagee shall not be a Tenant Competitor and (y) the Fee
Mortgage Documents in respect thereof (excluding any financing involving debt
securities issued under an indenture pursuant to a registered offering or an
offering under Rule 144A of the Securities and Exchange Act, in each case, with
indenture trustees) shall provide that (I) no lender, holder or other secured
party under such Applicable Landlord Financing may assign its interest under the
Applicable Landlord Financing to a Tenant Competitor, (II) (i) the borrower
thereunder may authorize the posting to the lenders, holders or other secured
parties under the Applicable Landlord Financing, of a list of “disqualified
lenders” and any updates thereto from time to time, and (ii) that no lender,
holder or other secured party under such Applicable Landlord Financing may
participate its interest under the Applicable Landlord Financing to a Tenant
Competitor that is set forth on such list (and Landlord hereby agrees to (and to
cause its Affiliates to) reasonably promptly submit to the applicable Fee
Mortgagee for posting such list (or updates thereto, if applicable) of Tenant
Competitors provided to it by Tenant) (and if any such participation to a Tenant
Competitor shall be made, Landlord hereby agrees to (and cause its Affiliates
to) endeavor to take such actions that it determines in good faith to be
reasonably necessary to enforce its (or their) rights under the Fee Mortgage
Documents in respect of such participation to a Tenant Competitor), and (III) if
any such assignment or participation to a Tenant Competitor shall be made, the
Fee Mortgage Documents shall permit Landlord or its Affiliates to (i) in the
case of an assignment, repay or otherwise replace such Tenant Competitor such
that such Tenant Competitor is no longer a lender, holder, or other secured
party under such Applicable Landlord Financing and (ii) prevent such Tenant
Competitor from receiving or having access to any information, reports or other
materials provided to lenders, holders or other secured parties under such
Applicable Landlord Financing or participating in any meetings of lenders,
holders or other secured parties under such Applicable Landlord Financing (and
the Landlord hereby agrees to (and to cause its Affiliates as may be applicable
to) take all actions that are reasonably necessary to enforce its (or their)
rights under the foregoing clauses (III)(i) and (ii)), (B) a sale by Landlord of
all of the Leased Property (subject to exclusions for assets that may not be
transferred and that, in the aggregate, are de minimis) to a single buyer or
group of buyers, other than to a Tenant Competitor, (C) a sale/leaseback
transaction by Landlord with respect to all or any portion of the Leased
Property other than to a Tenant Competitor (provided (x) the overlandlord under
the resulting overlease agrees that, in the event of a termination of such
overlease, this Lease shall continue in effect as a direct lease between such
overlandlord and Tenant and (y) the overlease shall not impose, to more than a
de minimis extent, any new, additional or more onerous obligations on Tenant
without Tenant’s prior written consent in Tenant’s sole discretion (and without
limiting the generality of the foregoing, the overlease shall not impose any
additional monetary obligations (whether for payment of rents under such
overlease or otherwise) on Tenant), subject to and in accordance with all of the
provisions, terms and conditions of this Lease, (D) any sale of a portion of the
Leased Property that does not change the identity of the Landlord hereunder,
including without limitation a participating interest in Landlord’s interest
under this Lease or a sale of Landlord’s reversionary interest in the Leased
Property so long as Landlord does not become a Tenant Competitor thereby and
remains the only party with authority to bind the landlord under this Lease, or
(E) a sale or transfer of the Leased Property or any portion thereof to an
Affiliate of Landlord or a joint venture entity in which Landlord or its
Affiliate is the managing member or partner (provided such joint venture entity
shall not be a Tenant Competitor). Any sale by Landlord of all or any portion of
the Leased Property pursuant to this Section 18.1 shall be subject in each
instance to all of the rights of Tenant under this Lease and, to the extent
necessary, any purchaser or successor Landlord and/or other controlling persons
must be approved by all applicable gaming regulatory agencies to ensure that
there is no material impact on the validity of any of the Gaming Licenses or the
ability of Tenant to


66

--------------------------------------------------------------------------------





continue to use the Facility for Gaming in substantially the same manner as
immediately prior to Landlord’s sale. Without limiting the generality of the
foregoing, Landlord shall not sell or transfer any Leased Property, or assign
this Lease to, (I) a Tenant Competitor, or (II) any Person that is associated
with a Person who has been found “unsuitable”, denied a Gaming License or
otherwise precluded from participation in the Gaming Industry by any Gaming
Authority where such association would reasonably be expected to adversely
affect, any of the Tenant’s or its Affiliates’ Gaming Licenses or Tenant’s or
its Affiliates’ then current standing with any Gaming Authority, or (III) any
Person that (a) has been the subject of a material governmental or regulatory
investigation which resulted in a conviction for criminal activity involving
moral turpitude or has been found liable pursuant to a non-appealable judgment
in a civil proceeding for attempting to hinder, delay or defraud creditors; (b)
has been convicted of, or pled guilty or no contest to, a Patriot Act Offense or
is on any Government List; (c) has been the subject of a voluntary or
involuntary (to the extent the same has not been discharged) bankruptcy
proceeding during the prior five (5) years from the applicable date of
determination; or (d) is, or is Controlled by, an Embargoed Person or a person
that has been found “unsuitable” for any reason or has had any application for a
Gaming License withdrawn “with prejudice” by any applicable Gaming Authority; or
(e) is a Tenant Prohibited Person. Any transfer by Landlord under this Article
VXIII shall be subject to all applicable Legal Requirements, including any
Gaming Regulations, and no such transfer shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.
Tenant shall attorn to and recognize any successor Landlord in connection with
any transfer(s) permitted under this Article XVIII as Tenant’s “landlord.” For
avoidance of doubt, nothing contained in this Section 18.1 shall be construed to
prohibit or limit Landlord REIT or any of Landlord REIT’s direct or indirect
subsidiaries from effectuating any merger, amalgamation, sale of assets or other
disposition or similar transaction which, in any case, involves the disposition
or transfer of all or substantially all of the assets of Landlord REIT, subject
however, to Section 18.2.

18.2    Transfers to Tenant Competitors. Without limiting the provisions of
Section 18.1, in the event that, and so long as, Landlord with respect to the
Leased Property becomes or acquires a Tenant Competitor (the transaction by
which Landlord becomes or acquires a Tenant Competitor, a “Tenant Competitor
Event”), then, Landlord shall notify Tenant in writing reasonably promptly
following becoming aware that a Tenant Competitor Event has occurred (and
Tenant, if it otherwise becomes aware that a Tenant Competitor Event has
occurred shall endeavor to provide Landlord with written notice thereof) (any
such notice, a “Tenant Competitor Notice”), and, notwithstanding anything herein
to the contrary, the following shall apply:
(a)    Landlord hereby grants to Tenant an option to purchase (“Purchase
Option”) the Leased Property at a price equal to the then Fair Market Ownership
Value of the Leased Property (valued assuming that the Lease continues for the
remainder of the Term and the Lease is extended for each of the remaining
extension periods) (such price, the “Purchase Price”) and Tenant may, in
Tenant’s sole and absolute discretion, exercise such Purchase Option solely upon
the following terms and conditions:
(i)    such Purchase Option must be exercised at any time from the date Landlord
delivers to Tenant a Tenant Competitor Notice or Tenant otherwise becomes aware
that a Tenant Competitor Event has occurred through and until the date that is
sixty (60) days after the date Landlord delivers to Tenant such Tenant
Competitor Notice, by Tenant delivering to Landlord written notice of such
exercise (the “Exercise Notice”); provided, that if Tenant does not timely
deliver the Exercise Notice, the option herein granted shall terminate; time
being of the essence with respect to the delivering thereof;
(ii)    promptly after delivery of such Exercise Notice, Landlord and Tenant
shall determine the Purchase Price in accordance with Section 34.1;
(iii)    within ten (10) Business Days after the Purchase Price has been
determined pursuant to clause (ii) above, Tenant may elect not to proceed with
the purchase of the Leased Property if the Purchase Price as so determined is
greater than one hundred five percent (105%) of Tenant’s written appraisal
pursuant to Section 34.1(a) (and if Tenant so elects, Tenant shall no longer be
entitled to elect the Purchase Option in connection with the applicable Tenant
Competitor Event based on which Tenant delivered such Exercise Notice);


67

--------------------------------------------------------------------------------





(iv)    if the Purchase Option is not revoked by Tenant pursuant to clause (iii)
above, then Landlord shall sell the Leased Property to Tenant, and Tenant shall
purchase from Landlord, the Leased Property for the Purchase Price; otherwise,
if Tenant revokes Tenant’s offer to purchase the Leased Property pursuant to
clause (iii) above, the Lease shall continue in full force and effect and
subject to clauses (b), (c) and (d) below;
(v)    without limitation of any of the provisions hereof concerning the
determination of Fair Market Ownership Value, the Leased Property shall be sold
in its then-current, as-is, with all faults conditions and without any
representation and warranty, expressed or implied, whatsoever, except the
conveyance shall be by a grant, bargain and sale deed (subject to Section
18.2(b) below);
(vi)    as provided in clause (B) of the Fair Market Rental Value definition,
the Fair Market Ownership Value of the Leased Property shall be determined with
respect to any damaged or destroyed Leased Property as if such Leased Property
had not been so damaged or destroyed, and, accordingly, to the extent that a
Casualty Event has occurred but the Leased Property is valued as if such
Casualty Event did not occur, Tenant shall be entitled to all property insurance
proceeds and business interruption insurance with respect to the Leased Property
arising from such Casualty Event;
(vii)    the condition of title shall be the same as that shown on the owner’s
policy of title insurance as of the date of this Lease, with such additional
covenants, conditions, restrictions, easements and other matters that have been
approved, or have been created by or through, Tenant or that otherwise arise in
accordance with the terms of this Lease or as may otherwise be agreed to in
writing by Landlord and Tenant; and
(viii)    the closing of the sale transaction shall occur upon or prior to the
date that is twelve (12) months after the date Tenant delivers such Exercise
Notice.
(b)    If Tenant exercises such Purchase Option pursuant to clause (a) above,
Seller shall be required to remove all Required Removal Exceptions at or prior
to closing of the purchase of the Leased Property. As used herein, “Required
Removal Exceptions” means collectively, (i) all Fee Mortgage Documents that
encumber the Leased Property, including mortgages, deeds of trust, deeds to
secure debt or other security documents recorded against or otherwise that
encumber the Leased Property or any portion thereof and related UCC filings and
assignment of leases and rents and other evidence of indebtedness that encumber
the Leased Property; and (ii) the following so long as they are (A) not caused
by the acts or omissions of Tenant or anyone holding through or under Tenant (or
anyone acting for or on behalf of Tenant or anyone holding through or under
Tenant) or consented to by Tenant, or (B) permitted under this Lease or (C) not
required to be removed, cured or discharged by Tenant under this Lease: liens
encumbering the Leased Property that result from the acts or omissions of
Landlord.
Notwithstanding anything to the contrary contained in this Lease, Tenant’s
Purchase Option pursuant to this Section 18.2 shall be a lien prior in right and
senior in priority to Fee Mortgagee’s lien on the Leased Property).
Notwithstanding anything to the contrary contained in this Lease, if Tenant
delivers to Landlord an Exercise Notice under Section 18.2(a)(i), Landlord may
(but shall not be obligated to), for a period of ninety (90) days following
Landlord’s receipt of such Exercise Notice, unwind, reverse or otherwise nullify
the effect of the applicable Tenant Competitor Event based on which Tenant
delivered such Exercise Notice, or otherwise take such steps as Landlord may
deem appropriate, such that Landlord shall no longer be (or, if applicable, own)
a Tenant Competitor. If, following the expiration of such ninety (90) day
period, Landlord is not a Tenant Competitor and does not own a Tenant
Competitor, then Tenant’s Exercise Notice shall be of no further effect in
respect of such Tenant Competitor Event and Tenant shall no longer be entitled
to elect the Purchase Option in connection with such Tenant Competitor Event.
(c)    Notwithstanding the Purchase Option provided for in clause (a) above, and
without limitation of Section 23.1(c) of this Lease, so long as Landlord becomes
or acquires a Tenant Competitor, Tenant shall not be required to deliver the
information required to be delivered to such Landlord pursuant to Section
23.1(b) hereof to the extent the same would give such Landlord a “competitive”
advantage with respect to markets in which such Landlord


68

--------------------------------------------------------------------------------





and Tenant or CRC or any of their respective Affiliates might be competing at
any time (it being understood that such Landlord shall retain audit rights with
respect to such information to the extent required to confirm Tenant’s
compliance with the terms of this Lease) (and such Landlord shall be permitted
to comply with Securities Exchange Commission, Internal Revenue Service and
other legal and regulatory requirements with regard to such information) and
provided that appropriate measures are in place to ensure that only such
Landlord’s auditors (which for this purpose shall be a “big four” firm
designated by such Landlord) and attorneys (as reasonably approved by Tenant)
(and not Landlord or any Affiliates of such Landlord or any direct or indirect
parent company of such Landlord or any Affiliate of such Landlord) are provided
access to such information or (2) to provide information that is subject to the
quality assurance immunity or is subject to attorney-client privilege or the
attorney work product doctrine.
(d)    Certain of Landlord’s consent or approval rights set forth in this Lease
shall be eliminated or modified, as follows:
(i)    Clause (viii) of the definition of Primary Intended Use shall be deleted,
and clause (v) of the definition of Primary Intended Use shall be modified to
read as follows: “(v) such other ancillary uses, but in all events consistent
with the current use of the Leased Property or any portion thereof as of the
Commencement Date or with then-prevailing or innovative or state-of-the-art
hotel, resort and gaming industry use, and/or”.
(ii)    Without limitation of the other provisions of Section 10.1(a), the
approval of Landlord shall not be required under (1) Section 10.1(a) for
Alterations and Capital Improvements in excess of Seventy-Five Million Dollars
($75,000,000), and (2) Section 10.2(b) for approval of the Architect thereunder.
(e)    With respect to all consent, approval and decision-making rights granted
to such Landlord under the Lease relating to competitively sensitive matters
pertaining to the use and operation of the Leased Property and Tenant’s business
conducted thereat (other than any right of Landlord to grant waivers and amend
or modify any of the terms of this Lease), such Landlord shall establish an
independent committee to evaluate, negotiate and approve such matters,
independent from and without interference from such Landlord’s management or
Board of Directors. Any dispute over whether a particular decision should be
determined by such independent committee shall be submitted for resolution by an
Expert pursuant to Section 34.2 hereof.

18.3    Specific Performance. Notwithstanding anything to the contrary contained
herein, and without limitation of any of Tenant’s other rights and remedies
under this Lease, the Parties recognize that if Landlord shall breach its
obligations under Section 18.1, Section 18.2(a) or Section 18.2(b) hereof,
damages shall not provide an adequate remedy to Tenant and accordingly, Tenant
shall have the right to obtain the remedy of specific performance, including
injunctive relief to prevent Landlord from selling the Leased Property or any
portion thereof to a Tenant Competitor in violation of the applicable provisions
Section 18.1 hereof.

ARTICLE XIX
HOLDING OVER
If Tenant shall for any reason remain in possession of all or any portion of the
Leased Property or the Facility after the Expiration Date without the consent,
or other than at the request, of Landlord, such possession shall be as a
month-to-month tenant during which time Tenant shall pay as Rent each month an
amount equal to (a) two hundred percent (200%) of the monthly installment of
Rent applicable as of the Expiration Date, and (b) all Additional Charges and
all other sums payable by Tenant pursuant to this Lease. During such period of
month-to-month tenancy, Tenant shall be obligated to perform and observe all of
the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by law to month-to-month
tenancies, to continue its occupancy and use of such portion of the Leased
Property associated therewith. Nothing contained herein shall constitute the
consent, express or implied, of Landlord to the holding over of Tenant after the
Expiration Date. This Article XIX is subject to Tenant’s rights and obligations
under Article XXXVI below, and it is understood and agreed that any possession
of the Leased Property after the Expiration Date pursuant to such Article XXXVI
shall not constitute a hold over subject to this Article XIX.


69

--------------------------------------------------------------------------------






ARTICLE XX
RISK OF LOSS
The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property or any part thereof as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord)
during the Term is assumed by Tenant, and except as otherwise expressly provided
herein no such event shall entitle Tenant to any abatement of Rent.

ARTICLE XXI
INDEMNIFICATION

21.1    General Indemnification.
(i)    In addition to the other indemnities contained herein, and
notwithstanding the existence of any insurance carried by or for the benefit of
Landlord or Tenant, and without regard to the policy limits of any such
insurance, Tenant shall protect, indemnify, save harmless and defend Landlord
and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Landlord
Indemnified Parties”; each individually, a “Landlord Indemnified Party”), from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses, including reasonable documented attorneys’,
consultants’ and experts’ fees and expenses, imposed upon or incurred by or
asserted against the Landlord Indemnified Parties (excluding any indirect,
special, punitive or consequential damages as provided in Section 41.3) by
reason of any of the following (in each case, other than to the extent resulting
from Landlord’s gross negligence or willful misconduct or default hereunder or
the violation by Landlord of any Legal Requirement imposed against Landlord
(including any Gaming Regulations, but excluding any Legal Requirement which
Tenant is required to satisfy pursuant to the terms hereof or otherwise)):
(i) any accident, injury to or death of Persons or loss of or damage to property
occurring on or about the Facility (or any part thereof) or adjoining sidewalks
under the control of Tenant or any Subtenant; (ii) any use, misuse, non-use,
condition, maintenance or repair by Tenant of the Facility (or any part
thereof); (iii) any failure on the part of Tenant to perform or comply with any
of the terms of this Lease; (iv) any claim for malpractice, negligence or
misconduct committed by Tenant or any Person on or from any Facility (or any
part thereof); (v) the violation by Tenant of any Legal Requirement (including
any Gaming Regulations) or Insurance Requirements; (vi) the non-performance of
any contractual obligation, express or implied, assumed or undertaken by Tenant
with respect to the Facility (or any portion thereof), or any business or other
activity carried on in relation to the Facility (or any part thereof) by Tenant;
and (vii) any lien or claim that may be asserted against the Facility (or any
part thereof) arising from any failure by Tenant to perform its obligations
hereunder or under any instrument or agreement affecting the Facility (or any
part thereof), and (viii) any matter arising out of Tenant’s (or any
Subtenant’s) management, operation, use, or possession of the Facility
(including any litigation, suit, proceeding or claim asserted against Landlord).
Any amounts which become payable by Tenant under this Article XXI shall be paid
within ten (10) Business Days after liability therefor is determined by a final
non appealable judgment or settlement or other agreement of the Parties, and if
not timely paid shall bear interest at the Overdue Rate from the date of such
determination to the date of payment. Tenant, with its counsel and at its sole
cost and expense, shall contest, resist and defend any such claim, action or
proceeding asserted or instituted against the Landlord Indemnified Parties. For
purposes of this Article XXI, any acts or omissions of Tenant or any Subtenant
or any Subsidiary, as applicable, or by employees, agents, assignees,
contractors, subcontractors or others acting for or on behalf of Tenant or any
Subtenant or any Subsidiary, as applicable (whether or not they are negligent,
intentional, willful or unlawful), shall be strictly attributable to Tenant.
(ii)    Notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Landlord shall protect, indemnify, save harmless and defend
Tenant and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Tenant Indemnified
Parties”; each individually, a “Tenant Indemnified Party”) from and against all
liabilities, obligations, claims, damages,


70

--------------------------------------------------------------------------------





penalties, causes of action, costs and expenses, including reasonable documented
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against Tenant Indemnified Parties (excluding any
indirect, special, punitive or consequential damages as provided in Section
41.3) by reason of (A) Landlord’s gross negligence or willful misconduct
hereunder, other than to the extent resulting from Tenant’s gross negligence or
willful misconduct or default hereunder, and (B) the violation by Landlord of
any Legal Requirement imposed against Landlord (including any Gaming
Regulations, but excluding any Legal Requirement which Tenant is required to
satisfy pursuant to the terms hereof or otherwise). Any amounts which become
payable by Landlord under this Article XXI shall be paid within ten (10)
Business Days after liability therefor is determined by a final non appealable
judgment or settlement or other agreement of the Parties, and if not timely paid
shall bear interest at the Overdue Rate from the date of such determination to
the date of payment. Landlord, with its counsel and at its sole cost and
expense, shall contest, resist and defend any such claim, action or proceeding
asserted or instituted against Tenant Indemnified Parties. For purposes of this
Article XXI, any acts or omissions of Landlord, or by employees, agents,
contractors, subcontractors or others acting for or on behalf of Landlord
(whether or not they are negligent, intentional, willful or unlawful), shall be
strictly attributable to Landlord.

21.2    Encroachments, Restrictions, Mineral Leases, etc.
(i)    If any of the Leased Improvements existing as of the Commencement Date
shall, at any time (each of the following, an “Encroachment”), encroach upon any
property, street or right-of-way, or shall violate any restrictive covenant or
other agreement affecting the Leased Property, or any part thereof or any
Capital Improvement thereto, or shall impair the rights of others under any
easement or right-of-way to which the Leased Property is subject, or impair,
limit or interfere with the use of the Leased Property or any Capital
Improvement thereto by reason of the exercise of the right of surface entry or
any other provision of a lease or reservation of any oil, gas, water or other
minerals, then promptly upon the request of Landlord or any Person affected by
any such Encroachment, each of Tenant and Landlord, subject to their right to
contest the existence of any such Encroachment, shall protect, indemnify, save
harmless and defend the other party hereto from and against fifty percent (50%)
of all out of pocket losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such Encroachment; provided, however, with respect to any
mechanics’, materialmans’ and other similar statutory liens (excluding any such
statutory lien the removal of which is the obligation of a Subtenant pursuant to
its Sublease (excluding management agreements)), Tenant shall be one hundred
percent (100%) responsible for such losses, liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees and expenses). In the event of an
adverse final determination with respect to any such Encroachment, either (a)
each of Tenant and Landlord shall be entitled to obtain valid and effective
waivers or settlements of all claims, liabilities and damages resulting from
each such Encroachment, whether the same shall affect Landlord or Tenant or (b)
Tenant at the shared cost and expense of Tenant and Landlord on a 50-50 basis
(except for such items as to which Tenant is one hundred percent (100%)
responsible as provided in the preceding sentence, in which case Tenant shall be
responsible for one hundred percent (100%) of such costs and expenses) shall
make such changes in the Leased Improvements, and take such other actions, as
Tenant in the good faith exercise of its judgment deems reasonably practicable,
to remove or end such Encroachment, including, if necessary, the alteration of
any of the Leased Improvements, and in any event take all such actions as may be
necessary in order to be able to continue the operation of the Leased
Improvements for the Primary Intended Use substantially in the manner and to the
extent the Leased Improvements were operated prior to the assertion of such
Encroachment. Tenant’s (and Landlord’s) obligations under this Section 21.2
shall be in addition to and shall in no way discharge or diminish any obligation
of any insurer under any policy of title or other insurance and, to the extent
the recovery thereof is not necessary to compensate Landlord and Tenant for any
damages incurred by any such Encroachment, Tenant shall be entitled to fifty
percent (50%) of any sums recovered by Landlord under any such policy of title
or other insurance up to the maximum amount paid by Tenant under this Section
21.2 and Landlord, upon request by Tenant, shall assign Landlord’s rights under
such policies to Tenant provided such assignment does not adversely affect
Landlord’s rights under any such policy. Landlord agrees to use reasonable
efforts to seek recovery under any policy of title or other insurance under
which Landlord is an insured party for all losses, liabilities, obligations,
claims, damages, penalties,


71

--------------------------------------------------------------------------------





causes of action, costs and expenses (including reasonable attorneys’,
consultants’ and experts’ fees and expenses) based on or arising by reason of
any such Encroachment as set forth in this Section 21.2; provided, however, that
in no event shall Landlord be obligated to institute any litigation, arbitration
or other legal proceedings in connection therewith unless Landlord is reasonably
satisfied that Tenant has the financial resources needed to fund such litigation
and Tenant and Landlord have agreed upon the terms and conditions on which such
funding will be made available by Tenant including, but not limited to, the
mutual approval of a litigation budget.
(ii)    If any of the Leased Improvements, by reason of an alteration,
improvement, modification or construction, modified or constructed from and
after the Commencement Date, shall constitute an Encroachment, then in each case
promptly upon the request of Landlord or any Person affected by any such
Encroachment, Tenant, subject to its right to contest the existence of any such
Encroachment, shall protect, indemnify, save harmless and defend Landlord from
and against all out of pocket losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such Encroachment. In the event of an adverse final determination
with respect to any such Encroachment, (x) Landlord shall be entitled to be
furnished valid and effective waivers or settlements of all claims, liabilities
and damages resulting from each such Encroachment, or (y) Tenant shall make such
changes in the Improvements, and take such other actions, as Tenant in the good
faith exercise of its judgment deems reasonably practicable, to remove or end
such Encroachment, including, if necessary, the alteration of any of the
Improvements, and in any event take all such actions as may be necessary in
order to be able to continue the operation of the Improvements for the Primary
Intended Use substantially in the manner and to the extent the Improvements were
operated prior to the assertion of such Encroachment. Landlord’s (and
Landlord’s) obligations under this Section 21.2(ii) shall be in addition to and
shall in no way discharge or diminish any obligation of any insurer under any
policy of title or other insurance.

ARTICLE XXII
TRANSFERS BY TENANT

22.1    Subletting and Assignment. Other than as expressly provided herein
(including in respect of Permitted Leasehold Mortgages under Article XVII, and
the permitted Subleases and assignments described in this Article XXII), Tenant
shall not, without Landlord’s prior written consent (which, except as
specifically set forth herein, may be withheld in Landlord’s sole and absolute
discretion), (x) voluntarily or by operation of law assign (which term includes
any transfer, sale, encumbering, pledge or other transfer or hypothecation), in
whole or in part, this Lease or Tenant’s Leasehold Estate, (y) let or sublet (or
sub-sublet, as applicable) all or any part of the Leased Property of the
Facility, or (z) engage the services of any Person (other than an Affiliate of
Tenant) for the management or operation of the Facility (provided that the
foregoing shall not restrict a transferee of Tenant from retaining a manager
necessary for such transferee’s satisfying the requirement set forth in clause
(a)(1) of the definition of “Qualified Transferee”). Tenant acknowledges that
Landlord is relying upon the expertise of Tenant in the operation of the
Facility hereunder and that Landlord entered into this Lease with the
expectation that Tenant would remain in and operate the Facility during the
entire Term. Any Change of Control (or, subject to Section 22.2 below, any
transfer of direct or indirect interests in Tenant that results in a Change of
Control) shall constitute an assignment of Tenant’s interest in this Lease
within the meaning of this Article XXII and the provisions requiring consent
contained herein shall apply thereto.

22.2    Permitted Assignments and Transfers. Subject to compliance with the
provisions of Section 22.4, as applicable, and Article XL, Tenant or any
successor to Tenant to the extent expressly referenced below, in each case, that
has received an assignment of this Lease in accordance with this Article XXII,
may:
(i)    with Landlord’s prior written consent, which consent shall not be
unreasonably withheld, allow to occur or undergo a Change in Control (including
without limitation a transfer or assignment of this Lease to any third party in
conjunction with a sale by Tenant of all or substantially all of Tenant’s assets
relating to the Facility);


72

--------------------------------------------------------------------------------





(ii)    without Landlord’s prior consent, (a) subject to and in accordance with
Section 17.1, assign this Lease (and/or permit the assignment of one hundred
percent (100%) of the direct or indirect interests in Tenant at any tier of
ownership), in whole, but not in part, to a Permitted Leasehold Mortgagee for
collateral purposes pursuant to a Permitted Leasehold Mortgage (b) assign this
Lease (and/or permit the assignment of one hundred percent (100%) of the direct
or indirect interests in Tenant at any tier of ownership) to such Permitted
Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee or any other
purchaser at any foreclosure or transaction in lieu of foreclosure, and (c)
assign this Lease (and/or one hundred percent (100%) of the direct or indirect
interests in Tenant at any tier of ownership) to the first subsequent purchaser
thereafter (provided such subsequent purchaser is not Guarantor, any Affiliate
of Guarantor or a Prohibited Leasehold Agent), in each case, solely in
connection with or following a foreclosure of, or transaction in lieu of
foreclosure of, a Permitted Leasehold Mortgage; provided, however, that
immediately upon giving effect to any Lease Foreclosure Transaction, (1) the
following conditions shall be satisfied (the “Tenant Transferee Requirement”):
(x) a Qualified Transferee will be the replacement Tenant hereunder or will
Control, and own not less than fifty-one percent (51%) of all of the direct and
indirect economic and beneficial interests in, Tenant or such replacement Tenant
and (y) a replacement lease guarantor that is a Qualified Transferee will have
provided a Guaranty of the Lease on terms reasonably satisfactory to Landlord
(it being understood that if Tenant is a Qualified Transferee then no such
Guaranty shall be required); (2) the transferee and its equity holders will
comply with all customary “know your customer” requirements of any Fee Mortgagee
and shall have obtained all necessary Gaming Licenses as required under
applicable Legal Requirements (including applicable Gaming Regulations) and all
other licenses, approvals and permits required for the transferee to be Tenant
under this Lease; (3) a single Person or multiple Affiliated Persons as tenants
in common (each of which satisfy the Tenant Transferee Requirement) (provided
such Affiliated Persons have executed a joinder to this Lease as the “Tenant” on
a joint and several basis, the form and substance of which joinder shall be
reasonably satisfactory to Landlord) shall own, directly, all of Tenant’s
Leasehold Estate and be Tenant under this Lease; (4) the Foreclosure Successor
Tenant shall (i) provide written notice to Landlord at least thirty (30) days
prior to the closing of the applicable Lease Foreclosure Transaction, specifying
in reasonable detail the nature of such Lease Foreclosure Transaction and such
additional information as Landlord may reasonably request in order to determine
that the requirements of this Section 22.2(ii) are satisfied, which notice shall
be accompanied by proposed forms of the Lease Assumption Agreement, the
amendment to this Lease contemplated by the penultimate paragraph of this
Section 22.2, and the forms of proposed replacement Guaranty, (ii) assume (or,
in the case of a foreclosure on or transfer of direct or indirect interests in
Tenant, cause Tenant to reaffirm) in writing (in a form reasonably acceptable to
Landlord) the obligations of Tenant under this Lease, from and after the date of
the closing of the Lease Foreclosure Transaction (a “Lease Assumption
Agreement”), (iii) provide Landlord with a copy of any such Lease Assumption
Agreement and all other documents required under this Section 22.2(ii) as
executed at such closing promptly following such closing and (iv) provide
Landlord with a customary opinion of counsel reasonably satisfactory to Landlord
with respect to the execution, authorization, and enforceability and other
customary matters;
(iii)    without Landlord’s prior consent, but upon prior written notice to
Landlord, assign this Lease (provided that in conjunction therewith Tenant
assigns or transfers all of the assets of Tenant (other than assets which in the
aggregate are de minims)) in entirety to an Affiliate of Tenant, to Guarantor or
an Affiliate of Guarantor, provided, that such assignee becomes party to and
assumes (in a form reasonably satisfactory to Landlord) this Lease and Guarantor
reaffirms the Guaranty in a manner reasonably acceptable to Landlord;
(iv)    without Landlord’s prior consent, so long as Guarantor continues to own
fifty-one percent (51%) of, and Control, Tenant, transfer direct or indirect
interests in Tenant or its direct or indirect parent(s) on a
nationally-recognized exchange (it being agreed that Tenant shall give no less
than fifteen (15) days prior written notice to Landlord of any transaction or
series of related transactions which would result in a Change of Control of
Guarantor if such Tenant or Guarantor has knowledge at least fifteen (15) days
before such transaction, or, otherwise within two (2) Business Days after Tenant
becomes aware that such transaction will result in or has resulted in a Change
in Control;


73

--------------------------------------------------------------------------------





(v)    without Landlord’s prior consent, so long as Guarantor continues to own
fifty-one percent (51%) of, and Control, Tenant, transfer any direct or indirect
interests in Tenant, provided Landlord shall be given prior written notice of
any transfer of ten percent (10%) or more (in the aggregate) direct or indirect
ownership interest in Tenant of which transfer Tenant or Guarantor has actual
prior knowledge other than any such transfer on a nationally recognized
exchange;
(vi)    without Landlord’s prior consent, transfer direct or indirect interests
in Guarantor or any direct or indirect parent entity of Guarantor, or enter into
any merger, consolidation or amalgamation of Guarantor or any direct or indirect
parent entity of Guarantor regardless of whether Guarantor or any such direct or
indirect parent of Guarantor is the surviving entity and regardless of whether
such transaction results in a Change in Control (provided, that in the case of
any merger, consolidation or amalgamation involving Guarantor, if Guarantor is
not the surviving entity, then the surviving entity shall assume the Guaranty in
a manner reasonably satisfactory to Landlord);
(vii)    without Landlord’s prior consent, transfer direct or indirect interests
in Tenant or its direct or indirect parent(s) in connection with a transfer of
all of the assets of Guarantor (other than assets which in the aggregate are de
minimis); provided, that in case of a transfer of all the assets of Guarantor
(other than assets which in the aggregate are de minimis), the applicable
transferee shall assume (in a form reasonably satisfactory to Landlord), all of
Guarantor’s obligations under the Guaranty; and/or
(viii)    without Landlord’s prior consent, assign this Lease or the direct or
indirect interests in Tenant to any Person in an assignment other than in
connection with a foreclosure action pursuant to clause (ii) above if (1) such
Person is a Qualified Transferee, (2) in the case of an assignment of the Lease,
such Qualified Transferee agrees in writing to assume the obligations of Tenant
under this Lease without amendment or modification other than as provided below,
(3) (A) such Qualified Transferee (if other than Tenant), if any, has become a
Guarantor and provided a Guaranty on terms reasonably satisfactory to Landlord
or, (B)(i) the Parent Entity of such Qualified Transferee has become a Guarantor
and provided a Guaranty on terms reasonably satisfactory to Landlord, or (ii) if
such Qualified Transferee does not provide a Guaranty from a Parent Entity, such
Qualified Transferee has become a Guarantor and provided a Guaranty on terms
reasonably satisfactory to Landlord, and (4) the Net Revenue to Rent Ratio with
respect to the Facility (determined at the proposed effective time of the
assignment) for the then most recently preceding four (4) fiscal quarters for
which financial statements are available is at least 1.4:1.
In connection with any transaction permitted pursuant to Section 22.2(ii), the
applicable Successor Foreclosure Tenant and Landlord shall make such amendments
and other modifications to this Lease as are reasonably requested by either such
party solely as needed to give effect to such transaction and such technical
amendments as may be reasonably necessary or appropriate in connection with such
transaction including technical changes in the provisions of this Lease
regarding delivery of Financial Statements from Tenant and Guarantor to reflect
the changed circumstances of Tenant, any interest holders in Tenant or Guarantor
(provided, that, in all events, any such amendments or modifications shall not
increase any Party’s obligations under this Lease or diminish any Party’s rights
under this Lease; provided, further, it is understood that delivery by any
applicable Qualified Transferee under a replacement Guaranty or parent of a
replacement Tenant of Financial Statements and other reporting consistent with
the requirements of Article XXIII hereof shall not be deemed to increase
Tenant’s obligations or decrease Tenant’s rights under this Lease). After giving
effect to any such transaction, unless the context otherwise requires,
references to Tenant shall be deemed to refer to the Foreclosure Successor
Tenant permitted under this Section 22.2.
Notwithstanding anything to the contrary herein, any transfer of Tenant’s
interest in this Lease or the Leasehold Estate shall be subject to compliance
with all Gaming Regulations, including receipt of all applicable Gaming Licenses
and shall not result in the loss or violation of any Gaming License for the
Leased Property.

22.3    Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 22.4 and Article XL, provided that no Tenant Event of Default
shall have occurred and be continuing, Tenant may enter into any Sublease
(including sub-subleases, license agreements and other occupancy arrangements,
but excluding any Sublease for all or substantially all of the Leased


74

--------------------------------------------------------------------------------





Property) without the consent of Landlord, provided, that, (i) Tenant is not
released from any of its obligations under this Lease, (ii) such Sublease is
made for bona fide business purposes in the normal course of the Primary
Intended Use, and is not designed with the intent to avoid payment of Variable
Rent or otherwise avoid any of the requirements or provisions of this Lease,
(iii) such transaction is not designed with the intent to frustrate Landlord’s
ability to enter into a new Lease of the Leased Property with a third Person
following the Expiration Date, (iv) such transaction shall not result in a
violation of any Legal Requirements (including Gaming Regulations) relating to
the operation of the Facility, including any Gaming Facilities, (v) any Sublease
of all or substantially all of the Facility shall be subject to the consent of
Landlord and the applicable Fee Mortgagee, and (vi) the Subtenant and any other
Affiliates shall have obtained all necessary Gaming Licenses as required under
applicable Legal Requirements (including Gaming Regulations) in connection with
such Sublease; provided, further, that, notwithstanding anything otherwise set
forth herein, the following are expressly permitted without such consent:
(A) the Specified Subleases and any renewals or extensions in accordance with
their terms, respectively, or non-material modifications thereto and (B) any
Subleases to Affiliates of Tenant that are necessary or appropriate for the
operation of the Facility, including any Gaming Facilities, in connection with
licensing requirements (e.g., gaming, liquor, etc.) (provided the same are
expressly subject and subordinate to this Lease); provided, further, however,
that, notwithstanding anything otherwise set forth herein, the portion(s) of the
Leased Property subject to any Subleases (other than the Specified Subleases and
other than Subleases to Affiliates of CRC) shall not be used for Gaming purposes
or other core functions or spaces at the Facility (e.g., hotel room areas) (and
any such Subleases to persons that are not Affiliates of CRC in respect of
Leased Property used or to be used in whole or in part for Gaming purposes or
other core functions or spaces (e.g., hotel room areas) shall be subject to
Landlord’s prior written consent not to be unreasonably withheld). If reasonably
requested by Tenant in respect of a Subtenant (including any sub-sublessee, as
applicable) permitted hereunder that is neither a Subsidiary nor an Affiliate of
Tenant or Guarantor, with respect to a Material Sublease, Landlord and any such
Subtenant (or sub-sublessee, as applicable) shall enter into a subordination,
non-disturbance and attornment agreement with respect to such Material Sublease
in a form reasonably satisfactory to Landlord, Tenant and the applicable
Subtenant (or sub-sublessee, as applicable) (and if a Fee Mortgage is then in
effect, Landlord shall use reasonable efforts to seek to cause the Fee Mortgagee
to enter into a subordination, non-disturbance and attornment agreement
substantially in the form customarily entered into by such Fee Mortgagee at the
time of request with similar subtenants (subject to adjustments and
modifications arising out of the specific nature and terms of this Lease and/or
the applicable Sublease)). After a Tenant Event of Default has occurred and
while it is continuing, Landlord may collect rents from any Subtenant and apply
the net amount collected to the Rent, but no such collection shall be deemed (A)
a waiver by Landlord of any of the provisions of this Lease, (B) the acceptance
by Landlord of such Subtenant as a tenant or (C) a release of Tenant from the
future performance of its obligations hereunder. Notwithstanding anything
otherwise set forth herein, Landlord shall have no obligation to enter into a
subordination, non-disturbance and attornment agreement with any Subtenant with
respect to a Sublease, (1) the term of which extends beyond the then Stated
Expiration of this Lease, unless the applicable Sublease is on commercially
reasonable terms at the time in question taking into consideration, among other
things, the identity of the Subtenant, the extent of the Subtenant’s investment
into the subleased space, the term of such Sublease and Landlord’s interest in
such space (including the resulting impact on Landlord’s ability to lease the
Facility on commercially reasonable terms after the Term of this Lease) or (2)
that constitutes a management arrangement. Tenant shall furnish Landlord with a
copy of each Material Sublease that Tenant enters into promptly following the
making thereof (irrespective of whether Landlord’s prior approval was required
therefor). In addition, promptly following Landlord’s request therefor, Tenant
shall furnish to Landlord (to the extent in Tenant’s possession or under
Tenant’s reasonable control) copies of all other Subleases with respect to the
Facility specified by Landlord. Without limitation of the foregoing, Tenant
acknowledges it has furnished to Landlord a subordination agreement of even date
herewith that is binding on all Subtenants that are Subsidiaries or Affiliates
of Tenant or Guarantor, pursuant to which subordination agreement, among other
things, all such Subtenants have subordinated their respective Subleases to this
Lease and all of the provisions, terms and conditions hereof. Further, Tenant
hereby represents and warrants to Landlord that as of the effective date of the
Lease, there exists no Sublease other than the Specified Subleases.

22.4    Required Subletting and Assignment Provisions. Any Sublease permitted
hereunder and entered into after the Commencement Date must provide that:
(i)    the use of the Leased Property (or portion thereof) thereunder shall not
conflict with any Legal Requirement or any other provision of this Lease;


75

--------------------------------------------------------------------------------





(ii)    in the case of a Sublease, in the event of cancellation or termination
of this Lease for any reason whatsoever or of the surrender of this Lease
(whether voluntary, involuntary or by operation of law) prior to the expiration
date of such Sublease, including extensions and renewals granted thereunder
without replacement of this Lease by a New Lease pursuant to Section 17.1(f),
then, subject to Article XXXVI, (a) upon the request of Landlord (in Landlord’s
discretion), the Subtenant shall make full and complete attornment to Landlord
for the balance of the term of the Sublease, which attornment shall be evidenced
by an agreement in form and substance reasonably satisfactory to Landlord and
which the Subtenant shall execute and deliver within five (5) Business Days
after request by Landlord and the Subtenant shall waive the provisions of any
law now or hereafter in effect which may give the Subtenant any right of
election to terminate the Sublease or to surrender possession in the event any
proceeding is brought by Landlord to terminate this Lease and (b) to the extent
such Subtenant (and each subsequent subtenant separately permitted hereunder) is
required to attorn to Landlord pursuant to subclause (a) above, the
aforementioned attornment agreement shall recognize the right of the subtenant
(and such subsequent subtenant) under the applicable Sublease and contain
commercially reasonable, customary non-disturbance provisions for the benefit of
such subtenant, so long as such Subtenant is not in default thereunder;
(iii)    in the case of a Sublease, in the event the Subtenant receives a
written notice from Landlord stating that this Lease has been cancelled,
surrendered or terminated and not replaced by a New Lease pursuant to Section
17.1(f), then the Subtenant shall thereafter be obligated to pay all rentals
accruing under said Sublease directly to Landlord (or as Landlord shall so
direct); all rentals received from the Subtenant by Landlord shall be credited
against the amounts owing by Tenant under this Lease.
(iv)    in the case of a Sublease (other than the Specified Subleases), it shall
be subject and subordinate to all of the terms and conditions of this Lease
(subject to the terms of any applicable subordination, non-disturbance agreement
made pursuant to Section 22.3);
(v)    no Subtenant shall be permitted to further sublet all or any part of the
applicable Leased Property or assign its Sublease except insofar as the same
would be permitted if it were a Sublease by Tenant under this Lease (it being
understood that any Subtenant under Section 22.3 may pledge and mortgage its
subleasehold estate (or allow the pledge of its equity interests) to its lenders
or noteholders; and
(vi)    in the case of a Sublease, the Subtenant thereunder will, upon request,
furnish to Landlord and each Fee Mortgagee an estoppel certificate of the same
type and kind as is required of Tenant pursuant to Section 23.1(a) hereof (as if
such Sublease was this Lease).
Any assignment, transfer or Sublease under this Article XXII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
assignment, transfer or Sublease shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.

22.5    Costs. Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses actually incurred in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement (including in connection with any request for a subordination,
non-disturbance and attornment agreement), including reasonable documented
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such Sublease, assignment or management agreement is actually consummated.

22.6    No Release of Tenant’s Obligations; Exception. No assignment (other than
as provided in the final sentence of this Section 22.6), subletting or
management agreement shall relieve Tenant of its obligation to pay the Rent and
to perform all of the other obligations to be performed by Tenant hereunder. The
liability of Tenant and any immediate and remote successor in interest of Tenant
(by assignment or otherwise), and the due performance of the obligations of this
Lease on Tenant’s part to be performed or observed, shall not in any way be
discharged, released or impaired by any (i) stipulation which extends the time
within which an obligation under this Lease is to be performed, (ii) waiver of
the performance of an obligation required under this Lease that is not entered
into by Landlord in a writing executed by Landlord and expressly stated to be
for the benefit of Tenant or such successor, or (iii) failure to enforce any of
the obligations set forth in this Lease. Upon a transfer of this Lease in
accordance with, and in compliance in


76

--------------------------------------------------------------------------------





all respects with, Section 22.2(i), Section 22.2(iii), or Section 22.2(viii) of
this Lease whereby the identity of the “tenant” hereunder is changed (i.e. an
assignment of this Lease as opposed to an assignment of the equity interests in
Tenant) the then existing Tenant shall be released from any further obligations
hereunder other than any obligations and liabilities that are due and payable on
the date of such transfer.

22.7    Bookings. Tenant may enter into any Bookings that do not cover periods
after the expiration of the term of this Lease without the consent of Landlord.
Tenant may enter into any Bookings that cover periods after the expiration of
the term of this Lease without the consent of Landlord, provided, that, (i) 
such transaction is in each case made for bona fide business purposes in the
normal course of the Primary Intended Use; (ii) such transaction shall not
result in a violation of any Legal Requirements (including Gaming Regulations)
relating to the operation of the Facility, (iii) such Bookings are on
commercially reasonable terms at the time entered into; and (iv) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new lease of the Leased Property or any portion thereof with a
third person following the Expiration Date; provided, further, that,
notwithstanding anything otherwise set forth herein, any such Bookings in effect
as of the Commencement Date are expressly permitted without such consent.
Landlord hereby agrees that in the event of a termination or expiration of this
Lease, Landlord hereby recognizes and shall keep in effect such Booking on the
terms agreed to by Tenant with such Person and shall not disturb such Person’s
rights to occupy such portion of the Leased Property in accordance with the
terms of such Booking.

ARTICLE XXIII
REPORTING

23.1    Estoppel Certificates and Financial Statements.
(a)    Estoppel Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other Party, furnish a certificate (an “Estoppel
Certificate”) certifying (i) that this Lease is unmodified and in full force and
effect, or that this Lease is in full force and effect and, if applicable,
setting forth any modifications; (ii) the Rent and Additional Charges payable
hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the Party furnishing
such Estoppel Certificate is as set forth in this Lease (or, if such address for
notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such Party or the other Party is
in default in the performance of any covenant, agreement or condition contained
in this Lease (together with back-up calculation and information reasonably
necessary to support such determination) and, if so, specifying each such
default of which such Party may have knowledge; (v) that Tenant is in possession
of the Leased Property; and (vi) responses to such other questions or statements
of fact as such other Party may reasonably request. Any such Estoppel
Certificate may be relied upon by the receiving Party and any current or
prospective Fee Mortgagee (and their successors and assigns), Permitted
Leasehold Mortgagee, or purchaser of the Leased Property, as applicable.
(b)    Statements. Tenant shall furnish or cause to be furnished the following
to Landlord:
(i)    On or before twenty-five (25) days after the end of each calendar month
the following items as they pertain to Tenant: (A) an occupancy report for the
subject month, including an average daily rate and revenue per available room
for the subject month; (B) monthly and year-to-date operating statements
prepared for each calendar month, noting gross revenue, net revenue, operating
expenses and operating income, and other information reasonably necessary and
sufficient to fairly represent the financial position and results of operations
of Tenant during such calendar month, and containing a comparison of budgeted
income and expenses and the actual income and expenses, and (C) PACE reports, in
the form attached hereto as Exhibit I.
(ii)    As to Tenant:
(a)    annual financial statements audited by Tenant’s Accountant in accordance
with GAAP covering such Fiscal Year and containing statement of profit and loss,
a balance sheet, and statement of cash flows for Tenant, together with (1) a
report thereon by such Accountant which report shall be unqualified as to scope
of audit of Tenant and its Subsidiaries and shall provide in


77

--------------------------------------------------------------------------------





substance that (A) such Financial Statements present fairly the consolidated
financial position of Tenant and its Subsidiaries as at the dates indicated and
the results of their operations and cash flow for the periods indicated in
conformity with GAAP and (B) that the audit by such Accountant in connection
with such Financial Statements has been made in accordance with GAAP and (2) a
certificate, executed by the chief financial officer or treasurer of Tenant
certifying that no Tenant Event of Default has occurred or, if a Tenant Event of
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, all of
which shall be provided within ninety (90) days after the end of each Fiscal
Year (commencing with the Fiscal Year ending December 31, 2017);
(b)    quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for Tenant,
together with a certificate, executed by the chief financial officer or
treasurer of Tenant (A) certifying that no Tenant Event of Default has occurred
or, if a Tenant Event of Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, and (B) certifying that such Financial Statements fairly present, in
all material respects, the financial position and results of operations of
Tenant and its Subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes), all
of which shall be provided (x) within sixty (60) days after the end of each of
the first three Fiscal Quarters of each Fiscal Year (commencing with the Fiscal
Quarter ending March 31, 2018); and
(c)    such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii), subject to
Section 23.1(c) below.
(iii)    As to Guarantor:
(a)    annual financial statements audited by Guarantor’s Accountant in
accordance with GAAP covering such Fiscal Year and containing statement of
profit and loss, a balance sheet, and statement of cash flows for Guarantor,
together with (1) a report thereon by such Accountant which report shall be
unqualified as to scope of audit of Guarantor and its Subsidiaries and shall
provide in substance that (A) such Financial Statements present fairly the
consolidated financial position of Guarantor and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP and (B) that the audit by such
Accountant in connection with such Financial Statements has been made in
accordance with GAAP and (2) a certificate, executed by the chief financial
officer or treasurer of Guarantor certifying that no Tenant Event of Default has
occurred or, if a Tenant Event of Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto, all of which shall be provided within ninety (90) days after
the end of each Fiscal Year (commencing with the Fiscal Year ending December 31,
2017);
(b)    quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for Guarantor,
together with a certificate, executed by the chief financial officer or
treasurer of Guarantor (A) certifying that no Tenant Event of Default has
occurred or, if a Tenant Event of Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto, and (B) certifying that such Financial Statements fairly
present, in all material respects, the financial position and results


78

--------------------------------------------------------------------------------





of operations of Guarantor and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes), all of which shall be provided (x) within sixty (60) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year
(commencing with the Fiscal Quarter ending March 31, 2018); and
(c)    such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii), subject to
Section 23.1(c) below.
(d)    Notwithstanding anything to the contrary contained in this Section 23.1,
CRC shall be relieved of its obligations to provide any of the reports in the
foregoing clauses so long as (1) CEC (or other parent entity of CRC) reports
CEC’s (or such other entity’s) audited financial statements on a consolidated
basis and (2) such financial statements are accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to CEC (or such other parent entity), on the one hand, and
the information relating to CRC and its subsidiaries on a standalone basis, on
the other hand, which consolidating information shall be certified by an officer
of CRC as having been fairly presented in all material respects.
(iv)    As soon as it is prepared and in no event later than sixty (60) days
after the end of each Fiscal Year, a statement of Net Revenue with respect to
the prior Lease Year (subject to the additional requirements as provided in
Section 3.2 hereof in respect of the periodic determination of the Variable Rent
hereunder);
(v)    Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, (x) any
Gaming License, or (y) any other license or certificate or operating authority
pursuant to which Tenant carries on any part of the Primary Intended Use of all
or any portion of the Leased Property which, in any case under this clause (y)
(individually or collectively), would be reasonably expected to cause a material
adverse effect on Tenant or in respect of the Facility (and, without limitation,
Tenant shall (A) keep Landlord apprised of (1) the status of any annual or other
periodic Gaming License renewals, and (2) the status of non-routine matters
before any applicable gaming authorities, and (B) promptly deliver to Landlord
copies of any and all non-routine notices received (or sent) by Tenant from (or
to) any Gaming Authorities);
(vi)    Within ten (10) Business Days after the end of each calendar month, a
schedule containing any additions to or retirements of any fixed assets
constituting Leased Property, describing such assets in summary form, their
location, historical cost, the amount of depreciation and any improvements
thereto, substantially in the form attached hereto as Exhibit D, and such
additional customary and reasonable financial information with respect to such
fixed assets constituting Leased Property as is reasonably requested by
Landlord, it being understood that Tenant may classify any asset additions in
accordance with the fixed asset methodology for propco-opco separation used as
of the Commencement Date;
(vii)    Within three (3) Business Days of obtaining actual knowledge of the
occurrence of a Tenant Event of Default (or of the occurrence of any facts or
circumstances which, with the giving of notice or the passage of time would
ripen into a Tenant Event of Default and that (individually or collectively
would be reasonably expected to result in a material adverse effect on Tenant or
in respect of the Facility), a


79

--------------------------------------------------------------------------------





written notice to Landlord regarding the same, which notice shall include a
detailed description of the Tenant Event of Default (or such facts or
circumstances) and the actions Tenant has taken or shall take, if any, to remedy
such Tenant Event of Default (or such facts or circumstances);
(viii)    Such additional customary and reasonable financial information related
to the Facility, Tenant, CRC and their Affiliates which shall be limited to
balance sheets and income statements, as may be required by any Fee Mortgagee as
an Additional Fee Mortgagee Requirement hereunder to the extent required by
Section 31.3 (and, without limitation, all information concerning Tenant, CRC
and any of their Affiliates, respectively, or the Facility or the business of
Tenant conducted thereat required pursuant to the Fee Mortgage Documents, within
the applicable timeframes required thereunder);
(ix)    The compliance certificates, as and when required pursuant to Section
4.3; and
(x)    The Annual Capital Budget as and when required in Section 10.5.
(xi)    The monthly revenue and Capital Expenditure reporting required pursuant
to Section 10.5(b);
(xii)    Together with the monthly reporting required pursuant to the preceding
clause (xi), an updated rent roll and a summary of all leasing activity then
taking place at the Facility;
(xiii)    Operating budget for each Tenant for each Fiscal Year, which shall be
delivered to Landlord no later than fifty-five (55) days following the
commencement of the Fiscal Year to which such operating budget relates;
(xiv)    Within five (5) Business Days after request (or as soon thereafter as
may be reasonably possible), such further detailed information reasonably
available to Tenant with respect to Tenant as may be reasonably requested by
Landlord;
(xv)    The quarterly reporting in respect of Bookings required pursuant to
Section 22.7 of this Lease;
(xvi)    The reporting/copies of Subleases made by Tenant in accordance with
Section 22.3;
(xvii)    Any notices or reporting required pursuant to Article XXXII hereof or
otherwise pursuant to any other provision of this Lease; and
(xviii)    The monthly reporting required pursuant to Section 4.1 hereof.
The Financial Statements provided pursuant to Section 23.1(b)(iii) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Landlord,
PropCo 1, PropCo or Landlord REIT to (x) file such Financial Statements with the
SEC if and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is
required to file such Financial Statements with the SEC pursuant to Legal
Requirements or (y) include such Financial Statements in an offering document if
and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.2(b).
(c)    Notwithstanding the foregoing, Tenant shall not be obligated (1) to
provide information or assistance that would give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Landlord REIT and
Tenant or CRC might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant’s compliance with the terms of this Lease (and
Landlord, PropCo 1, PropCo or Landlord REIT shall be permitted to comply with
Securities Exchange Commission,


80

--------------------------------------------------------------------------------





Internal Revenue Service and other legal and regulatory requirements with regard
to such information) and provided that appropriate measures are in place to
ensure that only Landlord’s auditors and attorneys (and not Landlord or Landlord
REIT or any other direct or indirect parent company of Landlord) are provided
access to such information) or (2) to provide information that is subject to the
quality assurance immunity or is subject to attorney-client privilege or the
attorney work product doctrine.
(d)    For purposes of this Section 23.1, the terms “CRC”, “PropCo 1”, “PropCo”
and “Landlord REIT” shall mean, in each instance, each of such parties and their
respective successors and permitted assigns.

23.2    SEC Filings; Offering Information.
(a)    Tenant specifically agrees that Landlord, PropCo 1, PropCo or Landlord
REIT may file with the SEC or incorporate by reference the Financial Statements
referred to in Section 23.1(b)(ii) and (iii) (and Financial Statements referred
to in Section 23.1(b)(ii) and (iii) for any prior annual or quarterly periods as
required by any Legal Requirements) in Landlord’s, PropCo 1’s PropCo’s or
Landlord REIT’s filings made under the Securities Act or the Exchange Act to the
extent it is required to do so pursuant to Legal Requirements. In addition,
Landlord, PropCo 1, PropCo or Landlord REIT may include, cross-reference or
incorporate by reference the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements) and other financial
information and such information concerning the operation of the Leased Property
(1) which is publicly available or (2) the inclusion of which is approved by
Tenant in writing, which approval may not be unreasonably withheld, conditioned
or delayed, in offering memoranda or prospectuses or confidential information
memoranda, or similar publications or marketing materials, rating agency
presentations, investor presentations or disclosure documents in connection with
syndications, private placements or public offerings of Landlord’s, PropCo 1’s,
PropCo’s or Landlord REIT’s securities or loans. Unless otherwise agreed by
Tenant, neither Landlord, PropCo 1, PropCo nor Landlord REIT shall revise or
change the wording of information previously publicly disclosed by Tenant and
furnished to Landlord, PropCo 1, PropCo or Landlord REIT pursuant to Section 23
or this Section 23.2, and Landlord’s, PropCo 1’s PropCo’s or Landlord REIT’s
Form 10-Q or Form 10-K (or amendment or supplemental report filed in connection
therewith) shall not disclose the operational results of the Leased Property
prior to CRC’s, Tenant’s or its Affiliate’s public disclosure thereof so long as
CRC, Tenant or such Affiliate reports such information in a timely manner in
compliance with the reporting requirements of the Exchange Act, in any event, no
later than ninety (90) days after the end of each Fiscal Year. Landlord agrees
to use commercially reasonable efforts to provide a copy of the portion of any
public disclosure containing the Financial Statements, or any cross-reference
thereto or incorporation by reference thereof (other than cross-references to or
incorporation by reference of Financial Statements that were previously publicly
filed), or any other financial information or other information concerning the
operation of the Leased Property received by Landlord under this Lease, at least
two (2) Business Days in advance of any such public disclosure.
(b)    Tenant understands that, from time to time, Landlord, PropCo 1, PropCo or
Landlord REIT may conduct one or more financings, which financings may involve
the participation of placement agents, underwriters, initial purchasers or other
persons deemed underwriters under applicable securities law. In connection with
any such financings, Tenant shall, upon the request of Landlord, use
commercially reasonable efforts to furnish to Landlord, to the extent reasonably
requested or required in connection with any such financings, the information
referred to in Section 23.1(b), as applicable and in each case including for any
prior annual or quarterly periods as required by any Legal Requirements, as
promptly as reasonably practicable after the request therefor (taking into
account, among other things, the timing of any such request and any Legal
Requirements applicable to Tenant or CRC at such time). In addition, Tenant
shall, upon the request of Landlord, use commercially reasonable efforts to
provide Landlord and its Representatives with such management representation
letters, comfort letters and consents of applicable certified independent
auditors to the inclusion of their reports in applicable financing disclosure
documents as may be reasonably requested or required in connection with the sale
or registration of securities by Landlord, PropCo 1, PropCo or Landlord REIT.
Landlord shall reimburse Tenant and CRC, their respective Subsidiaries and their
respective Representatives as promptly as reasonably practicable after the
request therefor, for any reasonable and actual, documented expenses incurred in
connection with any cooperation provided pursuant to this Section 23.2(b) (and,
unless any non-compliance with this Lease to more than a de minimis extent is
revealed, any exercise by Landlord of audit rights pursuant to Section 23.1(c))
(including, without limitation, reasonable and documented fees and expenses of
accountants and attorneys, but excluding, for the avoidance of doubt, any such
fees and expenses incurred in the preparation of the


81

--------------------------------------------------------------------------------





Financial Statements). In addition, Landlord shall indemnify and hold harmless
Tenant, CEC and CRC, their respective Subsidiaries and their respective
Representatives from and against any and all liabilities, losses, damages,
claims, costs, expenses, interest, awards, judgments and penalties suffered or
incurred by them (collectively, “Losses”) in connection with any cooperation
provided pursuant to this Section 23.2(b), except to the extent (i) such Losses
were suffered or incurred as a result of the bad faith, gross negligence or
willful misconduct of any such indemnified person or (ii) such Losses were
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Financial Statements delivered by Tenant to Landlord hereunder,
or caused by any omission or alleged omission to state therein a material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading.

23.3    Landlord Obligations
(c)    Landlord agrees that, upon request of Tenant, it shall from time to time
provide such information as may be reasonably requested by Tenant with respect
to Landlord’s, PropCo 1’s, PropCo’s and Landlord REIT’s capital structure and/or
any financing secured by this Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Lease under GAAP.
(d)    Landlord further understands and agrees that, from time to time, Tenant,
CEC, CRC or their respective Affiliates may conduct one or more financings,
which financings may involve the participation of placement agents,
underwriters, initial purchasers or other persons deemed underwriters under
applicable securities law. In connection with any such financings, Landlord
shall, upon the request of Tenant, use commercially reasonable efforts to
furnish to Tenant, to the extent reasonably requested or required in connection
with any such financings, the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements), other financial
information and cooperation as promptly as reasonably practicable after the
request therefor (taking into account, among other things, the timing of any
such request and any Legal Requirements applicable to Landlord, PropCo 1, PropCo
or Landlord REIT at such time). In addition, Landlord shall, upon the request of
Tenant, use commercially reasonable efforts to provide Tenant and its
Representatives with such management representation letters, comfort letters and
consents of applicable certified independent auditors to the inclusion of their
reports in applicable financing disclosure documents as may be reasonably
requested or required in connection with the sale or registration of securities
by Tenant, CRC or any of their respective Affiliates. Tenant shall reimburse
Landlord, PropCo 1, PropCo, Landlord REIT, their respective Subsidiaries and
their respective Representatives as promptly as reasonably practicable after the
request therefor, for any reasonable and actual, documented expenses incurred in
connection with any cooperation provided pursuant to this Section 23.3(b)
(including, in each case, without limitation, reasonable and documented fees and
expenses of accountants and attorneys and allocated costs of internal employees
but excluding, for the avoidance of doubt, any such fees, expenses and allocated
costs incurred in the preparation of the Financial Statements). In addition,
Tenant shall indemnify and hold harmless Landlord, PropCo 1, PropCo, Landlord
REIT, their respective Subsidiaries and their respective Representatives from
and against any and all Losses in connection with any cooperation provided
pursuant to this Section 23.3(b), except to the extent (i) such Losses were
suffered or incurred as a result of the bad faith, gross negligence or willful
misconduct of any such indemnified person or (ii) such Losses were caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Financial Statements delivered by Landlord to Tenant hereunder, or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein in the light of the circumstances under which they were
made not misleading.
(e)    The Financial Statements provided pursuant to Section 23.3(b) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Tenant or
CRC or their respective Affiliates to (x) file such Financial Statements with
the SEC if and to the extent that Tenant or CRC is required to file such
Financial Statements with the SEC pursuant to Legal Requirements or (y) include
such Financial Statements in an offering document if and to the extent that
Tenant or CRC or their respective affiliates is reasonably requested or required
to include such Financial Statements in any offering document in connection with
a financing contemplated by and to the extent required by Section 23.3(b).

ARTICLE XXIV


82

--------------------------------------------------------------------------------





LANDLORD’S RIGHT TO INSPECT
Upon reasonable advance written notice to Tenant, Tenant shall permit Landlord
and its authorized representatives (including any Fee Mortgagee and its
representatives) to inspect the Leased Property or any portion thereof during
reasonable times (or at such time and with such notice as shall be reasonable in
the case of an emergency) (and Tenant shall be permitted to have any such
representatives of Landlord accompanied by a representative of Tenant). Landlord
shall take reasonable care to minimize disturbance of the operations on the
applicable portion of the Leased Property.

ARTICLE XXV
NO WAIVER
No delay, omission or failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Tenant Event of Default shall impair any such right or constitute a
waiver of any such breach or of any such term. No waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.

ARTICLE XXVI
REMEDIES CUMULATIVE
To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

ARTICLE XXVII
ACCEPTANCE OF SURRENDER
No surrender to Landlord of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.

ARTICLE XXVIII
NO MERGER
There shall be no merger of this Lease or of the Leasehold Estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, (i) this Lease or the Leasehold Estate created hereby or any
interest in this Lease or such Leasehold Estate and (ii) the fee estate in the
Leased Property or any portion thereof. If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in the Leased Property or any portion
thereof that is superior to the interest of Landlord, then the estate of
Landlord and such superior interest shall not merge.

ARTICLE XXIX
INTENTIONALLY OMITTED

ARTICLE XXX
QUIET ENJOYMENT
So long as no Tenant Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject (i) to the provisions, terms and
conditions of this Lease, and (ii) to all liens and encumbrances existing as of
the Commencement Date, or thereafter as provided for in this Lease or


83

--------------------------------------------------------------------------------





consented to by Tenant. No failure by Landlord to comply with the foregoing
covenant shall give Tenant any right to cancel or terminate this Lease or abate,
reduce or make a deduction from or offset against the Rent or any other sum
payable under this Lease, or to fail to perform any other obligation of Tenant
hereunder. Notwithstanding the foregoing, Tenant shall have the right, by
separate and independent action to pursue any claim it may have against Landlord
as a result of a breach by Landlord of the covenant of quiet enjoyment contained
in this Article XXX.

ARTICLE XXXI
LANDLORD FINANCING

31.1    Landlord’s Financing.
(a)    Without the consent of Tenant (but subject to the remainder of this
Section 31.1), Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Fee Mortgage upon all of the Leased Property (other
than de minimis portions thereof that are not capable of being assigned or
transferred) (or upon interests in Landlord which are pledged pursuant to a
mezzanine loan or similar financing arrangement). This Lease is and at all times
shall be subordinate to any Existing Fee Mortgage and any other Fee Mortgage
which may hereafter affect the Leased Property or any portion thereof or
interest therein and in each case to all renewals, modifications,
consolidations, replacements, restatements and extensions thereof or any parts
or portions thereof; provided, however, that the subordination of this Lease and
Tenant’s leasehold interest hereunder to any new Fee Mortgage hereafter made,
shall be conditioned and occur only upon the execution and delivery to Tenant by
the respective Fee Mortgagee of a commercially reasonable subordination,
nondisturbance and attornment agreement that is reasonably acceptable to Tenant,
which will bind Tenant and such Fee Mortgagee and its successors and assigns as
well as any person who acquires any portion of the Leased Property in a
foreclosure or similar proceeding or in a transfer in lieu of any such
foreclosure or a successor owner of the Leased Property (each, a “Foreclosure
Purchaser”) and which shall provide, among other things, that so long as there
is no outstanding and continuing Tenant Event of Default under this Lease (or,
if there is a continuing Tenant Event of Default, subject to the rights granted
to a Permitted Leasehold Mortgagee as expressly set forth in this Lease), the
holder of such Fee Mortgage, and any Foreclosure Purchaser shall not disturb
Tenant’s leasehold interest or possession of the Leased Property, subject to and
in accordance with the terms hereof, and shall give effect to this Lease,
including, but not limited to, the provisions of Article XVII which benefit any
Permitted Leasehold Mortgagee (as if such Fee Mortgagee or Foreclosure Purchaser
were the landlord under this Lease (it being understood that if a Tenant Event
of Default has occurred and is continuing at such time, such parties shall be
subject to the terms and provisions hereof concerning the exercise of rights and
remedies upon such Tenant Event of Default including the provisions of Articles
XVI, XVII and XXXVI)). In connection with the foregoing and at the request of
Landlord, Tenant shall promptly execute a subordination, nondisturbance and
attornment agreement that contains commercially reasonable provisions, terms and
conditions and that is reasonably acceptable to Tenant and Landlord, in all
events complying with this Section 31.1. In connection with any subsequent Fee
Mortgage, as a condition to the Fee Mortgagee holding any Fee Mortgage Reserve
Accounts, Tenant and such Fee Mortgagee shall have entered into a subordination,
nondisturbance and attornment agreement as provided in this Section 31.1(a).
(b)    If, in connection with obtaining any Fee Mortgage or entering into any
agreement relating thereto, Landlord shall request in writing (i) reasonable
cooperation from Tenant or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by Fee
Mortgagee, Tenant shall reasonably cooperate with such request, so long as (I)
no default in any material respect by Landlord beyond applicable cure periods is
continuing, (II) all reasonable documented out-of-pocket costs and expenses
incurred by Tenant in connection with such cooperation, including, but not
limited to, its reasonable documented attorneys’ fees, shall be paid by Landlord
and (III) any requested action, including any amendments or modification of this
Lease, shall not (a) increase Tenant’s monetary obligations under this Lease by
more than a de minimis extent, or increase Tenant’s non-monetary obligations
under this Lease in any material respect or decrease Landlord’s obligations in
any material respect, (b) diminish Tenant’s rights under this Lease in any
material respect, (c) adversely impact the value of the Leased Property by more
than a de minimis extent or otherwise have a more than de minimis adverse effect
on the Leased Property, Tenant or Landlord, (d) result in this Lease not
constituting a “true lease”, or (e) result in a default under any Permitted
Leasehold Mortgage. The foregoing is not intended to vitiate or supersede the
provisions, terms and conditions of Section 31.1 hereof.


84

--------------------------------------------------------------------------------






31.2    Attornment. If either (a) Landlord’s interest in the Leased Property or
any portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise) or (b) equity interests in Landlord are sold or conveyed upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise), or otherwise by operation of law, then, at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”
under, and on the terms and conditions set forth, in this Lease.

31.3    Compliance with Fee Mortgage Documents.
(a)    Tenant acknowledges that any Fee Mortgage Documents executed by Landlord
or any Affiliate of Landlord may impose certain obligations on the “borrower” or
other counterparty thereunder to comply with, or cause the operator and/or
lessee of the Leased Property to comply with, certain reasonable covenants
contained therein, including, without limitation, covenants relating to (i) the
alteration, maintenance, repair and restoration of the Leased Property; (ii)
maintenance and submission of financial records and accounts of the operation of
the Leased Property and financial and other information regarding the operator
and/or lessee of the Leased Property and the Leased Property itself and other
portions of the Facility; (iii) the procurement of insurance policies with
respect to the Leased Property; (iv) removal of liens and encumbrances; (v)
subleasing, management and related activities; and (vi) without limiting the
foregoing, compliance with all applicable Legal Requirements (including Gaming
Regulations) relating to the Leased Property and the operation of the business
thereon or therein. From and after the date any Fee Mortgage encumbers the
Leased Property (or any portion thereof or interest therein), and Landlord has
provided Tenant with true and complete copies thereof and, if Landlord elects,
of any applicable Fee Mortgage Documents (for informational purposes only, but
not for Tenant’s approval), accompanied by a written request for Tenant to
comply with the Additional Fee Mortgagee Requirements (hereinafter defined)
(which request shall expressly reference this Section 31.3 and expressly
identify the Fee Mortgage Documents and sections thereof containing the
Additional Fee Mortgagee Requirements), and continuing until the first to occur
of (1) such Fee Mortgage Documents ceasing to remain in full force and effect by
reason of satisfaction in full of the indebtedness thereunder or foreclosure or
similar exercise of remedies or otherwise), (2) the Expiration Date, (3) such
time as Tenant’s compliance with the Additional Fee Mortgagee Requirements would
constitute or give rise to a breach or violation of (x) this Lease, and not
otherwise waived by Landlord, (y) Legal Requirements (including Gaming
Regulations and Liquor Laws), or (z) any Permitted Leasehold Mortgage (not
waived by the applicable Permitted Leasehold Mortgagee), provided, however, with
respect to this clause (z), Tenant shall not be relieved of its obligation to
comply with (A) the terms of the Additional Fee Mortgagee Requirements in effect
as of the Commencement Date (whether embodied in the Existing Fee Mortgage or
related Fee Mortgage Documents or in any future Fee Mortgage or related Fee
Mortgage Documents containing the applicable corresponding terms), nor (B) any
Additional Fee Mortgagee Requirements (other than any Additional Fee Mortgagee
Requirements covered under the preceding clause (A)) in effect as of the time
when the Permitted Leasehold Mortgage was obtained, and (4) Tenant receives
written direction from Landlord, any Fee Mortgagee or any governmental authority
requesting or instructing Tenant to cease complying with the Additional Fee
Mortgagee Requirements, (provided, prior to ceasing compliance with any
Additional Fee Mortgagee Requirements under the preceding clauses (3) and (4),
Tenant shall first provide Landlord with prior written notice together with, (x)
if acting pursuant to clause (3), reasonably detailed materials evidencing that
such compliance constitutes such a breach, and (y) if acting pursuant to clause
(4), a copy of the applicable communication(s) from such Fee Mortgagee or
governmental authority, as applicable, and Tenant shall in such event only cease
compliance with the specific Additional Fee Mortgage Requirements in question
under clause (3) or that are covered by the written direction under clause (4),
as applicable) (such time period, the “Additional Fee Mortgagee Requirements
Period”), Tenant covenants and agrees, at its sole cost and expense and for the
express benefit of Landlord (and not, for the avoidance of doubt, any Fee
Mortgagee, which shall not be construed to be a third-party beneficiary of this
Lease, provided, however, this parenthetical provision is not intended to
vitiate Tenant’s obligation to perform any or all of the Additional Fee
Mortgagee Requirements directly for the benefit of any Fee Mortgagee as and to
the extent agreed to by Tenant in an agreement entered into directly between
Tenant and such Fee Mortgagee), to operate the Leased Property (or cause the
Leased Property to be operated) in compliance with the Additional Fee Mortgagee
Requirements of which it has received written notice. For the avoidance of
doubt, notwithstanding anything to the contrary herein, Tenant shall not be
required to comply with and shall not have any other obligations with respect to
any terms or conditions of, or amendments or modifications to, any Fee Mortgage
or other Fee Mortgage Documents that do not constitute Additional Fee Mortgagee
Requirements; provided, however, that the foregoing shall not be deemed to
release Tenant from its obligations under this Lease that do not derive from


85

--------------------------------------------------------------------------------





the Fee Mortgage Documents, whether or not such obligations are duplicative of
those set forth in the Fee Mortgage Documents.
(b)    As used herein, “Additional Fee Mortgagee Requirements” means those
customary requirements as to the operation of the Leased Property and the
business thereon or therein which the Fee Mortgage Documents impose (x) directly
upon, or require Landlord (or Landlord’s Affiliate borrower thereunder) to
impose upon, the tenant(s) and/or operator(s) of the Leased Property or (y)
directly upon Landlord, but which, by reason of the nature of the obligation(s)
imposed and the nature of Tenant’s occupancy and operation of the Leased
Property and the business conducted thereupon, are not reasonably susceptible of
being performed by Landlord and are reasonably susceptible of being performed by
Tenant (excluding, for the avoidance of doubt, payment of any indebtedness or
other obligations evidenced or secured thereby) and, except with respect to the
Existing Fee Mortgage (of which Tenant is deemed to have received written
notice) of which Tenant has received written notice; provided, however, that,
notwithstanding the foregoing, Additional Fee Mortgagee Requirements shall not
include or impose on Tenant (and Tenant will not be subject to) obligations
which (a) are not customary for Landlord financings of the type contemplated
under the applicable Fee Mortgage Documents, (b) increase Tenant’s monetary
obligations under this Lease to more than a de minimis extent (it being agreed
that making Rent payments otherwise payable to Landlord into a “lockbox” account
designated by a Fee Mortgagee shall not be deemed to increase Tenant’s monetary
obligations under the Lease), (c) increase Tenant’s non-monetary obligations
under this Lease in any material respect, or (d) diminish Tenant’s rights under
this Lease in any material respect (it being agreed that none of the provisions,
terms and conditions of the Existing Fee Mortgage Documents violate any of the
preceding clauses (a) through (d)).
(c)    Any proposed implementation of any additional financial covenants (i.e.,
a requirement that Tenant must meet certain specified performance tests of a
financial nature, e.g., meeting a threshold EBITDAR, Net Revenue, financial
ratio or similar test) that are imposed on Tenant shall not constitute
Additional Fee Mortgagee Requirements (it being understood that Landlord may
agree to such financial covenants being imposed in any Fee Mortgage Documents so
long as such financial covenants will not impose additional obligations on
Tenant to comply therewith). For the avoidance of doubt, Additional Fee
Mortgagee Requirements may include (to the extent consistent with the foregoing
definition of Additional Fee Mortgagee Requirements) requirements of Tenant to:
(ix)    make Rent payments into “lockbox accounts” maintained for the benefit of
Fee Mortgagee; and/or
(x)    subject to this Section 31.3, perform other actions consistent with the
obligations described in the first sentence of this Section 31.3
(d)    In the event Tenant breaches its obligations to comply with Additional
Fee Mortgagee Requirements as described herein (without regard to any notice or
cure period under the Fee Mortgage Documents and without regard to whether a
default or event of default has occurred as a result thereof under the Fee
Mortgage Documents), Landlord shall have the right, following the failure of
Tenant to cure such breach within twenty (20) days from receipt of written
notice to Tenant from Landlord of such breach (except to the extent the breach
is of a nature such that it is not practicable for Landlord to provide such
prior written notice, in which event Landlord shall provide written notice as
soon as practicable), to cure such breach, in which event Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses incurred in connection
with curing such breach.
(e)    To the extent of any conflict between the terms and provisions of any
agreement to which Landlord, Tenant and Fee Mortgagee are parties and the terms
and provisions of this Section 31.3, the terms and provisions of such agreement
shall govern and control in accordance with its terms.

ARTICLE XXXII
ENVIRONMENTAL COMPLIANCE

32.1    Hazardous Substances. Tenant shall not allow any Hazardous Substance to
be located in, on, under or about the Leased Property or any portion thereof or
incorporated into the Facility; provided however that Hazardous Substances may
be (i) brought, kept, used or disposed of in, on or about the Leased Property in
quantities and for


86

--------------------------------------------------------------------------------





purposes similar to those brought, kept, used or disposed of in, on or about
similar facilities used for purposes similar to the Primary Intended Use or in
connection with the construction of facilities similar to the Leased Property
and (ii) disposed of in strict compliance with Legal Requirements (other than
Gaming Regulations). Tenant shall not allow the Leased Property or any portion
thereof to be used as a waste disposal site or for the manufacturing, handling,
storage, distribution or disposal of any Hazardous Substance other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements (other than Gaming Regulations).

32.2    Notices. Each of Landlord and Tenant shall provide to the other party,
as soon as reasonably practicable but in no event later than fifteen (15) days
after Tenant’s or Landlord’s receipt thereof, a copy of any notice, notification
or request for information with respect to, (i) any violation of a Legal
Requirement (other than Gaming Regulations) relating to, or Release of,
Hazardous Substances located in, on, or under the Leased Property or any portion
thereof or any adjacent property; (ii) any enforcement, cleanup, removal, or
other governmental or regulatory action instituted, completed or threatened in
writing with respect to the Leased Property or any portion thereof; (iii) any
material claim made or threatened in writing by any Person against Tenant,
Landlord or the Leased Property or any portion thereof relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or
claimed to result from any Hazardous Substance; and (iv) any reports made to any
federal, state or local environmental agency arising out of or in connection
with any Hazardous Substance in, on, under or removed from the Leased Property
or any portion thereof, including any written complaints, notices, warnings or
assertions of violations in connection therewith.

32.3    Remediation. If either Landlord or Tenant become aware of a violation of
any Legal Requirement (other than Gaming Regulations) relating to any Hazardous
Substance in, on, under or about the Leased Property or any portion thereof or
any adjacent property, or if Tenant, Landlord or the Leased Property or any
portion thereof becomes subject to any order of any federal, state or local
agency to repair, close, detoxify, decontaminate or otherwise remediate the
Leased Property, Landlord or Tenant, as applicable, shall promptly notify the
other Party of such event and, at Tenant’s sole cost and expense, Tenant shall
cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation. If Tenant fails to diligently pursue,
implement and complete any such cure, repair, closure, detoxification,
decontamination or other remediation, which failure continues after notice and
expiration of applicable cure periods, Landlord shall have the right, but not
the obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.

32.4    Indemnity. Tenant shall indemnify, defend, protect, save, hold harmless,
and reimburse Landlord for, from and against any and all actual out-of-pocket
costs, losses (including, losses of use or economic benefit or diminution in
value), liabilities, damages, assessments, lawsuits, deficiencies, demands,
claims and expenses (collectively, “Environmental Costs”) (whether or not
arising out of third-party claims and regardless of whether liability without
fault is imposed, or sought to be imposed, on Landlord) incurred in connection
with, arising out of, resulting from or incident to, directly or indirectly, in
each case before or (except to the extent first discovered after the end of the
Term) during (but not if first occurring after) the Term (i) the production,
use, generation, storage, treatment, transporting, disposal, discharge, Release
or other handling or disposition of any Hazardous Substances from, in, on or
under the Leased Property or any portion thereof (collectively, “Handling”),
including the effects of such Handling of any Hazardous Substances on any Person
or property within or outside the boundaries of the Leased Property, (ii) the
presence of any Hazardous Substances in, on or under the Leased Property and
(iii) the violation of any Environmental Law. “Environmental Costs” include
interest, costs of response, removal, remedial action, containment, cleanup,
investigation, design, engineering and construction, damages (including actual
and consequential damages) for personal injuries and for injury to, destruction
of or loss of property or natural resources, relocation or replacement costs,
penalties, fines, charges or expenses, reasonable attorney’s fees, reasonable
expert fees, reasonable consultation fees, and court costs, and all amounts paid
in investigating, defending or settling any of the foregoing, as applicable.
Tenant’s indemnity hereunder shall survive the termination of this Lease, but in
no event shall Tenant’s indemnity apply to Environmental Costs incurred in
connection with, arising out of, resulting from or incident to matters first
occurring after the later of (x) the end of the Term and (y) the date upon which
Tenant shall have vacated the Leased Property and surrendered the same to
Landlord, in each case to the extent such matters are not or were not caused by
the acts or omissions of Tenant in breach of this Lease.


87

--------------------------------------------------------------------------------





Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under
Sections 32.1-32.3 that is not cured within any applicable cure period, Tenant
shall reimburse Landlord for any and all reasonable costs and expenses incurred
by Landlord in connection with, arising out of, resulting from or incident to
(directly or indirectly, before or during (but not if first occurring after) the
Term) the following:
(a)    investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from or under the Leased Property or any portion
thereof;
(b)    bringing the Leased Property into compliance with all Legal Requirements,
and
(c)    removing, treating, storing, transporting, cleaning-up and/or disposing
of any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.
If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty (60)
calendar day period shall bear interest at the Overdue Rate from the date due to
the date paid in full.

32.5    Environmental Inspections. In the event Landlord has a reasonable basis
to believe that Tenant is in breach of its obligations under Sections 32.1
through 32.4, Landlord shall have the right, from time to time, during normal
business hours and upon not less than five (5) Business Days written notice to
Tenant (except in the case of an emergency that constitutes an imminent threat
to human health or safety or damage to property, in which event Landlord shall
undertake reasonable efforts to notify a representative of Tenant as soon as
practicable under the circumstances), to conduct an inspection of the Leased
Property or any portion thereof (and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) to determine
the existence or presence of Hazardous Substances on or about the Leased
Property or any portion thereof. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4, Landlord shall have the right to enter and inspect the Leased Property or
any portion thereof, conduct any testing, sampling and analyses it reasonably
deems necessary and shall have the right to inspect materials brought into the
Leased Property or any portion thereof. Landlord may, in its discretion, retain
such experts to conduct the inspection, perform the tests referred to herein,
and to prepare a written report in connection therewith if Landlord has a
reasonable basis to believe that Tenant is in breach of its obligations under
Sections 32.1 through 32.4. All costs and expenses incurred by Landlord under
this Section 32.6 shall be the responsibility of Landlord, except solely to the
extent Tenant has breached its obligations under Sections 32.1 through 32.5, in
which event such reasonable costs and expenses shall be paid by Tenant to
Landlord as provided in Section 32.4. Failure to conduct an environmental
inspection or to detect unfavorable conditions if such inspection is conducted
shall in no fashion constitute a release of any liability for environmental
conditions subsequently determined to be associated with or to have occurred
during Tenant’s tenancy. Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy regardless of when
such conditions are discovered and regardless of whether or not Landlord
conducts an environmental inspection at the termination of this Lease. The
obligations set forth in this Article XXXII shall survive the expiration or
earlier termination of this Lease but in no event shall Article XXXII apply to
matters first occurring after the later of (x) the end of the Term and (y) the
date upon which Tenant shall have vacated the Leased Property and surrendered
the same to Landlord, in each case to the extent such matters are not or were
not caused by the acts or omissions of Tenant in breach of this Lease.

ARTICLE XXXIII
MEMORANDUM OF LEASE
Landlord and Tenant shall, promptly upon the request of either Party, enter into
one or more short form memoranda of this Lease, in form suitable for recording
in each county or other applicable location in which the Leased Property is
located. Each Party shall bear its own costs in negotiating and finalizing such
memoranda, but


88

--------------------------------------------------------------------------------





Tenant shall pay all costs and expenses of recording any such memorandum and
shall fully cooperate with Landlord in removing from record any such memorandum
upon the Expiration Date.

ARTICLE XXXIV
DISPUTE RESOLUTION

34.1    Expert Valuation Process. Whenever a determination of Fair Market
Ownership Value or Fair Market Base Rental Value or Fair Market Rental Value or
Fair Market Property Value is required pursuant to any provision of this Lease,
and where Landlord and Tenant have not been able to reach agreement on such Fair
Market Ownership Value or Fair Market Base Rental Value or Fair Market Rental
Value or Fair Market Property Value either (i) with respect to Fair Market
Rental Value applicable to a Renewal Term, within three hundred seventy (370)
days prior to the commencement date of a Renewal Term or (ii) for all other
purposes, after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to seek, upon written notice to the other
Party (the “Expert Valuation Notice”), which notice clearly identifies that such
Party seeks, to have such Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Rental Value or Fair Market Property Value determined in
accordance with the following Expert Valuation Process:
(a)    Within twenty (20) days of the receiving Party’s receipt of the Expert
Valuation Notice, Landlord and Tenant shall provide notice to the other Party of
the name, address and other pertinent contact information, and qualifications of
its selected appraiser (which appraiser must be an independent qualified MAI
appraiser (i.e., a Member of the Appraisal Institute)).
(b)    As soon as practicable following such notice, and in any event within
twenty (20) days following their selection, each appraiser shall prepare a
written appraisal of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Rental Value or Fair Market Property Value (as the case may
be) as of the relevant date of valuation, and deliver the same to its respective
client. Representatives of the Parties shall then meet and simultaneously
exchange copies of such appraisals. Following such exchange, the appraisers
shall promptly meet and endeavor to agree upon Fair Market Ownership Value or
Fair Market Base Rental Value or Fair Market Rental Value or Fair Market
Property Value (as the case may be) based on a written appraisal made by each of
them (and given to Landlord by Tenant). If such two appraisers shall agree upon
a Fair Market Ownership Value or Fair Market Base Rental Value or Fair Market
Rental Value or Fair Market Property Value, as applicable, such agreed amount
shall be binding and conclusive upon Landlord and Tenant.
(c)    If such two appraisers are unable to agree upon a Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Rental Value or Fair
Market Property Value (as the case may be) within five (5) Business Days after
the exchange of appraisals as aforesaid, then such appraisers shall advise
Landlord and Tenant of the same and, within twenty (20) days of the exchange of
appraisals, select a third appraiser (which third appraiser, however selected,
must be an independent qualified MAI appraiser) to make the determination of
Fair Market Ownership Value or Fair Market Base Rental Value or Fair Market
Rental Value or Fair Market Property Value. The selection of the third appraiser
shall be binding and conclusive upon Landlord and Tenant.
(d)    If such two appraisers shall be unable to agree upon the designation of a
third appraiser within the twenty (20) day period referred to in clause (c)
above, or if such third appraiser does not make a determination of Fair Market
Ownership Value or Fair Market Base Rental Value or Fair Market Rental Value or
Fair Market Property Value (as the case may be) within thirty (30) days after
his or her selection, then such third appraiser (or a substituted third
appraiser, as applicable) shall, at the request of either Party, be appointed by
the Appointing Authority and such appointment shall be final and binding on
Landlord and Tenant. The determination of Fair Market Ownership Value or Fair
Market Base Rental Value or Fair Market Rental Value or Fair Market Property
Value (as the case may be) made by the third appraiser appointed pursuant hereto
shall be made within twenty (20) days after such appointment.
(e)    If a third appraiser is selected, Fair Market Ownership Value or Fair
Market Base Rental Value or Fair Market Rental Value or Fair Market Property
Value (as the case may be) shall be the average of (x) the determination of Fair
Market Ownership Value or Fair Market Base Rental Value or Fair Market Rental
Value or Fair Market Property Value (as the case may be) made by the third
appraiser and (y) the determination of Fair Market


89

--------------------------------------------------------------------------------





Ownership Value or Fair Market Base Rental Value or Fair Market Rental Value or
Fair Market Property Value (as the case may be) made by the appraiser (selected
pursuant to Section 34.1(b)) whose determination of Fair Market Ownership Value
or Fair Market Base Rental Value or Fair Market Rental Value or Fair Market
Property Value (as the case may be) is nearest to that of the third appraiser.
Such average shall be binding and conclusive upon Landlord and Tenant as being
the Fair Market Ownership Value or Fair Market Base Rental Value or Fair Market
Rental Value or Fair Market Property Value (as the case may be).
(f)    In determining Fair Market Ownership Value of the Leased Property as a
whole, the appraisers shall (in addition to taking into account the criteria set
forth in the definition of Fair Market Ownership Value), add (i) the present
value of the Rent for the remaining Term, assuming the Term has been extended
for all Renewal Terms provided herein (with assumed increases in the CPI to be
determined by the appraisers) using a discount rate (which may be determined by
an investment banker retained by each appraiser) based on the credit worthiness
of Tenant and any guarantor of Tenant’s obligations hereunder and (ii) the
present value of the Leased Property as of the end of such Term (having assumed
the Term has been extended for all extension periods provided herein). The
appraisers shall further assume that no default then exists under the Lease,
that Tenant has complied (and will comply) with all provisions of the Lease, and
that no default exists under any guaranty of Tenant’s obligations hereunder.
(g)    In determining Fair Market Rental Value, the appraisers shall (in
addition to the criteria set forth in the definition thereof) take into account:
(i) the age, quality and condition (as required by the Lease) of the
Improvements; (ii) that the Leased Property will be leased as a whole or
substantially as a whole to a single user; (iii) when determining the Fair
Market Rental Value for any Renewal Term, a lease term of five (5) years
together with such options to renew as then remains hereunder; (iv) an absolute
triple net lease; and (v) such other items that professional real estate
appraisers customarily consider.
(h)    [Reserved].
(i)    If, by virtue of any delay, Fair Market Rental Value is not determined by
the first (1st) day of the applicable Renewal Term, then until Fair Market
Rental Value is determined, Tenant shall continue to pay Rent during the
succeeding Renewal Term in the same amount which Tenant was obligated to pay
prior to the commencement of the Renewal Term. Upon determination of Fair Market
Rental Value, Rent shall be calculated retroactive to the commencement of the
Renewal Term and Tenant shall either receive a refund from Landlord (in the case
of an overpayment) or shall pay any deficiency to Landlord (in the case of an
underpayment) within thirty (30) days of the date on which the determination of
Fair Market Rental Value becomes binding.
(j)    The cost of the procedure described in this Section 34.1 shall be borne
equally by the Parties and the Parties will reasonably coordinate payment;
provided, that if Landlord pays such costs, fifty percent (50%) of such costs
shall be Additional Charges hereunder and if Tenant pays such costs, fifty
percent (50%) of such costs shall be a credit against the next Rent payment
hereunder.

34.2    Arbitration. In the event of a dispute with respect to this Lease
pursuant to an Arbitration Provision, or in any case when this Lease expressly
provides for the settlement or determination of a dispute or question by an
Expert pursuant to this Section 34.2 (in any such case, a “Section 34.2
Dispute”) such dispute shall be determined in accordance with an arbitration
proceeding as set forth in this Section 34.2.
(a)    Any Section 34.2 Dispute shall be determined by an arbitration panel
comprised of three members, each of whom shall be an Expert (the “Arbitration
Panel”). No more than one panel member may be with the same firm and no panel
member may have an economic interest in the outcome of the arbitration.
The Arbitration Panel shall be selected as set forth in this Section 34.2(b). If
a Section 34.2 Dispute arises and if Landlord and Tenant are not able to resolve
such dispute after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to submit the dispute to the Arbitration
Panel, upon written notice to the other Party (the “Arbitration Notice”). The
Arbitration Notice shall identify one member of the Arbitration Panel who meets
the criteria of the above paragraph. Within five (5) Business Days after the
receipt of the Arbitration Notice, the Party receiving such Arbitration Notice
shall respond in writing identifying one member of the Arbitration Panel who
meets


90

--------------------------------------------------------------------------------





the criteria of the above paragraph. Such notices shall include the name,
address and other pertinent contact information, and qualifications of its
member of the Arbitration Panel. If a Party fails to timely select its
respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three (3) Business Days after receipt of such notice, then such other
Party may select and identify to such Party such panel member on such Party’s
behalf. The third member of the Arbitration Panel will be selected by the two
(2) members of the Arbitration Panel who were selected by Landlord and Tenant;
provided, that if, within five (5) Business Days after they are identified, they
fail to select a third member, or if they are unable to agree on such selection,
Landlord and Tenant shall cause the third member of the Arbitration Panel to be
appointed by the managing officer of the American Arbitration Association.
(b)    Within ten (10) Business Days after the selection of the Arbitration
Panel, Landlord and Tenant each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Landlord and Tenant may also
request an evidentiary hearing on the merits in addition to the submission of
written statements. The Arbitration Panel shall make its decision within twenty
(20) days after the later of (i) the submission of such written statements, and
(ii) the conclusion of any evidentiary hearing on the merits. The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Landlord and Tenant.
(c)    [Reserved]
(d)    The decision by the Arbitration Panel shall be final, binding and
conclusive and shall be non-appealable and enforceable in any court having
jurisdiction. All hearings and proceedings held by the Arbitration Panel shall
take place in New York, New York unless otherwise mutually agreed by the Parties
and the Arbitration Panel.
(e)    The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the Commencement Date.
(f)    Landlord and Tenant shall bear equally the fees, costs and expenses of
the Arbitration Panel in conducting any arbitration described in this Section
34.2.

ARTICLE XXXV
NOTICES
Any notice, request, demand, consent, approval or other communication required
or permitted to be given by either Party hereunder to the other Party shall be
in writing and shall be sent by registered or certified mail, postage prepaid
and return receipt requested, by hand delivery or express courier service, by
email transmission or by an overnight express service to the following address:
To Tenant:
Harrah’s Las Vegas, LLC
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Email: corplaw@caesars.com
To Landlord:
Claudine Propco LLC
8329 West Sunset Road, Suite 210
Las Vegas, NV 89113
Attention: General Counsel
Email: corplaw@viciproperties.com



or to such other address as either Party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given only upon an
independent, non-automated confirmation from the recipient acknowledging
receipt.


91

--------------------------------------------------------------------------------






ARTICLE XXXVI
END OF TERM SUCCESSOR ASSET TRANSFER

36.1    Transfer of Tenant’s Property and Operational Control of the Facility.
Upon the written request (an “End of Term Asset Transfer Notice”) of Landlord in
connection with the expiration of this Lease on the Stated Expiration Date or
the earlier termination of the Term, or of Tenant in connection with a
termination of this Lease that occurs (i) on the Stated Expiration Date, or (ii)
in the event Landlord exercises its right to terminate this Lease or repossess
the Leased Property in accordance with the terms of this Lease and, provided in
each of the foregoing clauses (i) or (ii) that Tenant complies with the
provisions of Section 36.3, Tenant shall transfer (or cause to be transferred)
upon the expiration of the Term, or as soon thereafter as Landlord shall
request, the business operations (which will include a two (2) year transition
license for Property Specific IP used at or in connection with the Facility)
conducted by Tenant and its Subsidiaries at the Facility (including, for the
avoidance of doubt, all Tenant’s Property relating to the Facility but excluding
(x) each license, permit, sublease, concession or contract, the transfer of
which would constitute a breach or default under or violate such license,
permit, sublease, concession or contract and (y) all Intellectual Property
(other than Property Specific IP to the extent provided in Section 36.4)
(collectively, the “Excluded Items”) (collectively the “Successor Assets”) to a
successor lessee or operator (or lessees or operators) of the Facility
(collectively, the “Successor Tenant”) designated pursuant to Section 36.3 for
consideration to be received by Tenant (or its Subsidiaries) from the Successor
Tenant in an amount equal to the fair market value of such business operations
(which will include a two (2) year transition license for the Property Specific
IP used at or in connection with the Facility) conducted at the Facility and
Tenant’s Property (including any Tenant Capital Improvements not funded by
Landlord in accordance with Section 10.3 and excluding all Excluded Items) (the
“Successor Assets FMV”) as negotiated and agreed by Tenant and the Successor
Tenant; provided, however, that in the event an End of Term Asset Transfer
Notice is delivered hereunder, then notwithstanding the expiration or earlier
termination of the Term, until such time that Tenant transfers the business
operations conducted at the Facility and Tenant’s Property (but excluding the
Excluded Items) to a Successor Tenant, Tenant shall (or shall cause its
Subsidiaries, if applicable, to) continue to possess and operate the Facility
(and Landlord shall permit Tenant to maintain possession of the Leased Property
(including, if necessary, by means of a written extension of this Lease or
license agreement or other written agreement) to the extent necessary to operate
the Facility) in accordance with the applicable terms of this Lease and the
course and manner in which Tenant (or its Subsidiaries) has operated the
Facility prior to the end of the Term (including, but not limited to, the
payment of Rent hereunder) which shall be calculated as provided in this Lease,
except, that for any period following the last day of the calendar month in
which the thirty-fifth (35th) anniversary of the Commencement Date occurs, the
Rent shall be a per annum amount equal to the sum of (A) the amount of the Base
Rent hereunder during the Lease Year in which the Expiration Date occurs,
multiplied by the Escalator, and increased on each anniversary of the Expiration
Date to be equal to the Rent payable for the immediately preceding year,
multiplied by the Escalator, plus (B) the amount of the Variable Rent hereunder
during the Lease Year in which the Expiration Date occurs (the period described
in this proviso, the “Transition Period”). If Tenant and a potential Successor
Tenant designated by Landlord cannot agree on the Successor Assets FMV within a
reasonable time not to exceed thirty (30) days after receipt of an End of Term
Asset Transfer Notice hereunder, then such Successor Assets FMV shall be
determined, and Tenant’s transfer of the Successor Assets to a Successor Tenant
in consideration for a payment in such amount shall be determined and
transferred, in accordance with the provisions of Section 36.1.

36.2    [Reserved]

36.3    Determination of Successor Lessee and Successor Assets FMV. If not
effected pursuant to Section 36.1, then the determination of the Successor
Assets FMV and the transfer of Tenant’s Property (but excluding the Excluded
Items) to a Successor Tenant in consideration for the Successor Assets FMV shall
be effected by (i) first, determining in accordance with Section 36.1(a) the
rent that Landlord would be entitled to receive from Successor Tenant assuming a
lease term of ten (10) years (the “Successor Tenant Rent”) pursuant to a lease
agreement containing substantially the same terms and conditions of this Lease
(other than, in the case of a new lease at the end of the final Renewal Term,
the terms of this Article XXXVI, which will not be included in such new lease),
(ii) second, identifying and designating in accordance with the terms of Section
36.3(b), a pool of qualified potential Successor Tenants (each, a “Qualified
Successor Tenant”) prepared to lease the Facility at the Successor Tenant Rent
and to bid for the business operations conducted at the Facility and Tenant’s
Property (but excluding the Excluded Items), and (iii) third, in accordance with
the terms of Section 36.3(c), determining the highest price a Qualified
Successor Tenant would agree


92

--------------------------------------------------------------------------------





to pay for Tenant’s Property and setting such highest price as the Successor
Assets FMV in exchange for which Tenant shall be required to transfer Tenant’s
Property (but excluding the Excluded Items) and Landlord will enter into a lease
with such Qualified Successor Tenant on substantially the same terms and
conditions of this Lease (other than, in the case of a new lease at the end of
the final Renewal Term, the terms of this Article XXXVI, which will not be
included in such new lease) through the remaining term of this Lease (assuming
that this Lease will not have terminated prior to its natural expiration at the
end of the final Renewal Term) or ten (10) years, whichever is greater for a
rent calculated pursuant to Section 36.3(a) hereof. Notwithstanding anything in
the contrary in this Article XXXVI, the transfer of the Successor Assets will be
conditioned upon the approval of the applicable regulatory agencies of the
transfer of the Gaming Licenses and any other Gaming assets to the Successor
Tenant and/or the issuance of new Gaming Licenses as required by applicable
Gaming Regulations and the relevant regulatory agencies both with respect to
operating and suitability criteria, as the case may be.
(a)    Determining Successor Tenant Rent. Landlord and Tenant shall first
attempt to agree on the amount of Successor Tenant Rent that it will be assumed
Landlord will be entitled to receive for a term of ten (10) years and pursuant
to a lease containing substantially the same terms and conditions of this Lease
(other than, in the case of a new lease at the end of the final Renewal Term,
the terms of this Article XXXVI, which will not be included in such new lease).
If Landlord and Tenant cannot agree on the Successor Tenant Rent amount within a
reasonable time not to exceed sixty (60) days after receipt of an End of Term
Asset Transfer Notice hereunder, then the Successor Tenant Rent shall be set as
follows:
(i)    for the period preceding the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the annual
Successor Tenant Rent shall be an amount equal to the annual Rent that would
have accrued under the terms of this Lease for such period (assuming the Lease
will have not been terminated prior to its natural expiration); and
(ii)    for the period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the
Successor Tenant Rent shall be calculated in the same manner as Rent is
calculated under this Lease (but in no event will the Rent be less than the Rent
that would otherwise be payable under this Lease), provided, that for any period
following the last day of the calendar month in which the thirty-fifth (35th)
anniversary of the Commencement Date occurs, the Rent shall be a per annum
amount equal to the sum of (A) the amount of the Base Rent hereunder during the
Lease Year in which the Expiration Date occurs, multiplied by the Escalator, and
increased on each anniversary of the Expiration Date to be equal to the Rent
payable for the immediately preceding year, multiplied by the Escalator, plus
(B) the amount of the Variable Rent hereunder during the Lease Year in which the
Expiration Date occurs, subject to a reset at the end of the first subsequent
five year period consistent with the Variable Rent adjustments performed under
this Lease at the commencement of each Renewal Period.
(b)    Designating Potential Successor Tenants. Landlord will select one and
Tenant will select three (for a total of up to four) potential Qualified
Successor Tenants prepared to lease the Facility for the Successor Tenant Rent,
each of whom must meet the criteria established for a Qualified Transferee (and
none of whom may be Tenant or an Affiliate of Tenant (it being understood and
agreed that there shall be no restriction on Landlord or any Affiliate of
Landlord from being a potential Qualified Successor Tenant), except in the case
of termination of the Lease on the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs). Landlord and
Tenant must designate their proposed Qualified Successor Tenants within ninety
(90) days after receipt of an End of Term Asset Transfer Notice hereunder. In
the event that Landlord or Tenant fails to designate such party’s allotted
number of potential Qualified Successor Tenants, the other party may designate
additional potential Qualified Successor Tenants such that the total number of
potential Qualified Successor Tenants does not exceed four; provided that, in
the event the total number of potential Qualified Successor Tenants is less than
four, the transfer process will still proceed as set forth in Section 36.3(c)
below.
(c)    Determining Successor Assets FMV. Tenant will have a three (3) month
period to negotiate an acceptable sales price for Tenant’s Property with one of
the Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion of the steps set forth above in Section 36.3(b).
If Tenant does not reach an agreement prior to the end of such three (3) month
period, Landlord shall conduct an auction for Tenant’s


93

--------------------------------------------------------------------------------





Property among the four potential successor lessees, and Tenant will be required
to transfer Tenant’s Property (but excluding the Excluded Assets) to the highest
bidder.

36.4    Operation Transfer. Upon designation of a Successor Tenant (pursuant to
either Section 36.1 or 36.2, as the case may be), Tenant shall reasonably
cooperate and take all actions reasonably necessary (including providing all
reasonable assistance to Successor Tenant) to effectuate the transfer of the
Successor Assets and operational control of the Facility to Successor Tenant in
an orderly manner so as to minimize to the maximum extent feasible any
disruption to the continued orderly operation of the Facility for their
respective Primary Intended Use. Concurrently with the transfer of the Successor
Assets to Successor Tenant, (i) (other than, in the case of the transfer of the
Successor Assets in connection with Landlord’s exercising its right to terminate
this Lease or repossess the Leased Property in accordance with the terms of this
Lease, such Subleases that Landlord is not obligated to assume) Tenant shall
assign (and Successor Tenant shall assume) any then-effective Subleases or other
agreements (to the extent such other agreements are assignable) relating to the
Leased Property, (ii) Tenant shall vacate and surrender the Leased Property to
Landlord and/or Successor Tenant in the condition required under this Lease, and
(iii) Tenant shall, and effective as of the Stated Expiration Date or earlier
termination of the Term hereby does, transfer and assign to Landlord or any
Successor Tenant (as directed by Landlord) a complete copy of all Property
Specific Guest Data, in standard CSV format or other format reasonably
satisfactory to Landlord, collected or held by, or otherwise in possession or
control of, and/or owned by, Affiliated manager and/or Tenant, current as of the
transition completion date, following which such transfer and assignment, both
the Successor Tenant and Tenant (or Affiliated manager, to the extent such
Property Specific Guest Data was owned by affiliated Manager instead of Tenant
prior to such transfer) shall each own one hundred percent (100%) of their
respective copy of the Property Specific Guest Data, free and clear and without
any restrictions whatsoever; provided that use of such transferred and assigned
Property Specific Guest Data shall be in compliance with Applicable Law.
Notwithstanding the expiration of the Term and anything to the contrary herein,
to the extent that this Article XXXVI applies, unless Landlord consents to the
contrary, until such time that Tenant transfers the Successor Assets and
operational control of the Facility to a Successor Tenant in accordance with the
provisions of this Article XXXVI, Tenant shall (or shall cause its Subsidiaries
to) continue to (and Landlord shall permit Tenant to maintain possession of the
Leased Property to the extent necessary to) operate the Facility in accordance
with the applicable terms of this Lease and the course and manner in which
Tenant (or its Subsidiaries) has operated the Facility prior to the end of the
Term (including, but not limited to, the payment of Rent hereunder).
Concurrently with the transfer of the Successor Assets to Successor Tenant,
Landlord and Successor Tenant shall execute a new Lease in accordance with the
terms as set forth in the final clause of the first sentence of Section 36.3
hereof.

ARTICLE XXXVII
ATTORNEYS’ FEES
If Landlord or Tenant brings an action or other proceeding against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the Party substantially prevailing in any such
action or proceeding and any appeal thereupon shall be paid all of its costs and
reasonable documented outside attorneys’ fees incurred therein. In addition to
the foregoing and other provisions of this Lease that specifically require
Tenant to reimburse, pay or indemnify against Landlord’s attorneys’ fees, Tenant
shall pay, as Additional Charges, all of Landlord’s reasonable documented
outside attorneys’ fees incurred in connection with the enforcement of this
Lease (except to the extent provided above), including reasonable documented
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection with such enforcement, and the collection of
past due Rent.

ARTICLE XXXVIII
BROKERS
Tenant warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, protect,
hold harmless and defend Landlord from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Tenant.
Landlord warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in


94

--------------------------------------------------------------------------------





connection with this Lease, and Landlord shall indemnify, protect, hold harmless
and defend Tenant from and against any liability with respect to any fee or
brokerage commission arising out of any act or omission of Landlord.

ARTICLE XXXIX
ANTI-TERRORISM REPRESENTATIONS
Each Party hereby represents and warrants to the other Party that neither such
representing Party nor, to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Each Party hereby represents and
warrants to the other Party that no funds tendered to such other Party by such
tendering Party under the terms of this Lease are or will be directly or
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws.
Neither Party will during the Term of this Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the Leased Property.

ARTICLE XL
LANDLORD REIT PROTECTIONS
(a)    The Parties intend that Rent and other amounts paid by Tenant hereunder
will qualify as “rents from real property” within the meaning of Section 856(d)
of the Code, or any similar or successor provision thereto and this Lease shall
be interpreted consistent with this intent.
(b)    Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (which consent shall not be
unreasonably withheld) (i) sublet, assign or enter into a management arrangement
for the Leased Property on any basis such that the rental or other amounts to be
paid by the subtenant, assignee or manager thereunder would be based, in whole
or in part, on either (x) the income or profits derived by the business
activities of the subtenant, assignee or manager or (y) any other formula such
that any portion of any amount received by Landlord could reasonably be expected
to cause any portion of the amounts to fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto; (ii) furnish or render any services to the
subtenant, assignee or manager or manage or operate the Leased Property so
subleased, assigned or managed; (iii) sublet, assign or enter into a management
arrangement for the Leased Property to any Person (other than a “taxable REIT
subsidiary” (within the meaning of Section 856(l) of the Code, or any similar or
successor provision thereto) of Landlord REIT) in which Tenant, Landlord or
PropCo owns an interest, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Code, or any similar or
successor provision thereto); or (iv) sublet, assign or enter into a management
arrangement for the Leased Property in any other manner which could reasonably
be expected to cause any portion of the amounts received by Landlord pursuant to
this Lease or any Sublease to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto, or which could cause any other income of Landlord to fail to
qualify as income described in Section 856(c)(2) of the Code, or any similar or
successor provision thereto. As of the end of each Fiscal Quarter during the
Term, Tenant shall deliver to Landlord a certification, in the form attached
hereto as Exhibit H, stating that Tenant has reviewed its transactions during
such Fiscal Quarter and certifying that Tenant is in compliance with the
provisions of this Article XL. The requirements of this Article XL shall
likewise apply to any further sublease, assignment or management arrangement by
any subtenant, assignee or manager.
(c)    Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code, or any similar or successor provision thereto);
provided however, Landlord


95

--------------------------------------------------------------------------------





shall be required to (i) comply with any applicable Legal Requirements related
to such transfer and (ii) give Tenant notice of any such assignment; and
provided further, that any such assignment shall be subject to all of the rights
of Tenant hereunder.
(d)    Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant shall cooperate with Landlord in good faith and at
no cost or expense (other than de minimis cost) to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of Landlord
REIT’s “real estate investment trust” (within the meaning of Section 856(a) of
the Code, or any similar or successor provision thereto) compliance
requirements. Anything contained in this Lease to the contrary notwithstanding,
Tenant shall take such reasonable action as may be requested by Landlord from
time to time in order to ensure compliance with the Internal Revenue Service
requirement that Rent allocable for purposes of Section 856 of the Code to
personal property, if any, at the beginning and end of a calendar year does not
exceed fifteen percent (15%) of the total Rent due hereunder as long as such
compliance does not (i) increase Tenant’s monetary obligations under this Lease
by more than a de minimis extent or (ii) materially increase Tenant’s
nonmonetary obligations under this Lease or (iii) materially diminish Tenant’s
rights under this Lease.

ARTICLE XLI
MISCELLANEOUS

41.1    Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities, obligations and
indemnities of Tenant or Landlord arising or in respect of any period prior to
the Expiration Date shall survive the Expiration Date.

41.2    Severability. Subject to Section 1.2, if any term or provision of this
Lease or any application thereof shall be held invalid or unenforceable, the
remainder of this Lease and any other application of such term or provision
shall not be affected thereby.

41.3    Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Lease shall be had against any other assets
of Landlord whatsoever). The provision contained in the foregoing sentence is
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. In no event shall either Party ever be liable to
the other Party for any indirect, consequential, lost profits, punitive,
exemplary, statutory or treble damages suffered from whatever cause (other than,
as to all such forms of damages, (i) if Landlord has terminated this Lease, any
damages with respect to Rent or Additional Charges as provided under Section
16.3(a) hereof, (ii) if Landlord has not terminated this Lease, any damages with
respect to Rent or Additional Charges as provided for herein, (iii) any amount
of any Required Capital Expenditures not made pursuant to Section 10.5(a)(vi)
hereof, (iv) damages as provided under Section 16.3(c) hereof, (v) a claim
(including an indemnity claim) for recovery of any such forms of damages that
the claiming party is required by a court of competent jurisdiction to pay to a
third party other than to the extent resulting from the claiming party’s gross
negligence, willful misconduct or default hereunder, and (vi) to the extent
expressly provided under Section 32.4), and acknowledge and agree that the
rights and remedies in this Lease, and all other rights and remedies at law and
in equity, will be adequate in all circumstances for any claims the parties
might have with respect to damages. For the avoidance of doubt, (I) any damages
of Landlord under or relating to any Fee Mortgage or Fee Mortgage Documents
shall be deemed to be consequential damages hereunder, provided, however that,
notwithstanding the foregoing clause (I), it is expressly agreed that the
following shall constitute direct damages hereunder: (i) amounts payable by
Tenant pursuant to Section 16.7 resulting from the breach by Tenant of any
Additional Fee Mortgagee Requirements and (ii) out of pocket costs and expenses
(including reasonable legal fees) incurred by a Landlord Indemnified Party (or,
to the extent required to be reimbursed by a Landlord Indemnified Party under a
Fee Mortgage Document, incurred by or on behalf of any other Person) to defend
(but not settle or pay any judgment resulting from) any investigative,
administrative or judicial proceeding commenced or threatened as a result of a
breach by Tenant of any Additional Fee Mortgagee Requirement; provided that,
notwithstanding the foregoing, in no event shall Tenant be required to pay any
amounts to repay (or that are applied to reduce) the principal amount of any
loan or debt secured by or relating to a Fee Mortgage or any interest or fees on


96

--------------------------------------------------------------------------------





any such loan or debt, and (II) any damages of Tenant under or relating to any
Permitted Leasehold Mortgage and any related agreements or instruments shall be
deemed consequential damages hereunder. It is specifically agreed that no
constituent member, partner, owner, director, officer or employee of a Party
shall ever be personally liable for any judgment (in respect of obligations
under or in connection with this Lease) against, or for the payment of any
monetary obligation under or in respect of this Lease, such Party, to the other
Party (provided, this sentence shall not limit the obligations of Guarantor
expressly set forth in the Guaranty).

41.4    Successors and Assigns. This Lease shall be binding upon Landlord and
its permitted successors and assigns and, subject to the provisions of Article
XXII, upon Tenant and its successors and assigns.

41.5    Governing Law. (a) THIS LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION)
SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE
STATE OF THE STATE IN WHICH THE FACILITY IS LOCATED.
(a)    EXCEPT FOR (x) DISPUTES SPECIFICALLY PROVIDED IN THIS LEASE TO BE
REFERRED TO AN EXPERT VALUATION PROCESS PURSUANT TO SECTION 34.1 OR ARBITRATION
PURSUANT TO SECTION 34.2 AND (y) PROCEEDINGS PERTAINING TO THE PROVISIONS HEREOF
RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND THE EXERCISE OF REMEDIES
SET FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED
PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER
SIMILAR ACTION), ALL CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES
OF ACTION OF ANY NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR
RELATED TO, THIS LEASE, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN, CONTINGENT
OR OTHERWISE SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF FEDERAL
JURISDICTION IS LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK COUNTY
(COMMERCIAL DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE THAT
SERVICE OF PROCESS FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED
NOT BE PERSONALLY SERVED OR SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE
SERVED WITH THE SAME EFFECT AS IF THE PARTY IN QUESTION WERE SERVED WITHIN THE
STATE OF NEW YORK, BY GIVING NOTICE CONTAINING SUCH SERVICE TO THE INTENDED
RECIPIENT (WITH COPIES TO COUNSEL) IN THE MANNER PROVIDED IN ARTICLE XXXV. THIS
PROVISION SHALL SURVIVE AND BE BINDING UPON THE PARTIES AFTER THIS LEASE IS NO
LONGER IN EFFECT.

41.6    Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF NEW YORK
AND THE OTHER STATES IN WHICH THE FACILITY IS LOCATED. EACH OF LANDLORD AND
TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS LEASE (OR ANY AGREEMENT FORMED
PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO THIS LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH; OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREINAFTER ARISING, AND WHETHER SOUNDING IN


97

--------------------------------------------------------------------------------





CONTRACT OR TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY A COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS
SECTION WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

41.7    Entire Agreement. This Lease (including the Exhibits and Schedules
hereto), constitutes the entire and final agreement of the Parties with respect
to the subject matter hereof, and may not be changed or modified except by an
agreement in writing signed by the Parties. In addition to the foregoing, it is
agreed to by the Parties that no modification to this Lease shall be effective
without the written consent of (i) any applicable Fee Mortgagee, to the extent
that such a modification would adversely affect such Fee Mortgagee and (ii) any
applicable Permitted Leasehold Mortgagee, to the extent that such a modification
would adversely affect such Permitted Leasehold Mortgagee. Landlord and Tenant
hereby agree that all prior or contemporaneous oral understandings, agreements
or negotiations relative to the leasing of the Leased Property are merged into
and revoked by this Lease.

41.8    Headings. All captions, titles and headings to sections, subsections,
paragraphs, exhibits or other divisions of this Lease, and the table of
contents, are only for the convenience of the Parties and shall not be construed
to have any effect or meaning with respect to the other contents of such
sections, subsections, paragraphs, exhibits or other divisions, such other
content being controlling as to the agreement among the Parties.

41.9    Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. This Lease may be effectuated by
the exchange of electronic copies of signatures (e.g., .pdf), with electronic
copies of this executed Lease having the same force and effect as original
counterpart signatures hereto for all purposes.

41.10    Interpretation. Both Landlord and Tenant have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.

41.11    Deemed Consent. Each request for consent or approval under Sections
9.1, 10.2, 10.3(e), 13.1(a), 13.5, 14.1, 22.1, 22.2 and 22.3 and Article XI of
this Lease shall be made in writing to either Tenant or Landlord, as applicable,
and shall include all information necessary for Tenant or Landlord, as
applicable, to make an informed decision, and shall include the following in
capital, bold and block letters: “FIRST NOTICE – THIS IS A REQUEST FOR CONSENT
UNDER THAT CERTAIN LEASE ([ ˜ ]). THE FOLLOWING REQUEST REQUIRES A RESPONSE
WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT.” If the party to whom such a
request is sent does not approve or reject the proposed matter within fifteen
(15) Business Days of receipt of such notice and all necessary information, the
requesting party may request a consent again by delivery of a notice including
the following in capital, bold and block letters: “SECOND NOTICE – THIS IS A
SECOND REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE ([ ˜ ]). THE FOLLOWING
REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT.” If the
party to whom such a request is sent does not approve or reject the proposed
matter within five (5) Business Days of receipt of such notice and all necessary
information, the requesting party may request a consent again by delivery of a
notice including the following in capital, bold and block letters: “FINAL NOTICE
- THIS IS A THIRD REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE ([ ˜ ]). THE
FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT.
FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS HEREOF WILL BE DEEMED AN
APPROVAL OF THE REQUEST.” If the party to whom such a request is sent still does
not approve or reject the proposed matter within five (5) Business Days of
receipt of such final notice, such party shall be deemed to have approved the
proposed matter. Notwithstanding the foregoing, if the Guaranty is in effect at
the time any such notice is provided to Tenant hereunder, Tenant shall not be
deemed to have approved such proposed matter if such notice was not also
addressed and delivered to Guarantor in accordance with the Guaranty.

41.12    Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities and Liquor Authorities in
connection with the administration of their


98

--------------------------------------------------------------------------------





regulatory jurisdiction over Tenant, Tenant’s direct and indirect parent(s) and
their respective Subsidiaries, if any, including the provision of such documents
and other information as may be requested by such Gaming Authorities or Liquor
Authorities relating to Tenant, Tenant’s direct and indirect parent(s) or any of
their respective Subsidiaries, if any, or to this Lease and which are within
Landlord’s reasonable control to obtain and provide.

41.13    Gaming Regulations. Notwithstanding anything to the contrary in this
Lease, this Lease and any agreement formed pursuant to the terms hereof are
subject to all applicable Gaming Regulations and all applicable laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant and Landlord acknowledges
that (i) it is subject to being called forward by any applicable Gaming
Authority or governmental authority enforcing the Liquor Laws (the “Liquor
Authority”) with jurisdiction over this Lease or the Facility, in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Lease and
any agreement formed pursuant to the terms hereof, including with respect to the
entry into and ownership and operation of a Gaming Facility, and the possession
or control of Gaming equipment, alcoholic beverages or a Gaming License or
liquor license, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Regulations and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite governmental authorities.
Notwithstanding anything to the contrary in this Lease or any agreement formed
pursuant to the terms hereof, (subject to Section 41.12) each of Tenant,
Landlord, and each of Tenant’s or Landlord’s successors and assigns agree to
cooperate with each Gaming Authority and each Liquor Authority in connection
with the administration of their regulatory jurisdiction over the Parties,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Lease or any agreement formed pursuant to the terms hereof.
If there shall occur a Licensing Event, then the Party with respect to which
such Licensing Event occurs shall notify the other Party, as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, the Party with respect to which such Licensing Event has occurred, shall
and shall cause any applicable Affiliates to use commercially reasonable efforts
to resolve such Licensing Event within the time period required by the
applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information
to the Gaming Authorities). If the Party with respect to which such Licensing
Event has occurred cannot otherwise resolve the Licensing Event within the time
period required by the applicable Gaming Authorities and any aspect of such
Licensing Event is attributable to any Person(s) other than such Party, then
such Party shall disassociate with the applicable Persons to resolve the
Licensing Event. It shall be a material breach of this Lease by Landlord if a
Licensing Event with respect to Landlord shall occur and is not resolved in
accordance with this Section 41.13 within the later of (i) thirty (30) days or
(ii) such additional time period as may be permitted by the applicable Gaming
Authorities.

41.14    Certain Provisions of Nevada Law. Landlord shall, pursuant to Section
108.2405(1)(b) of the Nevada Revised Statutes (“NRS”), record a written notice
of waiver of Landlord’s rights set forth in NRS 108.234 with the office of the
recorder of Clark County, Nevada, before the commencement of construction of
each work of improvement with respect to the Leased Property by Tenant or caused
by Tenant. Pursuant to NRS 108.2405(2), Landlord shall serve such notice by
certified mail, return receipt requested, upon the prime contractor of such work
of improvement and all other lien claimants who may give the owner a notice of
right to lien pursuant to NRS 108.245, within ten (10) days after Landlord’s
receipt of a notice of right to lien or ten (10) days after the date on which
the notice of waiver is recorded.

41.15    Confidential Information. Each Party hereby agrees to, and to cause its
Representatives to, maintain the confidentiality of all non-public information
received pursuant to this Lease; provided that nothing herein shall prevent any
Party from disclosing any such non-public information (a) in the case of
Landlord, to VICI Properties Inc., a Maryland corporation and any Affiliate
thereof, (b) in the case of Tenant, to CRC and any Affiliate thereof, (c) in any
legal, judicial or administrative proceeding or other compulsory process or
otherwise as required by applicable Legal Requirements (in which case the
disclosing Party shall promptly notify the other Parties, in advance, to the
extent


99

--------------------------------------------------------------------------------





permitted by law), (d) upon the request or demand of any regulatory authority
having jurisdiction over a Party or its affiliates (in which case the disclosing
Party shall, other than with respect to routine, periodic inspections by such
regulatory authority, promptly notify the other Parties, in advance, to the
extent permitted by law), (e) to its Representatives who are informed of the
confidential nature of such information and have agreed to keep such information
confidential (and the disclosing Party shall be responsible for such
Representatives’ compliance therewith), (f) to the extent any such information
becomes publicly available other than by reason of disclosure by the disclosing
Party or any of its respective Representatives in breach of this Section 41.22,
(g) to the extent that such information is received by such Party from a third
party that is not, to such Party’s knowledge, subject to confidentiality
obligations owing to the other Parties or any of their respective affiliates or
related parties, (h) to the extent that such information is independently
developed by such Party or (i) as permitted under the first sentence of Section
23.2(a). Each of the Parties acknowledges that it and its Representatives may
receive material non-public information with respect to the other Party and its
Affiliates and that each such Party is aware (and will so advise its
Representatives) that federal and state securities laws and other applicable
laws may impose restrictions on purchasing, selling, engaging in transactions or
otherwise trading in securities of the other Party and its Affiliates with
respect to which such Party or its Representatives has received material
non-public information so long as such information remains material non-public
information.

41.16    Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

41.17    Consents, Approvals and Notices.
(a)    All consents and approvals that may be given under this Lease shall, as a
condition of their effectiveness, be in writing. The granting of any consent or
approval by Landlord or Tenant to the performance of any act by Tenant or
Landlord requiring the consent or approval of Landlord or Tenant under any of
the terms or provisions of this Lease shall relate only to the specified act or
acts thereby consented to or approved and, unless otherwise specified, shall not
be deemed a waiver of the necessity for such consent or approval for the same or
any similar act in the future, and/or the failure on the part of Landlord or
Tenant to object to any such action taken by Tenant or Landlord without the
consent or approval of the other Party, shall not be deemed a waiver of their
right to require such consent or approval for any further similar act; and
Tenant hereby expressly covenants and agrees that as to all matters requiring
Landlord’s consent or approval under any of the terms of this Lease, Tenant
shall secure such consent or approval for each and every happening of the event
requiring such consent or approval, and shall not claim any waiver on the part
of Landlord of the requirement to secure such consent or approval.
(b)    Each Party acknowledges that in granting any consents, approvals or
authorizations under this Lease, and in providing any advice, assistance,
recommendation or direction under this Lease, neither such Party nor any
Affiliates thereof guarantees success or a satisfactory result from the subject
of such consent, approval, authorization, advice, assistance, recommendation or
direction. Accordingly, each Party agrees that neither such Party nor any of its
Affiliates shall have any liability whatsoever to any other Party or any third
person by reason of: (i) any consent, approval or authorization, or advice,
assistance, recommendation or direction, given or withheld; or (ii) any delay or
failure to provide any consent, approval or authorization, or advice,
assistance, recommendation or direction (except in the event of a breach of a
covenant herein not to unreasonably withhold or delay any consent or approval);
provided, however, each agrees to act in good faith when dealing with or
providing any advice, consent, assistance, recommendation or direction.
(c)    Any notice, report or information required to be delivered by Tenant
hereunder may be delivered collectively with any other notices, reports or
information required to be delivered by Tenant hereunder as part of a single
report, notice or communication. Any such notice, report or information may be
delivered to Landlord by Tenant providing a representative of Landlord with
access to Tenant’s or its Affiliate’s electronic databases or other information
systems containing the applicable information and notice that information has
been posted on such database or system.

41.18    Reserved.


100

--------------------------------------------------------------------------------






41.19    Amendments. This Lease may not be amended except by a written agreement
executed by all Parties hereto.
SIGNATURES ON FOLLOWING PAGES





101

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Lease has been executed by Landlord and Tenant as of
the date first written above.
LANDLORD:

Claudine Propco LLC,
a Delaware limited liability company


By: /s/ John Payne
Name: John Payne
Title: President    


[Signatures continue on following page]





--------------------------------------------------------------------------------






TENANT:
HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company


By: /s/ Eric Hession
Name: Eric Hession
Title: Treasurer
 




[Signatures continue on following page]





--------------------------------------------------------------------------------







The undersigned has executed this Lease solely for the purpose of acknowledging
and agreeing to be bound by the penultimate paragraph of Section 1.1 hereof.


PROPCO TRS:
Propco TRS LLC
By: /s/ John Payne
Name: John Payne
Title: President



